


Execution Version
INDENTURE    
Dated as of February 26, 2015



--------------------------------------------------------------------------------

SPRINGLEAF FUNDING TRUST 2015-A
Series 2015-A Asset Backed Notes



--------------------------------------------------------------------------------

among
SPRINGLEAF FUNDING TRUST 2015-A,
as Issuer,
SPRINGLEAF FINANCE CORPORATION,
as Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

ARTICLE I
Definitions
SECTION 1.01
 
Definitions
 
3
ARTICLE II
The Notes
 
 
 
 
 
SECTION 2.01
 
Form Generally
 
3
SECTION 2.02
 
Denominations
 
3
SECTION 2.03
 
Execution, Authentication and Delivery
 
3
SECTION 2.04
 
Book-Entry Notes
 
4
SECTION 2.05
 
Registration of and Limitations on Transfer and Exchange of Notes; Appointment
of Note Registrar
 
6
SECTION 2.06
 
Mutilated, Destroyed, Lost or Stolen Notes
 
14
SECTION 2.07
 
Persons Deemed Owners
 
15
SECTION 2.08
 
Cancellation
 
15
SECTION 2.09
 
Notices to Clearing Agency
 
16
SECTION 2.10
 
Definitive Notes
 
16
SECTION 2.11
 
CUSIP Numbers
 
17
 
 
 
 
 
ARTICLE III
Representations and Covenants of Issuer
 
 
 
 
 
SECTION 3.01
 
Payment of Principal and Interest
 
17
SECTION 3.02
 
Maintenance of Office or Agency
 
17
SECTION 3.03
 
Money for Note Payments to Be Held in Trust
 
17
SECTION 3.04
 
Existence
 
18
SECTION 3.05
 
Protection of Trust
 
18
SECTION 3.06
 
Opinions as to Trust Estate
 
19
SECTION 3.07
 
Performance of Obligations; Servicing of Loans
 
19
SECTION 3.08
 
Negative Covenants
 
20
SECTION 3.09
 
Statements as to Compliance
 
21
SECTION 3.10
 
Issuer’s Name, Location, etc.
 
21
SECTION 3.11
 
Amendments
 
21
SECTION 3.12
 
No Borrowing
 
22
SECTION 3.13
 
Guarantees, Loans, Advances and Other Liabilities
 
22
SECTION 3.14
 
Tax Treatment
 
22
SECTION 3.15
 
Notice of Events of Default
 
24
SECTION 3.16
 
No Other Business
 
24
SECTION 3.17
 
Further Instruments and Acts
 
24
SECTION 3.18
 
Maintenance of Separate Existence
 
24
SECTION 3.19
 
Perfection Representations, Warranties and Covenants
 
24
SECTION 3.20
 
Other Representations of the Issuer
 
24
SECTION 3.21
 
Compliance with Laws
 
25
SECTION 3.22
 
Opinions of Counsel in Respect of Hard Secured Loans
 
25





--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page



ARTICLE IV
Satisfaction and Discharge
 
 
 
 
 
SECTION 4.01
 
Satisfaction and Discharge of this Indenture
 
26
SECTION 4.02
 
Application of Trust Money
 
27
ARTICLE V
Defaults and Remedies
SECTION 5.01
 
Early Amortization Events
 
27
SECTION 5.02
 
Events of Default
 
27
SECTION 5.03
 
Acceleration of Maturity; Rescission and Annulment
 
29
SECTION 5.04
 
Collection of Indebtedness and Suits for Enforcement by Indenture Trustee
 
30
SECTION 5.05
 
Remedies; Priorities
 
32
SECTION 5.06
 
Optional Preservation of the Trust Estate
 
33
SECTION 5.07
 
Limitation on Suits
 
33
SECTION 5.08
 
Unconditional Rights of Noteholders to Receive Principal and Interest
 
34
SECTION 5.09
 
Restoration of Rights and Remedies
 
34
SECTION 5.10
 
Rights and Remedies Cumulative
 
35
SECTION 5.11
 
Delay or Omission Not Waiver
 
35
SECTION 5.12
 
Control by Noteholders
 
35
SECTION 5.13
 
Waiver of Past Defaults
 
35
SECTION 5.14
 
Undertaking for Costs
 
36
SECTION 5.15
 
Waiver of Stay or Extension Laws
 
36
SECTION 5.16
 
Action on Notes
 
37
SECTION 5.17
 
Sale of Loans
 
37
SECTION 5.18
 
Performance and Enforcement of Certain Obligations
 
38
 
 
 
 
 
ARTICLE VI
The Indenture Trustee
SECTION 6.01
 
Duties of the Indenture Trustee
 
38
SECTION 6.02
 
Notice of Early Amortization Event or Event of Default
 
40
SECTION 6.03
 
Certain Matters Affecting the Indenture Trustee
 
40
SECTION 6.04
 
Not Responsible for Recitals or Issuance of Notes
 
42
SECTION 6.05
 
Indenture Trustee May Hold Notes
 
43
SECTION 6.06
 
Money Held in Trust
 
43
SECTION 6.07
 
Compensation, Reimbursement and Indemnification
 
43
SECTION 6.08
 
Replacement of Indenture Trustee
 
44
SECTION 6.09
 
Successor Indenture Trustee by Merger
 
45
SECTION 6.10
 
Appointment of Co-Indenture Trustee or Separate Indenture Trustee
 
46
SECTION 6.11
 
Eligibility; Disqualification
 
47
SECTION 6.12
 
Representations and Warranties of the Indenture Trustee
 
47
SECTION 6.13
 
Execution of Transaction Document
 
48
SECTION 6.14
 
Performance Support Agreement
 
48
SECTION 6.15
 
Rule 15Ga-1 Compliance
 
48


ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page



ARTICLE VII
Noteholders’ List and Reports
SECTION 7.01
 
Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders
 
49
SECTION 7.02
 
Preservation of Information; Communications to Noteholders
 
49
ARTICLE VIII
Allocation and Application of Collections
SECTION 8.01
 
Collection of Money
 
49
SECTION 8.02
 
Establishment of the Note Accounts
 
50
SECTION 8.03
 
Collections and Allocations
 
52
SECTION 8.04
 
Rights of Noteholders
 
52
SECTION 8.05
 
Release of Trust Estate
 
52
SECTION 8.06
 
Application of Available Funds and the Reserve Account Draw Amount
 
54
SECTION 8.07
 
Payment Date Loan Actions
 
57
SECTION 8.08
 
Optional Redemption of the Notes
 
58
SECTION 8.09
 
Distributions and Payments to Noteholders
 
59
SECTION 8.10
 
Reports and Statements to Noteholders
 
59
ARTICLE IX
Supplemental Indentures
SECTION 9.01
 
Supplemental Indentures Without Consent of Noteholders
 
60
SECTION 9.02
 
Supplemental Indentures With Consent of Noteholders
 
61
SECTION 9.03
 
Execution of Supplemental Indentures
 
63
SECTION 9.04
 
Effect of Supplemental Indenture
 
63
SECTION 9.05
 
Reference in Notes to Supplemental Indentures
 
63
SECTION 9.06
 
Modification of Obligations of Owner Trustee
 
63
ARTICLE X
Termination
SECTION 10.01
 
Termination of Indenture
 
64
SECTION 10.02
 
Final Distribution
 
64
ARTICLE XI
Miscellaneous
SECTION 11.01
 
Compliance Certificates
 
65
SECTION 11.02
 
Form of Documents Delivered to Indenture Trustee
 
65
SECTION 11.03
 
Acts of Noteholders
 
66
SECTION 11.04
 
Notices, Etc.
 
67
SECTION 11.05
 
Notices to Noteholders; Waiver
 
67
SECTION 11.06
 
Effect of Headings and Table of Contents
 
68
SECTION 11.07
 
Successors and Assigns
 
68
SECTION 11.08
 
Separability
 
68
SECTION 11.09
 
Benefits of Indenture
 
68
SECTION 11.10
 
Legal Holidays
 
68
SECTION 11.11
 
Governing Law
 
69
SECTION 11.12
 
Counterparts
 
69


iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page



SECTION 11.13
 
Recording of Indenture
 
69
SECTION 11.14
 
Inspection
 
69
SECTION 11.15
 
Trust Obligation
 
69
SECTION 11.16
 
Limitation of Liability of Owner Trustee
 
70
SECTION 11.17
 
No Bankruptcy Petition; Disclaimer and Subordination
 
70
SECTION 11.18
 
Tax Matters; Administration of Transfer Restrictions
 
70





EXHIBITS & SCHEDULES
Exhibit A        Forms of Notes
Exhibit B        Forms of Transfer Certificates
Exhibit C        Form of Monthly Servicer Report
Exhibit D        Rule 15Ga-1 Information
Schedule I        Perfection Representations, Warranties and Covenants





iv

--------------------------------------------------------------------------------




This INDENTURE, dated as of February 26, 2015 herein, as amended, modified or
supplemented from time to time as permitted hereby, called this “Indenture”),
among SPRINGLEAF FUNDING TRUST 2015-A, a statutory trust created under the laws
of the State of Delaware, SPRINGLEAF FINANCE CORPORATION, an Indiana
corporation, as servicer, (in such capacity, the “Servicer”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as indenture trustee
(the “Indenture Trustee”).
PRELIMINARY STATEMENT
The Issuer has duly authorized the execution and delivery of this Indenture to
provide for asset backed notes (the “Notes”) as provided in this Indenture.
The Issuer, through this Indenture, wishes to provide security for such
obligations to the extent and as provided herein. All covenants and agreements
made by the Issuer herein are for the benefit and security of the Indenture
Trustee and the Noteholders.
The Issuer is entering into this Indenture, and the Indenture Trustee is
accepting the trusts created hereby, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged. All things necessary
have been done to make the Notes, when executed by the Issuer and authenticated
and delivered by the Indenture Trustee hereunder and duly issued by the Issuer,
the valid obligations of the Issuer, and to make this Indenture a valid
agreement of the Issuer, in accordance with their and its terms.
Simultaneously with the delivery of this Indenture, the Issuer is entering into
the Sale and Servicing Agreement pursuant to which (a) the Depositor will convey
to the Issuer all of its right, title and interest in, to and under the Loans
and (b) the Servicer will agree to service the Loans and make collections
thereon.
GRANTING CLAUSES
To secure the Issuer’s obligations under the Notes, the Issuer hereby Grants to
the Indenture Trustee, for the benefit of the Indenture Trustee and the
Noteholders, all of the Issuer’s right, title and interest, whether now owned or
hereafter acquired, in, to and under the following:
(i)
the Loans, whether now existing or hereafter acquired, and all rights to payment
and amounts due or to become due with respect to all of the foregoing and the
other Sold Assets;

(ii)
all money, instruments, investment property and other property (together with
all earnings, dividends, distributions, income, issues, and profits relating
thereto) distributed or distributable in respect of the Loans;

(iii)
the Note Accounts and all Eligible Investments and all money, investment
property, instruments and other property from time to time on deposit in or
credited to the Note Accounts, together with all earnings, dividends,
distributions, income, issues and profits relating thereto;





--------------------------------------------------------------------------------




(iv)
all rights, remedies, powers, privileges and claims of the Issuer under or with
respect to the Sale and Servicing Agreement, the Loan Purchase Agreement and
each other Transaction Document (whether arising pursuant to the terms of the
Sale and Servicing Agreement, the Loan Purchase Agreement or any other
Transaction Document or otherwise available to the Issuer at law or in equity),
including, without limitation, the rights of the Issuer to enforce the Sale and
Servicing Agreement, the Loan Purchase Agreement or any other Transaction
Document, and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to the Sale
and Servicing Agreement, the Loan Purchase Agreement or any other Transaction
Document to the same extent as the Issuer could but for the assignment and
security interest granted hereunder;

(v)
all proceeds of any credit insurance policies or collateral protection insurance
policies relating to any Loans, to the extent of the applicable Seller’s
interest therein;

(vi)
all accounts, chattel paper, deposit accounts, documents, general intangibles,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas, and other minerals, consisting of, arising from,
purporting to secure, or relating to, any of the foregoing;

(vii)
all present and future claims, demands, causes and choses in action in respect
of any or all of the foregoing and all payments on or under and all proceeds of
every kind and nature whatsoever in respect of any or all of the foregoing,
including all proceeds, products, rents, receipts or profits of the conversion,
voluntary or involuntary, into cash or other property, all cash and non-cash
proceeds, and other property consisting of, arising from or relating to all or
any part of any of the foregoing or any proceeds thereof; and

(viii)
all proceeds of the foregoing.

The property described in the preceding sentence shall constitute the “Trust
Estate”; provided, however, that the Trust Estate shall not include, and the
lien of this Indenture shall not extend to, any assets or amounts released from
the Lien of this Indenture in accordance with the express terms hereof.
Such Grants are made in trust to secure the Notes equally and ratably without
prejudice, priority or distinction between any Note and any other Notes of the
same Class.
The Indenture Trustee, as Indenture Trustee on behalf of the Noteholders,
acknowledges such Grants, accepts the trusts hereunder in accordance with the
provisions hereof.





2

--------------------------------------------------------------------------------




LIMITED RECOURSE
The obligation of the Issuer to make payments of principal of and interest on
the Notes are limited recourse obligations of the Issuer that are secured solely
by and are payable solely from the related Trust Estate and only to the extent
proceeds and distributions on such Trust Estate are allocated for their benefit
under the terms of this Indenture. The holders of the Notes shall have no
recourse to any other assets of the Issuer. In the event the Trust Estate has
been exhausted and any of the Notes have not been paid in full, then any and all
amounts that are still due on such Notes shall be extinguished and shall not
revive, and such Notes shall be cancelled.
ARTICLE I
Definitions
SECTION 1.01    Definitions.
Certain capitalized terms in this Indenture are defined in and shall have the
respective meanings assigned to them in Part A of Schedule II (together with
Part B of such Schedule II, the “Definitions Schedule”) to the Sale and
Servicing Agreement of even date herewith among Twenty-Second Street Funding
LLC, as the Depositor, the Servicer and the Issuer. The rules of construction
set forth in Part B of the Definitions Schedule shall be applicable to this
Indenture.
                 ARTICLE II
The Notes
SECTION 2.01    Form Generally.
The Notes shall be designated as the “Springleaf Funding Trust 2015-A Notes.”
The Notes shall be in substantially the form attached as Exhibit A hereto.
Except as otherwise expressly provided herein, the Notes will be issued in fully
registered form only and shall be numbered serially for identification. The
terms of the Notes set forth in Exhibit A to this Indenture are part of the
terms of this Indenture. The Notes shall be typewritten, word processed,
printed, lithographed or engraved or produced by any combination of these
methods, all as determined by the officers executing such Notes, as evidenced by
their execution of such Notes.
SECTION 2.02    Denominations.
The Class A Notes and the Class B Notes shall be issued in fully registered form
in minimum amounts of $100,000 and in integral multiples of $1,000 in excess
thereof. The Class C Notes shall be issued in fully registered form in minimum
amounts of $2,000,000 and in integral multiples of $1,000 in excess thereof. The
Class D Notes shall be issued in fully registered form in minimum amounts of
$1,000,000 and in integral multiples of $1,000 in excess thereof.
SECTION 2.03    Execution, Authentication and Delivery.
Each Note shall be executed by manual or facsimile signature on behalf of the
Issuer by an Authorized Officer of the Issuer.

3

--------------------------------------------------------------------------------




Notes bearing the manual or facsimile signature of an individual who was, at the
time when such signature was affixed, authorized to sign on behalf of the Issuer
shall not be rendered invalid, notwithstanding the fact that such individual
ceased to be so authorized prior to the authentication and delivery of such
Notes or does not hold such office at the date of issuance of such Notes.
On the Closing Date, the Indenture Trustee shall authenticate and deliver Class
A Notes for original issue in an aggregate principal amount of $931,250,000,
Class B Notes for original issue in an aggregate principal amount of
$113,120,000, Class C Notes for original issue in an aggregate principal amount
of $52,500,000 and Class D Notes for original issue in an aggregate principal
amount of $65,620,000. At any time and from time to time after the execution and
delivery of this Indenture, the Issuer may deliver Notes executed by the Issuer
to the Indenture Trustee for authentication and delivery, and the Indenture
Trustee, upon Issuer Order, shall authenticate and deliver such Notes as
provided in this Indenture and not otherwise.
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by or on
behalf of the Indenture Trustee by the manual signature of a duly authorized
signatory, and such certificate upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder.
SECTION 2.04    Book-Entry Notes.
The Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes
upon original issuance, shall be issued in the form of one or more Notes
representing the Book-Entry Notes, to be delivered to the Indenture Trustee as
custodian for the Clearing Agency on behalf of the Issuer. The Class A Notes,
the Class B Notes, the Class C Notes and the Class D Notes shall initially be
registered on the Note Register in the name of the Clearing Agency of its
nominee, and no Beneficial Owner will receive a Definitive Note representing
such Beneficial Owner’s interest in such Note, except as provided in Section
2.10. Unless and until Definitive Notes have been issued to the applicable
Beneficial Owners pursuant to Section 2.10:
(a)    the provisions of this Section 2.04 shall be in full force and effect;
(b)    the Issuer, the Depositor, the Note Registrar and the Indenture Trustee
shall be entitled to communicate directly with the Clearing Agency and the
Clearing Agency Participants for all purposes of this Indenture (including
distributions) as the authorized representatives of the Beneficial Owners of the
Notes;
(c)    to the extent that the provisions of this Section 2.04 conflict with any
other provisions of this Indenture, the provisions of this Section 2.04 shall
control;
(d)    the rights of Beneficial Owners shall be exercised only through the
Clearing Agency and the applicable Clearing Agency Participants and shall be
limited to those established by law and agreements between such owners and the
Clearing Agency and/or the Clearing Agency Participants. Unless and until
Definitive Notes of such Class are issued pursuant to Section 2.10,

4

--------------------------------------------------------------------------------




the initial Clearing Agency shall make book-entry transfers among the Clearing
Agency Participants and receive and transmit distributions of principal and
interest on the related Notes to such Clearing Agency Participants and, without
limiting the Issuer’s or the Indenture Trustee’s duties and obligations set
forth elsewhere herein, neither the Issuer nor the Indenture Trustee shall have
any responsibility therefor; and
(e)    whenever this Indenture requires or permits actions to be taken based
upon instructions or directions of Holders of Notes evidencing a specified
percentage of the Aggregate Note Principal Balance, the Class A Note Balance or
the Class B Note Balance, as applicable, the Clearing Agency shall be deemed to
represent such percentage with respect to the Notes only to the extent that it
has received instructions to such effect from Beneficial Owners and/or Clearing
Agency Participants owning or representing, respectively, such required
percentage of the beneficial interest in such Notes and has delivered such
instructions to the Indenture Trustee. For the avoidance of doubt, irrespective
of whether such Clearing Agency has received such instructions, the
determination as to whether such Clearing Agency has received such instructions,
the determination as to whether any Note is “Outstanding” shall be made in
accordance with the definition thereof.
None of the Issuer, the Indenture Trustee or the Note Registrar shall have any
liability for any aspect of the records relating to or payments made on account
of beneficial ownership interests in the Book-Entry Notes or for maintaining,
supervising or reviewing any records relating to beneficial ownership interests
or transfers thereof.
Except as provided in the next succeeding paragraph of this Section 2.04, the
rights of Beneficial Owners with respect to the Book-Entry Notes shall be
limited to those established by law and agreements between such Beneficial
Owners and the Clearing Agency and Clearing Agency Participants. Except as
provided in Section 2.10 hereof, Beneficial Owners shall not be entitled to
Definitive Notes in exchange for the Book-Entry Notes as to which they are the
Beneficial Owners. Requests and directions from, and votes of, the Clearing
Agency as Holder of the Notes shall not be deemed inconsistent if they are made
with respect to different Beneficial Owners. The Indenture Trustee may establish
a reasonable record date in connection with solicitations of consents from or
voting by Noteholders and give notice to the Clearing Agency of such record
date. Other than pursuant to Section 2.10, without the consent of the Issuer and
the Indenture Trustee, no Book-Entry Note may be transferred by the Clearing
Agency except to a successor Clearing Agency that agrees to hold such Note for
the account of the Beneficial Owners.
The Depository Trust Company shall be the initial Clearing Agency. In the event
that The Depository Trust Company resigns or is removed as Clearing Agency, the
Indenture Trustee may designate a successor Clearing Agency. If no successor
Clearing Agency has been designated within thirty (30) days of the effective
date of the Clearing Agency’s resignation or removal, each Beneficial Owner
shall be entitled to Definitive Notes representing the Notes it beneficially
owns in the manner prescribed in Section 2.10.





5

--------------------------------------------------------------------------------




SECTION 2.05    Registration of and Limitations on Transfer and Exchange of
Notes; Appointment of Note Registrar.
(a)    The Indenture Trustee shall act as, or shall appoint, a note registrar
(in such capacity, the “Note Registrar”) that shall provide for the registration
of Notes, and transfers and exchanges of Notes as herein provided. The Note
Registrar shall initially be the Indenture Trustee and any co-note registrar
chosen by the Indenture Trustee and acceptable to the Issuer. The Note Registrar
shall keep a register (the “Note Register”) in which, subject to such reasonable
regulations as it may prescribe, the registration of Notes and the registration
of transfers of Notes shall be provided. The Note Registrar shall act solely for
the purpose of maintaining the Note Register as an agent of the Issuer. Any
transfer of an interest in a Definitive Note shall be reflected in the Note
Register and entries in the Note Register shall be presumed correct. The Issuer
hereby has the right to examine the Note Register at any time upon reasonable
notice to the Note Registrar. Any reference in this Indenture to the Note
Registrar shall include any co-note registrar unless the context requires
otherwise. The Indenture Trustee may revoke such appointment and remove any Note
Registrar if the Indenture Trustee determines in its sole discretion that such
Note Registrar failed to perform its obligations under this Indenture in any
material respect. Any Note Registrar shall be permitted to resign as Note
Registrar upon thirty (30) days written notice to the Issuer and the Indenture
Trustee; provided, however, that such resignation shall not be effective and
such Note Registrar shall continue to perform its duties as Note Registrar until
the Indenture Trustee has appointed a successor Note Registrar (which may be the
Indenture Trustee) reasonably acceptable to the Issuer.
(b)    No transfer, sale, pledge or other disposition of any Note or interest
therein shall be made unless that transfer, sale, pledge or other disposition is
exempt from the registration and/or qualification requirements of the Securities
Act and any applicable state securities laws, or is otherwise made in accordance
with the Securities Act and such state securities laws. None of the Issuer, the
Indenture Trustee or the Note Registrar is obligated to register or qualify any
Notes under the Securities Act or any other securities law or to take any action
not otherwise required under this Indenture to permit the transfer of any Note
or interest therein without registration or qualification. Any Noteholder
desiring to effect a transfer of Notes or interests therein shall, and does
hereby agree to, indemnify the Issuer, the Indenture Trustee and the Note
Registrar against any liability that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws. Any attempted
transfer, sale, pledge or other disposition of any Note or interest therein in
contravention of this Section 2.05 will be void ab initio and the purported
transferor will continue to be treated as the owner of the Notes for all
purposes.
(c)    The Notes are being offered and sold by the Initial Purchasers only to
QIBs in transactions meeting the requirements of Rule 144A or, in the case of
the Class A and Class B Notes only, to persons (other than “U.S. persons” as
defined in Regulation S) outside the United States pursuant to the requirements
of Regulation S. The Class C Notes and Class D Notes may not be sold outside the
United State in reliance on Regulation S. If it is acquiring any Class A Notes
or Class B Notes or any interest or participation therein in an “offshore
transaction” (as defined to Regulation S), the purchaser is deemed to
acknowledge that those notes will initially be represented by a temporary global
note with the applicable legends set forth in Exhibit A (the “Temporary
Regulation S Global Note”) in fully-registered form without interest coupons and
that transfers

6

--------------------------------------------------------------------------------




thereof or any interest or participation therein are restricted as set forth in
this Section 2.05. The Class A Notes and Class B Notes that are not sold in
offshore transactions in reliance on Regulation S and the Class C Notes and the
Class D Notes shall initially be issued in the form of one or more permanent
global notes with the applicable legends set forth in Exhibit A (each, a “Rule
144A Global Note”) in fully-registered form without interest coupons. The
principal amount of a Global Note may from time to time be increased or
decreased by adjustments made on the records of the custodian for DTC, DTC’s
nominee or any other authorized person, to reflect the transfers of interest
described in this Section or other transactions under this Indenture.
Any ownership interest represented by a beneficial interest in a Rule 144A
Global Note may be transferred to another entity who wishes to hold
Series 2015-A Notes in the form of an interest in a Rule 144A Global Note;
provided, that, the applicable transferor and transferee are deemed to have
represented and warranted that such transfer is being made to a transferee that
the transferor reasonably believes is a QIB in a transaction meeting the
requirements of Rule 144A.
Through and including the fortieth day after the later of the commencement of
the offering of the Notes (which shall not include Class C Notes or Class D
Notes) to persons other than distributors in reliance upon Regulation S and the
Closing Date (that period through and including that fortieth day, the
“Distribution Compliance Period”), any ownership interest represented by a
beneficial interest in the Temporary Regulation S Global Note may be transferred
to a person who wishes to hold Notes in the form of an interest in the Temporary
Regulation S Global Note; provided, that, the applicable transferee is deemed to
have represented and warranted that it is not a “U.S. person” (as defined in
Regulation S) and such transfer is being made in accordance with Rule 903 or
Rule 904 of Regulation S and all other applicable securities laws.
All distributions in respect of Notes represented by a Temporary Regulation S
Global Note will be made only with respect to that portion of the Temporary
Regulation S Global Note in respect of which Euroclear or Clearstream shall have
delivered to the Indenture Trustee a certificate or certificates substantially
in the form of Exhibit B-4. The delivery to the Indenture Trustee by Euroclear
or Clearstream of a certificate or certificates referred to above may be relied
upon by the Issuer and the Indenture Trustee as conclusive evidence that the
certificate or certificates referred to therein has or have been delivered to
Euroclear or Clearstream pursuant to the terms of this Indenture and the
Temporary Regulation S Global Note.
Transfers of an interest in a Regulation S Global Note for an interest in a
Rule 144A Global Note, and vice versa (except that no interest in a Class C Note
or Class D Note may be transferred for an interest in a Regulation S Global
Note), may be made at any time; provided that the intended transferor and
transferee are each able to represent and warrant that such transferee satisfies
the conditions set forth above to hold a beneficial interest in the applicable
Global Note and the transferor provides a transfer certificate in the form of
Exhibit B-1, Exhibit B-2 or Exhibit B-3, as applicable. Any interest in the
Notes represented by an interest in a Rule 144A Global Note that is transferred
to a person who takes delivery in the form of an interest in a Regulation S
Global Note, and vice versa, will, upon transfer, cease to be an interest in
such original Rule 144A Global Note or Regulation S Global Note, as the case may
be, and become an interest in a Regulation S Global Note or a Rule 144A Global
Note, as applicable, and accordingly, will thereafter be subject

7

--------------------------------------------------------------------------------




to all transfer restrictions and other procedures applicable to an interest in
the applicable form of Global Note.
Interests in a Temporary Regulation S Global Note as to which the Indenture
Trustee has received from Euroclear or Clearstream, as the case may be, a
certificate substantially in the form of Exhibit B-4 to the effect that
Euroclear or Clearstream, as applicable, has received a certificate
substantially in the form of Exhibit B-5 from the holder of a beneficial
interest in such Note, will be exchanged on and after the last day of the
Distribution Compliance Period for interests in a permanent global note with the
applicable legends set forth in Exhibit A (a “Permanent Regulation S Global
Note” and, together with the Temporary Regulation S Global Note, the “Regulation
S Global Notes”) in fully-registered form without interest coupons. The delivery
of the certificate or certificates referred to above to the Indenture Trustee by
Euroclear or Clearstream may be relied upon by the Issuer and the Indenture
Trustee as conclusive evidence that the certificate or certificates referred to
therein has or have been delivered to Euroclear or Clearstream pursuant to the
terms of this Indenture and the Temporary Regulation S Global Note.
In the event that a Rule 144A Global Note is exchanged for one or more
Definitive Notes (a “Rule 144A Definitive Note”) or a Regulation S Global Note
is exchanged for one or more Definitive Notes (a “Regulation S Definitive Note”)
pursuant to Section 2.10 of this Indenture, the related Beneficial Owner shall
be required to deliver a representation letter with respect to the matters
described in this Section 2.05. Such Rule 144A Definitive Notes and Regulation S
Definitive Notes may be exchanged for one another only upon delivery of a
representation letter with respect to the matters described in Section 2.05 and
in accordance with such procedures as are substantially consistent with the
provisions above (including certification requirements intended to insure that
such transfers comply with Rule 144A or, other than in the case of Class C Notes
and Class D Notes, are to Persons who are not “U.S. persons” (as defined in
Regulation S), or otherwise comply with Regulation S, as the case may be) and as
may be from time to time adopted by the Issuer and the Indenture Trustee. The
Indenture Trustee shall destroy the applicable Global Note upon its exchange in
full for Definitive Notes.
Each purchaser of a Note that represents a beneficial interest in a Global Note
will be deemed to have represented and agreed, and each purchaser of a
Definitive Note will be required to certify to the Indenture Trustee and Note
Registrar in writing that:
(i)    (1) the purchaser is a QIB and is acquiring such Notes for its own
account or as a fiduciary or agent for others (which others are also QIBs) for
investment purposes and not for distribution in violation of the Securities Act,
and it is able to bear the economic risk of an investment in the Notes and has
such knowledge and experience in financial and business matters so as to be
capable of evaluating the merits and risks of purchasing the Notes, or
(2) solely in the case of Class A Notes and the Class B Notes, the purchaser is
a not a “U.S. person” (as defined in Regulation S) (and is not purchasing for
the account or benefit of a “U.S. person” as defined in Regulation S), is
outside the United States and is acquiring the Notes pursuant to an exemption
from registration in accordance with Rule 903 or Rule 904 of Regulation S;

8

--------------------------------------------------------------------------------




(ii)    the purchaser understands that the Notes are being offered only in a
transaction that does not require registration of the Notes under the Securities
Act and, if such purchaser decides to resell, pledge or otherwise transfer such
Notes, then it agrees that it will resell, pledge or transfer such Notes only
(1) so long as such Notes are eligible for resale pursuant to Rule 144A, to a
person who the seller reasonably believes is a QIB acquiring the Notes for its
own account or as a fiduciary or agent for others (which others must also be
QIBs) to whom notice is given that the resale or other transfer is being made in
reliance on Rule 144A, or, if applicable and solely in the case of Class A Notes
and Class B Notes, (2) to a purchaser who is not a “U.S. person” (as defined in
Regulation S) (and is not purchasing for the account or benefit of e “U.S.
person” as defined in Regulation S), is outside the United States and is
acquiring the Notes pursuant to an exemption from registration under the
Securities Act in accordance with Rule 903 or Rule 904 of Regulation S and, in
each case, in accordance with any applicable United States state securities or
“Blue Sky” laws or any securities laws of any other jurisdiction;
(iii)    unless the applicable legend set forth in Exhibit A has been removed,
the purchaser shall notify each transferee of the Notes that (1) the Notes have
not been registered under the Securities Act, (2) the holder of Notes is subject
to the restrictions on the resale or other transfer thereof described in
paragraph (ii) above, and (3) such transferee shall be deemed to have
represented (x) as to its status as a QIB purchasing the Series 2015-A Notes in
reliance on Rule 144A or, solely in the case of the Class A Notes and Class B
Notes, as not a “U.S. person” (as defined in Regulation S) (and is not
purchasing for the account or benefit of e “U.S. person” as defined in
Regulation S) and as outside the United States, acquiring the Notes pursuant to
an exemption from registration under the Securities Act in accordance with
Rule 903 or Rule 904 of Regulation S, as the case may be, (y) if such transferee
is a QIB, that such transferee is acquiring the Notes for its own account or as
a fiduciary or agent for others (which others also must be QIBs), and (z) that
such transferee shall be deemed to have agreed to notify its subsequent
transferees as to the foregoing;
(iv)    in the case of the Class C Notes and Class D Notes, (A) either (I) the
purchaser is not and will not become for U.S. federal income tax purposes a
partnership, Subchapter S corporation or grantor trust (or a disregarded entity
the single owner of which is any of the foregoing) (each such entity a
“flow-through entity”) or (II) if the purchaser is or becomes a flow-through
entity, then (x) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have more than 50% of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Notes, other interest (direct or
indirect) in the Issuer, or any interest created under this Indenture and
(y) the purchaser is not and will not be a principal purpose of the arrangement
involving the flow-through entity’s beneficial interest in the Notes to permit
any partnership to satisfy the 100 partner limitation of
Section 1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such
partnership not to be classified as a publicly traded partnership under the
Internal Revenue Code, (B)  the purchaser is not acquiring any Note or
beneficial interest therein, the purchaser will not sell, transfer, assign,
participate, pledge or otherwise dispose of any Note(s) or beneficial interest
therein, and the purchaser will not cause any Note(s) or beneficial interests
therein to be marketed, in each case on or

9

--------------------------------------------------------------------------------




through an “established securities market” within the meaning of Section 7704(b)
of the Internal Revenue Code, including, without limitation, an interdealer
quotation system that regularly disseminates firm buy or sell quotations, (C)
the purchaser’s beneficial interest in the Notes is not and will not be in an
amount that is less than the minimum denomination for such Note set forth in
this Indenture, and the purchaser does not and will not hold any interest on
behalf of any person whose beneficial interest in a Note is in an amount that is
less than the minimum denomination for the Notes set forth in this Indenture,
(D) the purchaser will not sell, assign, transfer, pledge or otherwise dispose
of any Note or beneficial interest therein, or enter into any financial
instrument or contract the value of which is determined by reference in whole or
in part to any Note or beneficial interest therein, in each case if the effect
of doing so would be that the beneficial interest of any person in such Note
would be in an amount that is less than the minimum denomination for the Notes
set forth in this Indenture, (E) the purchaser will not use any Note as
collateral for the issuance of any securities that could cause the Issuer to be
treated as an association or publicly traded partnership taxable as corporation
for U.S. federal income tax purposes, and (F) the purchaser will not transfer a
Note or any beneficial interest therein (directly, through a participation, or
otherwise) unless, prior to the transfer, the transferee shall have executed and
delivered to the Indenture Trustee and the Note Registrar, or any of their
respective successors and assigns, a transferee certification substantially in
the form of Exhibit B-6 or B-7 to this Indenture, respectively; provided,
however, that, notwithstanding the foregoing representations and warranties in
clauses (A)-(F) herein, the purchaser (i) may engage in any repurchase
transaction (repo) the subject matter of which is a Note or any beneficial
interest therein if the terms of such repurchase transaction are generally
consistent with prevailing market practice and (ii) may pledge a Note or any
beneficial interest therein if doing so will not result in any person (other
than the purchaser) being treated for U.S. federal income tax purposes as the
owner of all or any portion of a Note or beneficial interest therein;
(v)    (1) the purchaser understands that each Rule 144A Global Note and any
Rule 144A Definitive Note will bear the legends set forth in Exhibit A hereto
and (2) the purchaser understands that each Regulation S Global Note and any
Regulation S Definitive Note will bear the legends set forth in Exhibit A; and
(vi)    either (a) it is not and is not acting on behalf or using the assets of
(1) an “employee benefit plan,” as defined in Section 3(3) of ERISA, that is
subject to Title I of ERISA, (2) a “plan,” as defined in Section 4975(e)(1) of
the Internal Revenue Code, that is subject to Section 4975 of the Internal
Revenue Code, (3) an entity whose underlying assets include “plan assets” by
reason of such employee benefit plan’s or plan’s investment in the entity
(within the meaning of Department of Labor Regulation 29 C.F.R. Section
2510.3-101, as modified by Section 3(42) of ERISA), or (4) any governmental,
church, non-U.S. or other plan that is subject to any non-U.S., federal, state
or local law that is substantially similar to Section 406 of ERISA or Section
4975 of the Internal Revenue Code (“Similar Law”) or an entity whose underlying
assets include assets of any such plan; or (b) solely in the case of the Class A
Notes and the Class B Notes, the acquisition, continued holding and disposition
of the Notes (or any interest therein) will not give rise to a non-exempt
prohibited transaction

10

--------------------------------------------------------------------------------




under Section 406 of ERISA, Section 4975 of the Internal Revenue Code or result
in a non-exempt prohibited transaction or violation of any Similar Law.
(d)    At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the request of a Noteholder or Beneficial Owner, the
Issuer shall promptly furnish or cause to be furnished Rule 144A Information to
such Noteholder or Beneficial Owner, to a prospective purchaser of such Note
designated by such Noteholder or Beneficial Owner or to the Indenture Trustee
for delivery to such Noteholder or Beneficial Owner or a prospective purchaser
designated by such Noteholder or Beneficial Owner, as the case may be, in order
to permit compliance by such Noteholder or Beneficial Owner with Rule 144A in
connection with the resale of a Note by such Noteholder or Beneficial Owner.
(e)    Notwithstanding anything to the contrary herein, no transfer of a Class C
Note or beneficial interest therein shall be effective, and any such attempted
transfer shall be void ab initio, unless, prior to and as a condition to each
such transfer, the prospective transferee (including the initial beneficial
owner as initial transferee) and any subsequent transferee represents and
warrants, in writing, substantially in the form of the transferee certification
set forth in Exhibit B-6 to this Indenture, to the Indenture Trustee and the
Note Registrar, and any of their respective successors and assigns, that:
(A) either (I) it is not and will not become for U.S. federal income tax
purposes a partnership, Subchapter S corporation or grantor trust (or a
disregarded entity the single owner of which is any of the foregoing) (each such
entity a “flow-through entity”) or (II) if it is or becomes a flow-through
entity, then (x) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have more than 50% of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Notes, other interest (direct or
indirect) in the Issuer, or any interest created under this Indenture and (y) it
is not and will not be a principal purpose of the arrangement involving the
flow-through entity’s beneficial interest in any Class C Note to permit any
partnership to satisfy the 100 partner limitation of Section 1.7704-1(h)(1)(ii)
of the Treasury Regulations necessary for such partnership not to be classified
as a publicly traded partnership under the Internal Revenue Code, (B)  it is not
acquiring any Class C Note or beneficial interest therein, it will not sell,
transfer, assign, participate, pledge or otherwise dispose of any Class C
Note(s) or beneficial interest therein, and it will not cause any Class C
Note(s) or beneficial interests therein to be marketed, in each case on or
through an “established securities market” within the meaning of Section 7704(b)
of the Internal Revenue Code, including, without limitation, an interdealer
quotation system that regularly disseminates firm buy or sell quotations, (C)
its beneficial interest in the Class C Notes is not and will not be in an amount
that is less than the minimum denomination for such Class C Note set forth in
this Indenture, and it does not and will not hold any interest on behalf of any
person whose beneficial interest in a Class C Note is in an amount that is less
than the minimum denomination for the Class C Notes set forth in this Indenture,
(D) it will not sell, assign, transfer, pledge or otherwise dispose of any Class
C Note or beneficial interest therein, or enter into any financial instrument or
contract the value of which is determined by reference in whole or in part to
any Class C Note or beneficial interest therein, in each case if the effect of
doing so would be that the beneficial interest of any person in the Class C Note
would be in an amount that is less than the minimum denomination for the Class C
Notes set forth in this Indenture, (E) it will not use any Class C Note as
collateral for

11

--------------------------------------------------------------------------------




the issuance of any securities that could cause the Issuer to be treated as an
association or publicly traded partnership taxable as corporation for U.S.
federal income tax purposes, and (F) it will not transfer a Class C Note or any
beneficial interest therein (directly, through a participation, or otherwise)
unless, prior to the transfer, the transferee shall have executed and delivered
to the Indenture Trustee and the Note Registrar, and any of their respective
successors and assigns, a transferee certification substantially in the form of
Exhibit B-6 to this Indenture. Notwithstanding the foregoing, a transferee (i)
may engage in any repurchase transaction (repo) the subject matter of which is a
Class C Note or any beneficial interest therein if the terms of such repurchase
transaction are generally consistent with prevailing market practice and (ii)
may pledge a Class C Note or any beneficial interest therein if doing so will
not result in any person (other than the transferee) being treated for U.S.
federal income tax purposes as the owner of all or any portion of a Class C Note
or beneficial interest therein.
(f)    Notwithstanding anything to the contrary herein, no transfer of a Class D
Note or beneficial interest therein shall be effective, and any such attempted
transfer shall be void ab initio, unless, prior to and as a condition to each
such transfer, the prospective transferee (including the initial beneficial
owner as initial transferee) and any subsequent transferee represent and
warrants, in writing, substantially in the form of the transferee certification
set forth in Exhibit B-7 to this Indenture, to the Indenture Trustee and the
Note Registrar, and any of their respective successors and assigns, that:
(A) either (I) it is not and will not become for U.S. federal income tax
purposes a partnership, Subchapter S corporation or grantor trust (or a
disregarded entity the single owner of which is any of the foregoing) (each such
entity a “flow-through entity”) or (II) if it is or becomes a flow-through
entity, then (x) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have more than 50% of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Notes, other interest (direct or
indirect) in the Issuer, or any interest created under this Indenture and (y) it
is not and will not be a principal purpose of the arrangement involving the
flow-through entity’s beneficial interest in any Class D Note to permit any
partnership to satisfy the 100 partner limitation of Section 1.7704-1(h)(1)(ii)
of the Treasury Regulations necessary for such partnership not to be classified
as a publicly traded partnership under the Internal Revenue Code, (B)  it is not
acquiring any Class D Note or any beneficial interest therein, it will not sell,
transfer, assign, participate, pledge or otherwise dispose of any Class D
Note(s) or beneficial interest therein, and it will not cause any Class D
Note(s) or beneficial interest therein to be marketed, in each case on or
through an “established securities market” within the meaning of Section 7704(b)
of the Internal Revenue Code, including, without limitation, an interdealer
quotation system that regularly disseminates firm buy or sell quotations, (C)
its beneficial interest in the Class D Notes is not and will not be in an amount
that is less than the minimum denomination for such Class D Note set forth in
this Indenture, and it does not and will not hold any interest on behalf of any
person whose beneficial interest in a Class D Note is in an amount that is less
than the minimum denomination for the Class D Notes set forth in this Indenture,
(D) it will not sell, assign, transfer, pledge or otherwise dispose of any Class
D Note or beneficial interest therein, or enter into any financial instrument or
contract the value of which is determined by reference in whole or in part to
any Class D Note or beneficial interest therein, in each case if the effect of
doing so would be that the beneficial interest of any person in the Class D Note
would be in an amount that is less than the minimum denomination for the Class D
Notes set forth in this Indenture, (E) it will not use any Class D Note

12

--------------------------------------------------------------------------------




as collateral for the issuance of any securities that could cause the Issuer to
be treated as an association or publicly traded partnership taxable as
corporation for U.S. federal income tax purposes, and (F) it will not transfer a
Class D Note or any beneficial interest therein (directly, through a
participation, or otherwise) unless, prior to the transfer, the transferee shall
have executed and delivered to the Indenture Trustee and the Note Registrar, and
any of their respective successors and assigns, a transferee certification
substantially in the form of Exhibit B-7 to this Indenture. Notwithstanding the
foregoing, a transferee (i) may engage in any repurchase transaction (repo) the
subject matter of which is a Class D Note or any beneficial interest therein if
the terms of such repurchase transaction are generally consistent with
prevailing market practice and (ii) may pledge a Class D Note or any beneficial
interest therein if doing so will not result in any person (other than the
transferee) being treated for U.S. federal income tax purposes as the owner of
all or any portion of a Class D Note or beneficial interest therein.
(g)    In the case of a transfer of a Class C Note or a Class D Note to an
Affiliate of the Issuer, the representations set forth in Section 2.05(e) or
Section 2.05(f), as applicable, shall not be required and shall not serve as a
condition to such transfer.
(h)    With respect to any outstanding Notes retained by the Issuer or conveyed
to an Affiliate of the Issuer, and later sold to an unrelated purchaser, the
requirements set forth in Section 3.14(c) much be met prior to any such later
sale. In addition, to the extent any such Notes are Class C Notes or Class D
Notes, the requirements of this Section 2.05 must be satisfied prior to such
later sale.
(i)    If a Person is acquiring any Note or interest therein as a fiduciary or
agent for one or more accounts, such Person shall be required to deliver to the
Note Registrar a certification (which in the case of the Book-Entry Notes, the
prospective transferee will be deemed to have represented such certification) to
the effect that it has (i) sole investment discretion with respect to each such
account and (ii) full power to make the foregoing acknowledgments,
representations, warranties, certifications and agreements with respect to each
such account as set forth in this Section 2.05.
(j)    Subject to the preceding provisions of this Section 2.05, upon surrender
for registration of transfer of any Note at the offices or agency of the Note
Registrar maintained for such purpose, the Issuer shall execute and the
Indenture Trustee shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Notes of a like Denomination and of
the same Class. As of the Closing Date, the offices of the Note Registrar
maintained for such purpose are located at Sixth Street and Marquette Avenue,
Minneapolis, Minnesota 55479, Attention: Corporate Trust Services—Springleaf
2015-A.
(k)    At the option of any Noteholder, its Notes may be exchanged for other
Notes of authorized denominations of the same Class and of a like aggregate
denomination, upon surrender of the Notes to be exchanged at the offices of the
Note Registrar maintained for such purpose. Whenever any Notes are so
surrendered for exchange, the Issuer shall execute and the Indenture Trustee as
authenticating agent shall authenticate and deliver the Notes which the
Noteholder making the exchange is entitled to receive.

13

--------------------------------------------------------------------------------




(l)    Every Note presented or surrendered for transfer or exchange shall (if so
required by the Note Registrar) be duly endorsed by, or be accompanied by a
written instrument of transfer in the form satisfactory to the Note Registrar
duly executed by, the Holder thereof or his attorney duly authorized in writing.
(m)    Every Note issued upon any registration of transfer or exchange of Notes
shall be the valid obligations of the Issuer, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration or exchange.
(n)    No service charge shall be imposed for any transfer or exchange of Notes,
but the Note Registrar may require payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed in connection with any transfer
or exchange of Notes.
(o)    All Notes surrendered for transfer and exchange shall be physically
canceled by the Note Registrar, and the Note Registrar shall dispose of such
canceled Notes in accordance with its standard procedures.
(p)    The Note Registrar shall provide to the Issuer, upon reasonable written
request, and at the expense of the requesting party, an updated copy of the Note
Register. The Issuer shall have the right to inspect the Note Register or to
obtain a copy thereof at all reasonable times, and to rely conclusively upon a
certificate of the Note Registrar as to the information set forth in the Note
Register.
SECTION 2.06    Mutilated, Destroyed, Lost or Stolen Notes.
If (a) any mutilated Note is surrendered to the Indenture Trustee or the Note
Registrar, or the Indenture Trustee or the Note Registrar receives evidence to
its satisfaction of the destruction, loss or theft of any Note, and (b) in case
of destruction, loss or theft there is delivered to the Indenture Trustee or the
Note Registrar, as the case may be, such security or indemnity as may be
required by it to hold the Issuer, the Depositor, the Note Registrar and the
Indenture Trustee harmless, then, in the absence of written notice to the
Issuer, the Depositor, the Note Registrar or the Indenture Trustee that such
Note has been acquired by a “protected purchaser” (as contemplated by Article 8
of the UCC), the Issuer shall execute, and upon Issuer Order the Indenture
Trustee shall authenticate and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Note, a replacement Note of like tenor and
aggregate principal amount, bearing a number not contemporaneously outstanding;
provided, however, that if any such mutilated, destroyed, lost or stolen Note
shall have become or within seven (7) days shall be due and payable, or shall
have been selected or called for redemption, instead of issuing a replacement
Note, the Issuer may pay such Note without surrender thereof, except that any
mutilated Note shall be surrendered. If, after the delivery of such replacement
Note or payment of a destroyed, lost or stolen Note pursuant to the proviso to
the preceding sentence, a “protected purchaser” (as contemplated by Article 8 of
the UCC) of the original Note in lieu of which such replacement Note was issued
presents for payment such original Note, the Issuer and the Indenture Trustee
shall be entitled to recover such replacement Note (or such payment) from the
Person to whom it was delivered or any Person taking such replacement Note from
such Person to whom such replacement Note was delivered or any assignee of such
Person, except a “protected purchaser” (as contemplated by Article 8 of the
UCC), and shall

14

--------------------------------------------------------------------------------




be entitled to recover upon the security or indemnity provided therefor to the
extent of any loss, damage, cost or expense incurred by the Issuer or the
Indenture Trustee in connection therewith.
In connection with the issuance of any replacement Note under this Section 2.06,
the Issuer, the Indenture Trustee or the Note Registrar may require the payment
by the Holder of such Note of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the Indenture
Trustee or the Note Registrar) connected therewith.
Any replacement Note issued pursuant to this Section in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute complete and
indefeasible evidence of a debt of the Issuer, as if originally issued, whether
or not the destroyed, lost or stolen Note shall be found at any time, and shall
be entitled to all the benefits of this Indenture equally and proportionately
with any and all other Notes duly issued hereunder.
The provisions of this Section 2.06 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
SECTION 2.07    Persons Deemed Owners.
The Indenture Trustee, the Note Registrar, the Depositor, the Issuer and any
agent of any of them may prior to due presentation of a Note for registration of
transfer, treat the Person in whose name any Note is registered as the holder of
such Note for the purpose of receiving distributions pursuant to the terms of
this Indenture and for all other purposes whatsoever, and, in any such case,
none of the Indenture Trustee, the Note Registrar, the Depositor, the Issuer nor
any agent of any of them shall be affected by any notice to the contrary. Upon
any request or inquiry by a Noteholder, the Indenture Trustee or the Note
Registrar shall be entitled to receive a certification in form reasonably
satisfactory to the Indenture Trustee and the Note Registrar, to enable the
Indenture Trustee and the Note Registrar to confirm the status of such entity as
a Noteholder.
SECTION 2.08    Cancellation.
All Notes surrendered for payment, registration of transfer, exchange or
redemption shall, if surrendered to any Person other than the Indenture Trustee,
be delivered to the Indenture Trustee and shall be promptly cancelled by the
Indenture Trustee and shall no longer be considered Outstanding for any purpose
hereunder. The Issuer may at any time deliver to the Indenture Trustee for
cancellation any Notes previously authenticated and delivered hereunder which
the Issuer may have acquired in any lawful manner whatsoever. All Notes
delivered by the Issuer or any other Person for cancellation shall be promptly
cancelled by the Indenture Trustee and such cancellation shall be recorded in
the Note Register. No Notes shall be authenticated in lieu of or in exchange for
any Notes cancelled as provided in this Section, except as expressly permitted
by this Indenture. All cancelled Notes held by the Indenture Trustee shall be
destroyed or retained in accordance with its standard document retention or
disposal policy in effect at such time unless the Issuer shall direct prior to
destruction that they be returned to the Issuer.

15

--------------------------------------------------------------------------------




SECTION 2.09    Notices to Clearing Agency.
Whenever a notice or other communication is required to be given to the
Noteholders of any Class with respect to which Book-Entry Notes have been
issued, unless and until Definitive Notes shall have been issued to the related
Beneficial Owners pursuant to Section 2.10 and there are no Book-Entry Notes
outstanding, the Indenture Trustee shall give all such notices and
communications to the Clearing Agency.
SECTION 2.10    Definitive Notes.
If Book-Entry Notes have been issued with respect to any Class and (i) (a) the
Issuer advises the Indenture Trustee that the Clearing Agency is no longer
willing or able to discharge properly its responsibilities with respect to such
Class and (b) the Issuer is unable to locate and reach an agreement on
satisfactory terms with a qualified successor, (ii) to the extent permitted by
law, the Issuer, at its option, advises the Indenture Trustee in writing that it
elects to terminate the book-entry system through the Clearing Agency with
respect to such Class or (iii) after the occurrence of a Servicer Default or an
Event of Default, Beneficial Owners with respect to such Class representing not
less than 50% of the principal amount of the Book-Entry Notes of such Class
advise the Indenture Trustee and the applicable Clearing Agency in writing
through the applicable Clearing Agency Participants that the continuation of a
book-entry system with respect to the Notes of such Class is no longer in the
best interests of the Beneficial Owners with respect to such Class, then the
Indenture Trustee shall notify all Beneficial Owners with respect to such Class,
through the Clearing Agency of the occurrence of such event and of the
availability of Definitive Notes to Beneficial Owners with respect to such
Class. Upon surrender to the Indenture Trustee of such Notes by the Clearing
Agency, accompanied by registration instructions from the applicable Clearing
Agency for registration, the Issuer shall execute and the Indenture Trustee
shall authenticate Definitive Notes of such Class and shall recognize the
registered holders of such Definitive Notes as Noteholders under this Indenture.
None of the Issuer or the Indenture Trustee shall be liable for any delay in
delivery of such instructions, and the Issuer and the Indenture Trustee may
conclusively rely on, and shall be protected in relying on, such instructions.
Upon the issuance of Definitive Notes of such Class, the Indenture Trustee shall
recognize the registered Holders of such Definitive Notes of such Class as
Noteholders of such Class hereunder. Definitive Notes will be transferable and
exchangeable at the offices of the Indenture Trustee.
Pending the preparation of Definitive Notes, the Issuer may execute, and upon
receipt of an Issuer Order, the Indenture Trustee shall authenticate and
deliver, temporary Notes which are printed, lithographed, typewritten,
mimeographed or otherwise produced, of the tenor of the Definitive Notes in lieu
of which they are issued and with such variations not inconsistent with the
terms of this Indenture as the officers executing such Notes may determine, as
evidenced by their execution of such Notes.
If temporary Notes are issued, the Issuer shall cause Definitive Notes to be
prepared without unreasonable delay. After the preparation of Definitive Notes,
the temporary Notes shall be exchangeable for Definitive Notes upon surrender of
the temporary Notes at the office or agency of the Issuer to be maintained as
provided in Section 3.02, without charge to the Holder. Upon surrender for
cancellation of any one or more temporary Notes, the Issuer shall execute and
the

16

--------------------------------------------------------------------------------




Indenture Trustee upon Issuer Order shall authenticate and deliver in exchange
therefor a like principal amount of Definitive Notes of authorized
denominations. Until so exchanged, the temporary Notes shall in all respects be
entitled to the same benefits under this Indenture as Definitive Notes.
SECTION 2.11    CUSIP Numbers.
The Issuer in issuing the Notes may use “CUSIP” numbers (if then generally in
use), and, if so, the Indenture Trustee shall use “CUSIP” numbers in notices of
redemption as a convenience to Noteholders; provided, that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Notes or as contained in any notice of a redemption and
that reliance may be placed only on the other identification numbers printed on
the Notes, and any such redemption shall not be affected by any defect in or
omission of such numbers. The Issuer will promptly notify the Indenture Trustee
in writing of any change in the “CUSIP” numbers.
                 ARTICLE III
Representations and Covenants of Issuer
SECTION 3.01    Payment of Principal and Interest.
(a)    The Issuer will duly and punctually pay principal of and interest on the
Notes, in each case in accordance with the terms of the Notes and as specified
herein.
(b)    On each Payment Date, the Noteholders of each Class as of the related
Record Date shall be entitled to the interest accrued at the applicable Interest
Rate and principal payable on such Payment Date as specified herein. All payment
obligations under a Note are discharged to the extent such payments are made to
the Noteholder of record as of such related Record Date.
SECTION 3.02    Maintenance of Office or Agency.
The Indenture Trustee will maintain its Corporate Trust Office at Wells Fargo
Center, Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479,
Attention: Corporate Trust Services—Springleaf Funding Trust 2015-A, where Notes
may be presented or surrendered for payment and where Notes may be surrendered
for registration of transfer or exchange. The Indenture Trustee will give prompt
written notice to the Issuer and the Noteholders of any change in the location
of any such office or agency.
SECTION 3.03    Money for Note Payments to Be Held in Trust.
As specified in Section 8.02, all payments of amounts due and payable on or with
respect to the Notes, which are to be made from amounts withdrawn from the
Collection Account, shall be made on behalf of the Issuer by the Indenture
Trustee, and no amounts so withdrawn from the Collection Account shall be paid
over to the Issuer except as provided in this Indenture.

17

--------------------------------------------------------------------------------




Subject to Requirements of Law with respect to escheat of funds, and after such
notice required with respect to Notes not surrendered for cancellation pursuant
to Section 10.02(b) is given, any money held by the Indenture Trustee in trust
for the payment of any amount due with respect to any Note remaining unclaimed
for two years after such amount has become due and payable shall be discharged
from such trust, and the Indenture Trustee shall give prompt notice of such
occurrence to the Issuer and shall release such money to the Issuer on Issuer
Order; and the Holder of such Note shall thereafter, as an unsecured general
creditor, look only to the Issuer (and then only to the extent of the amounts so
paid to the Issuer) for payment thereof, and all liability of the Indenture
Trustee with respect to such trust money shall thereupon cease; provided,
however, that the Indenture Trustee, before being required to make any such
repayment, shall at the direction of the Issuer cause to be published once, in a
newspaper published in the English language, customarily published on each
Business Day and of general circulation in The City of New York, notice that
such money remains unclaimed and that, after a date specified therein, which
date shall not be less than thirty (30) days from the date of such publication,
any unclaimed balance of such money then remaining will be repaid to the Issuer.
The cost of any such notice or publication shall be paid out of funds in the
Collection Account. The Indenture Trustee shall also adopt and employ, at the
expense of the Issuer, any other reasonable means of notification of such
repayment (including, but not limited to, mailing notice of such repayment to
Holders whose Notes have been called but have not been surrendered for
redemption or whose right to or interest in moneys due and payable but not
claimed is determinable from the records of the Indenture Trustee, at the last
address of record for each such Holder).
SECTION 3.04    Existence.
The Issuer will keep in full effect its existence, rights and franchises as a
statutory trust under the laws of the State of Delaware and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes, the Trust Estate and each other
related instrument or agreement included in the Trust Estate. The Issuer shall
not consolidate or merge with or into any other Person and shall not (except as
provided herein) convey or transfer its properties and assets substantially as
an entirety to any Person.
SECTION 3.05    Protection of Trust.
The Issuer will from time to time take all actions, including without limitation
preparing, or causing to be prepared, authorizing, executing and delivering all
such supplements and amendments hereto and all such financing statements,
amendments to financing statements, continuation statements, if any, instruments
of further assurance and other instruments, necessary or advisable to:
(a)    grant more effectively all or any portion of the Trust Estate as security
for the Notes;
(b)    maintain or perfect or preserve the lien and security interest (and the
priority thereof) of this Indenture or to carry out more effectively the
purposes hereof;

18

--------------------------------------------------------------------------------




(c)    perfect, publish notice of, or protect the validity of any Grant made or
to be made by this Indenture and the priority thereof; or
(d)    preserve and defend title to the Trust Estate and the rights therein of
the Indenture Trustee and the Noteholders secured thereby against the claims of
all Persons and parties.
The Issuer hereby designates the Indenture Trustee its agent and
attorney-in-fact to execute any instrument required pursuant to this
Section 3.05; provided, however, such appointment shall in no way be deemed to
be an assumption of any of the duties or obligations of the Issuer under this
Section 3.05. Financing statements filed pursuant to such appointment may
describe the Trust Estate in the same manner as described herein or may describe
the collateral subject thereto as “All of the Debtor’s personal property and
other assets, whether now owned or existing or hereafter acquired or arising,
together with all products and proceeds thereof, substitutions and replacements
therefor, and additions and accessions thereto.”
The Issuer shall pay or cause to be paid any taxes levied on all or any part of
the Trust Estate from amounts available for such purpose pursuant to this
Indenture.
SECTION 3.06    Opinions as to Trust Estate.
On or before March 31 of each calendar year, beginning in 2016, the Issuer will
furnish to the Indenture Trustee an Opinion of Counsel either stating that,
(i) in the opinion of such counsel, such action has been taken with respect to
the recording, filing, re-recording and refiling of this Indenture and any other
requisite documents and with respect to the authorization, execution and filing
of any financing statements and continuation statements as is necessary to
maintain the lien and security interest created by this Indenture and reciting
the details of such action or (ii) in the opinion of such counsel no such action
is necessary to maintain such lien and security interest. Such Opinion of
Counsel will also describe the recording, filing, re-recording and refiling of
this Indenture and any other requisite documents and the execution and filing of
any financing statements and continuation statements that will, in the opinion
of such counsel, be required to maintain the lien and security interest of this
Indenture until March 31 of the following calendar year.
SECTION 3.07    Performance of Obligations; Servicing of Loans.
(a)    The Issuer shall not take any action and shall use its best efforts not
to permit any action to be taken by others that would release any Person from
any of such Person’s material covenants or obligations under any instrument or
agreement included in the Trust Estate or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
expressly provided in this Indenture, the Sale and Servicing Agreement or such
other instrument or agreement.
(b)    The Issuer may contract with other Persons to assist it in performing its
duties under this Indenture, and any performance of such duties by a Person
identified to the Indenture Trustee in an Officer’s Certificate of the Issuer
shall satisfy the obligations of the Issuer with respect thereto and shall be
deemed to be an action taken by the Issuer.

19

--------------------------------------------------------------------------------




(c)    The Issuer will punctually perform and observe all of its obligations and
agreements contained in this Indenture, the other Transaction Documents and in
the instruments and agreements relating to the Trust Estate, including but not
limited to preparing, authorizing and filing or causing to be filed all UCC
financing statements and amendments to financing statements required to be filed
by the terms of this Indenture and the other Transaction Documents in accordance
with and within the time periods provided for herein and therein.
(d)    If the Issuer shall have knowledge of the occurrence of a Servicer
Default under the Sale and Servicing Agreement, the Issuer shall promptly notify
the Indenture Trustee and each Rating Agency thereof, and shall specify in such
notice the action, if any, being taken with respect to such default. If a
Servicer Default shall arise from the failure of the Servicer to perform any of
its duties or obligations under the Sale and Servicing Agreement with respect to
the Trust Estate, the Issuer shall take all reasonable steps available to it or
as may be directed by the Indenture Trustee (acting at the written direction of
the Required Noteholders) to remedy such failure or to cause such failure to be
remedied.
(e)    The Issuer shall deliver any Loan Schedule (as defined in the Sale and
Servicing Agreement) received by it pursuant to the Sale and Servicing Agreement
to the Indenture Trustee.
SECTION 3.08    Negative Covenants.
So long as any Notes are Outstanding, the Issuer shall not:
(a)    sell, transfer, convey, exchange, pledge or otherwise dispose of any part
of the Trust Estate except as expressly permitted by the Indenture;
(b)    claim any credit on, or make any deduction from, the principal and
interest payable in respect of the Notes (other than amounts properly withheld
from payments under Requirements of Law) or assert any claim against any present
or former Noteholder by reason of the payment of any taxes levied or assessed
upon any part of the Trust Estate;
(c)    (1) permit the validity or effectiveness of this Indenture to be
impaired, or permit the lien of this Indenture to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to the Notes under this Indenture
except as may be expressly permitted hereby, (2) permit any Lien, charge,
excise, claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Trust Estate or any part thereof or any interest therein, except for
Permitted Liens or (3) permit the lien of this Indenture not to constitute a
valid first priority perfected security interest in the Trust Estate, subject
only to Permitted Liens; or
(d)    voluntarily dissolve or liquidate in whole or in part.



20

--------------------------------------------------------------------------------




SECTION 3.09    Statements as to Compliance.
The Issuer will deliver to the Indenture Trustee, no later than April 30th of
each year so long as any Note is Outstanding (commencing April 30, 2016), an
Officer’s Certificate stating, as to the Authorized Officer signing such
Officer’s Certificate, that:
(a)    a review of the activities of the Issuer during the most recently ended
fiscal year (or in the case of the Officer’s Certificate to be delivered on
April 30, 2016, the period from the Closing Date to December 31, 2015) and of
performance under this Indenture and the Sale and Servicing Agreement has been
made under such Authorized Officer’s supervision; and
(b)    to the best of such Authorized Officer’s knowledge, based on such review,
the Issuer has materially complied with all conditions and covenants under this
Indenture and the Sale and Servicing Agreement throughout such year, or, if
there has been a default in its compliance with any such condition or covenant,
specifying each such default known to such Authorized Officer and the nature and
status thereof.
SECTION 3.10    Issuer’s Name, Location, etc.
(a)    The Issuer’s exact legal name is, and at all times has been, the name
that appears for it on the signature page below.
(b)    The Issuer has not used any trade or assumed names.
(c)    The Issuer is, and at all time has been, a “registered organization”
(within the meaning of Article 9 of the UCC), organized solely under the laws of
the State of Delaware.
(d)    The Issuer will not change its name, its type or jurisdiction of
organization, or its organizational identification number unless it has given
the Indenture Trustee at least thirty (30) days prior written notice of such
change.
SECTION 3.11    Amendments.
Without derogating from the absolute nature of the assignment granted to the
Indenture Trustee under this Indenture or the rights of the Indenture Trustee
hereunder, the Issuer agrees that it will not (i) terminate, amend, waive,
supplement or otherwise modify any of, or consent to the assignment by any party
of, the Transaction Documents to which it is a party, and (ii) to the extent
that the Issuer has the right to consent to any termination, waiver, amendment,
supplement or other modification of, or any assignment by any party of, any
Transaction Document to which it is not a party, give such consent, unless, in
each case (a) either (x) such termination, amendment, waiver, supplement or
other modification or such assignment, as applicable, would not materially
adversely affect the Noteholders, conclusive evidence of which may be
established by delivery of an Officer’s Certificate of the Servicer as to such
determination or (y) the Required Noteholders have consented in writing thereto;
and (b) the other requirements with respect to such termination, amendment,
waiver, supplement or other modification, or such assignment, as applicable,
contained in the Transaction Documents (including this Section 3.11) are
satisfied.

21

--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Issuer may amend, modify, waive, supplement
or agree to any amendment, modification, supplement or waiver of the terms of
this Indenture in accordance with Section 9.01 hereof without the consent of any
Holders of Notes, but subject to any other conditions set forth in Section 9.01
hereof applicable thereto.
SECTION 3.12    No Borrowing.
The Issuer shall not issue, incur, assume, guarantee or otherwise become liable,
directly or indirectly, for any indebtedness except as expressly contemplated by
the Transaction Documents and the Notes.
SECTION 3.13    Guarantees, Loans, Advances and Other Liabilities.
Except as expressly contemplated by the Trust Agreement, the Sale and Servicing
Agreement or this Indenture, the Issuer shall not make any loan or advance or
credit to, or guarantee (directly or indirectly or by an instrument having the
effect of assuring another’s payment or performance on any obligation or
capability of so doing or otherwise), endorse or otherwise become contingently
liable, directly or indirectly, in connection with the obligations, stocks or
dividends of, or own, purchase, repurchase or acquire (or agree contingently to
do so) any stock, obligations, assets or securities of, or any other interest
in, or make any capital contribution to, any other Person.
SECTION 3.14    Tax Treatment.
(a)    The Issuer has entered into this Indenture, and the Notes will be issued,
with the intention that, for federal, state and local income and franchise tax
purposes, (i) the Notes will qualify as indebtedness secured by the assets of
the Issuer and (ii) the Issuer shall not be treated as an association or
publicly traded partnership taxable as a corporation. The Issuer, by entering
into this Indenture, and each Noteholder, by the acceptance of any such Note
(and each beneficial owner of a Note, by its acceptance of an interest in the
applicable Note), agree to treat such Notes for federal, state and local income
and franchise tax purposes as indebtedness, and to file all federal, state and
local income tax and information returns and reports required to be filed with
respect to any of the Notes, under any applicable federal, state or local tax
statute or any rule or regulation under any of them, consistent with such
characterization. Each Holder of such Note agrees that it will cause any owner
of a security entitlement to such Note acquiring an interest in a Note through
it to comply with this Indenture as to treatment of indebtedness under
applicable tax law, as described in this Section 3.14. The parties hereto agree
that they shall not cause or permit the making, as applicable, of any election
under Treasury Regulation Section 301.7701-3 whereby the Issuer or any portion
thereof would be treated as a corporation for federal income tax purposes. The
provisions of this Indenture shall be construed in furtherance of the foregoing
intended tax treatment.
(b)    Notwithstanding the preceding paragraph, if (a) any taxing authority
asserts that any of the Notes are not properly classifiable as indebtedness for
income tax purposes (“Recharacterized Notes”) and (b) any such assertion is
successful, the Issuer and the Noteholders agree that (i) the Holders of the
Recharacterized Notes shall be treated for all income tax purposes as members of
a partnership from the inception of the Issuer, (ii) payments on the
Recharacterized Notes shall be treated as “guaranteed payments” under Section
707 of the Internal Revenue Code

22

--------------------------------------------------------------------------------




and (iii) all items of taxable income, gain, loss, deduction, or credit of the
partnership for such taxable year and any separately allocable items thereof
shall be allocated to the Holder of the Class A Certificate. In the event it is
determined that payments on the Recharacterized Notes are not properly treated
as “guaranteed payments” in accordance with clause (ii) of the preceding
sentence, then, prior to the application of clause (iii) of the preceding
sentence, items of gross income of the partnership for each taxable year of the
partnership, in an amount corresponding to the aggregate distributions of
interest to the Holders of Recharacterized Notes made pursuant to the terms of
the Indenture during such taxable year, shall be specially allocated to the
Holders of the Recharacterized Notes pro rata in the proportion that the amount
of distributions received by each such Holder during such taxable year bears to
the aggregate amount of distributions of interest received by all Holders of
Recharacterized Notes pursuant to the terms of the Indenture during such taxable
year, provided, that to the extent that distributions of interest to the Holders
of Recharacterized Notes pursuant to the terms of the Indenture during any
taxable year exceed the gross income of the partnership during such taxable
year, the amount of such excess shall be specially allocated to such Holders in
accordance with the preceding provisions of this Section 3.14(b) in any
subsequent taxable year or years of the partnership to the extent of the gross
income of the partnership in such subsequent taxable year or years. The
foregoing provisions of this Section 3.14(b) are intended to comply with the
requirements of Section 704 of the Internal Revenue Code and the Treasury
Regulations promulgated thereunder, including, without limitation, the
“qualified income offset” requirement of Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and the partner minimum gain chargeback provisions of
Treasury Regulation Section 1.704-2, and shall be interpreted and applied in a
manner consistent therewith.
(c)    With respect to any outstanding Notes retained by the Issuer or conveyed
to an Affiliate of the Issuer and sold to an unrelated purchaser at a later time
(a “Later-Sold Note”), such sale will not be effective unless (A) the Issuer
receives a Tax Opinion with respect to such sale and (B) either (i) such
Later-Sold Note has a CUSIP number that is different than that of any other
Notes outstanding immediately prior to such sale, or (ii) the Issuer receives an
Opinion of Counsel that, for U.S. federal income tax purposes, such Later-Sold
Note (1) has the same issue price and issue date as any outstanding Notes that
have the same CUSIP number as the Later-Sold Note and (2) are not subject to
materially different tax treatment than any outstanding Notes that have the same
CUSIP number as the Later-Sold Note. In addition, with respect to the sale of a
Later-Sold Note that is a Class A Note or Class B Note, such sale will not be
effective unless the Issuer receives an Opinion of Counsel that such Class A
Note or Class B Note will be characterized as indebtedness for U.S. federal
income tax purposes, and with respect to the sale of a Later-Sold Note that is a
Class C Note or a Class D Note, such sale will not be effective unless the
Issuer receives an Opinion of Counsel that such Class C Note or Class D Note
should be characterized as indebtedness for U.S. federal income tax purposes.
Finally, to the extent that the Later-Sold Note is a Class C Note or Class D
Note, such sale will not be effective unless the requirements of Section 2.05
are satisfied prior to such sale.

23

--------------------------------------------------------------------------------




SECTION 3.15    Notice of Events of Default.
The Issuer agrees to give the Indenture Trustee, each Noteholder and each Rating
Agency prompt written notice of each Event of Default hereunder and each default
on the part of any party thereto of its obligations under the Loan Purchase
Agreement.
The Issuer shall deliver to the Indenture Trustee, within five (5) days after
the occurrence of any Default or Insolvency Event with respect to the Issuer,
written notice in the form of an Officer’s Certificate of the Issuer of such
Default or Insolvency Event, its status and what action the Issuer is taking or
proposes to take with respect thereto.
SECTION 3.16    No Other Business.
The Issuer shall not engage in any business other than the purpose and powers
set forth in Section 2.02 of the Trust Agreement and all activities incidental
thereto.
SECTION 3.17    Further Instruments and Acts.
Upon written request of the Indenture Trustee, the Issuer will execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Indenture.
SECTION 3.18    Maintenance of Separate Existence.
The Issuer agrees to comply with the separateness covenants in Section 5.09 of
the Trust Agreement.
SECTION 3.19    Perfection Representations, Warranties and Covenants.
The perfection representations, warranties and covenants attached hereto as
Schedule I shall be deemed to be part of this Indenture for all purposes.
SECTION 3.20    Other Representations of the Issuer.
On the Closing Date, the Issuer makes the following representations and
warranties for the benefit of the Noteholders:     
(a)    Binding Obligation. The Transaction Documents to which the Issuer is a
party or by which it is bound constitutes the legal, valid and binding
obligation of the Issuer, enforceable against the Issuer in accordance with its
respective terms, except as such enforceability may be limited by Debtor Relief
Laws and general principals of equity (whether considered in a suit at law or in
equity).
(b)    No Violation. The consummation of the transactions contemplated by the
Transaction Documents to which the Issuer is a party or by which it is bound and
the fulfillments of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms

24

--------------------------------------------------------------------------------




and provisions of, or constitute (with or without notice or lapse of time or
both) a default under, the Certificate of Trust, Trust Agreement or any other
agreement or document to which the Issuer is a party or by which it or any of
its property is bound or is subject or (ii) violate any Requirements of Law
applicable to the Issuer.
(c)    No Proceedings. There is no litigation, proceeding or investigation
pending before any Governmental Authority or, to the best knowledge of the
Issuer, threatened against the Issuer, (i) asserting the invalidity of any
Transaction Document to which the Issuer is a party or by which it is bound,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by such Transaction Documents or (iii) seeking any determination or ruling that
could reasonably be expected to have an Adverse Effect.
SECTION 3.21    Compliance with Laws.
The Issuer shall comply with the requirements of all applicable laws, the
non-compliance with which would, individually or in the aggregate, materially
adversely affect the ability of the Issuer to perform its obligations under the
Notes, this Indenture or the Sale and Servicing Agreement.
SECTION 3.22    Opinions of Counsel in Respect of Hard Secured Loans.
If, as of any Payment Date during the Revolving Period, the Payment Date Loan
Principal Balance of all Hard Secured Loans in the Payment Date Loan Pool the
Loan Obligors of which are residents of a single State shall exceed 10.0% of the
Payment Date Aggregate Principal Balance, the Issuer shall cause to be delivered
to the Indenture Trustee and each Rating Agency within sixty (60) days following
such Payment Date an Opinion of Counsel qualified to practice in such State
stating that, notwithstanding the failure to amend or notate the certificate of
title with respect to any Titled Assets securing any such Hard Secured Loan to
reflect the security interest of the Indenture Trustee therein, the Indenture
has a perfected security interest in such Titled Assets; provided, that with
respect to any such State where an amendment to the certificate of title is
required to cause such perfection, the Servicer (on behalf of the Issuer) shall
provide an Officer’s Certificate to the Indenture Trustee and each Rating Agency
within such 60-day period stating that the certificate of title to each such
Titled Asset (other than an immaterial amount of Titled Assets) has been amended
to the extent necessary to perfect the Indenture Trustee’s security interest to
the Issuer, and, with respect to any Titled Assets (other than an immaterial
amount of Titled Assets) securing a Hard Secured Loan the Loan Obligor of which
resides in such State which becomes an Additional Loans after the date of such
Officer’s Certificate, the Servicer (on behalf of the Issuer) shall, within a
commercially reasonable period of time after such Hard Secured Loan becomes an
Additional Loan, cause such an amendment with respect to the related certificate
of title.

25

--------------------------------------------------------------------------------






                     ARTICLE IV
Satisfaction and Discharge
SECTION 4.01    Satisfaction and Discharge of this Indenture.
This Indenture shall cease to be of further effect except as to (a) rights of
registration of transfer and exchange, (b) substitution of mutilated, destroyed,
lost or stolen Notes, (c) the rights of Noteholders to receive payments of
principal thereof and interest thereon, (d) Sections 3.03, 3.08 and 3.09,
(e) the rights and immunities of the Indenture Trustee hereunder, including the
rights of the Indenture Trustee under Section 6.07, and the obligations of the
Indenture Trustee under Section 4.02, and (f) the rights of such Noteholders as
beneficiaries hereof with respect to the property so deposited with the
Indenture Trustee and payable to all or any of them, and the Indenture Trustee,
on demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture when:
(i)    either:
(A)    all Notes theretofore authenticated and delivered (other than (1) any
Notes which have been destroyed, lost or stolen and which have been replaced or
paid as provided in Section 2.05, and (2) any Notes for whose full payment money
is held in trust by the Indenture Trustee and thereafter released to the Issuer
or discharged from such trust, as provided in Section 3.03) have been delivered
to the Indenture Trustee for cancellation; or
(B)    all Notes not theretofore delivered to the Indenture Trustee for
cancellation:
(I)    have become due and payable; or
(II)    are to be called for redemption within one year under arrangements
satisfactory to the Indenture Trustee for the giving of notice of redemption by
the Indenture Trustee in the name, and at the expense, of the Issuer;
and the Issuer, in the case of (I) or (II) above, has irrevocably deposited or
caused to be irrevocably deposited with the Indenture Trustee cash or direct
obligations of or obligations guaranteed by the United States of America (which
will mature prior to the date such amounts are payable), in trust for such
purpose, in an amount sufficient to pay and discharge the entire indebtedness on
such Notes (to the extent not theretofore delivered to the Indenture Trustee for
cancellation) in accordance with Section 8.06 hereof when due and payable or on
the applicable final Payment Date (if Notes shall

26

--------------------------------------------------------------------------------




have been called for redemption pursuant to Section 8.08), as the case may be;
(ii)    the Issuer has paid or caused to be paid all other sums payable
hereunder by the Issuer with respect to the Notes and with respect to the
Indenture Trustee; and
(iii)    the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate of the Issuer and an Opinion of Counsel, each meeting the applicable
requirements of Section 11.01(a) and each stating that all conditions precedent
herein relating to the satisfaction and discharge of this Indenture have been
complied with.
SECTION 4.02    Application of Trust Money.
All monies deposited with the Indenture Trustee pursuant to Section 4.01 hereof
shall be held in trust and applied by it, in accordance with the provisions of
the Notes and this Indenture, to make payments to the Noteholders for the
payment in respect of which such monies have been deposited with the Indenture
Trustee, of all sums due and to become due thereon for principal and interest;
but such monies need not be segregated from other funds except to the extent
required herein or in the Sale and Servicing Agreement or required by law.
ARTICLE V
Defaults and Remedies
SECTION 5.01    Early Amortization Events.
An “Early Amortization Event” means any one of the following events:
(a)     as of any Monthly Determination Date occurring after the Monthly
Determination Date in April 2015, the average of the Monthly Net Loss
Percentages for such Monthly Determination Date and the two immediately
preceding Monthly Determination Dates exceeds 17.00%;
(b)    a Reinvestment Criteria Event exists with respect to three consecutive
Payment Dates (in each case, after giving effect to all Payment Date Loan
Actions, if any, on such Payment Dates) (it being understood that an Early
Amortization Event shall occur (and the Revolving Period shall terminate) on
such third Payment Date if the related Monthly Servicer Report for such Payment
Date demonstrates that a Reinvestment Criteria Event will exist as of such
Payment Date and no Payment Date Actions will be taken by the Issuer which would
cure such Reinvestment Criteria Event, and such occurrence shall be given effect
for purposes of determination the distributions and allocations pursuant to
Section 8.06 hereof on such Payment Date); or
(c)    a Servicer Default occurs.
SECTION 5.02    Events of Default.
An “Event of Default” means any one of the following events:

27

--------------------------------------------------------------------------------




(a)    an Insolvency Event with respect to the Issuer or the Depositor shall
have occurred; or
(b)    the Indenture Trustee shall cease to have a first-priority perfected
security interest in all or material portion of the Trust Estate; or
(c)    (x) the Issuer or the Depositor shall have become subject to regulation
by the SEC as an “investment company” under the Investment Company Act or (y)
the Issuer shall have become a “covered fund” under the Volcker Rule; or
(d)    the Depositor or the Issuer shall become taxable as an association or a
publicly traded partnership taxable as a corporation under the Internal Revenue
Code; or
(e)    a default in the payment of any interest on any Class A Note on any
Payment Date and such default shall continue for a period of five (5) Business
Days; or
(f)    a failure to pay the principal balance of all Outstanding Notes of any
Class, together with all accrued and unpaid interest thereon, in full on the
Stated Maturity Date for such Class; or
(g)    either (x) a failure on the part of the Issuer duly to observe or perform
any other covenants or agreements of the Issuer set forth in this Indenture, or
(y) a failure on the part of the Depositor duly to observe or perform any other
covenants or agreements of the Depositor set forth in the Sale and Servicing
Agreement, which failure, in either case, has a material adverse effect on the
interests of the Noteholders (as determined by the Required Noteholders) and
which continues unremedied for a period of sixty (60) days after the date on
which notice of such failure, requiring the same to be remedied, shall have been
given by registered or certified mail to the Issuer or the Depositor, as
applicable, by the Indenture Trustee, or to the Issuer or the Depositor, as
applicable, and the Indenture Trustee by the Required Noteholders; or
(h)    either (x) any representation, warranty or certification made by the
Issuer in this Indenture or in any certificate delivered pursuant to this
Indenture shall prove to have been inaccurate when made or deemed made or (y)
any representation, warranty or certification made by the Depositor in the Sale
and Servicing Agreement or in any certificate delivered pursuant to the Sale and
Servicing Agreement shall prove to have been inaccurate when made or deemed made
and, in either case, such inaccuracy has a material adverse effect on the
Noteholders (as determined by the Required Noteholders) and which continues
unremedied for a period of thirty (30) days after the date on which a notice
specifying such incorrect representation or warranty and requiring the same to
be remedied, shall have been given by registered or certified mail to the Issuer
or the Depositor, as applicable, by the Indenture Trustee, or to the Issuer or
the Depositor, as applicable, and the Indenture Trustee by the Required
Noteholders; or
(i)    the Internal Revenue Service shall file notice of a lien pursuant to
Section 430 or Section 6321 of the Internal Revenue Code with regard to the
Issuer or the Depositor and such lien shall not have been released within thirty
(30) days;

28

--------------------------------------------------------------------------------




provided, however, that a failure of performance under any of clauses (e),
(f) or (g) above for a period of fifteen (15) days (beyond any cure periods
provided for therein) shall not constitute an Event of Default if such failure
could not be prevented by the exercise of reasonable diligence by the Issuer or
the Indenture Trustee and such failure was caused by a Force Majeure Event. For
the avoidance of doubt, an Event of Default shall occur in the event that such
failure of performance has not been cured as of the expiration of such fifteen
(15) day period.
SECTION 5.03    Acceleration of Maturity; Rescission and Annulment.
(a)    If an Event of Default described in clauses (b) through (i) of
Section 5.02 shall have occurred and be continuing, then in every such case the
Indenture Trustee, at the direction of the Required Noteholders, shall declare
all the Notes to be immediately due and payable, by a notice in writing to the
Issuer, and upon any such declaration the unpaid principal amount of the Notes,
together with accrued or accreted and unpaid interest thereon through the date
of acceleration, shall become immediately due and payable.
(b)    If an Event of Default described in clause (a) of Section 5.02 shall have
occurred and be continuing, then the unpaid principal of all Notes, together
with the accrued or accreted and unpaid interest thereon through the date of
acceleration, shall automatically become, and shall be considered to be
declared, due and payable.
(c)    At any time after such declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the money due has been
obtained by the Indenture Trustee as hereinafter in this Article V provided, the
Required Noteholders, by written notice to the Issuer and the Indenture Trustee,
may rescind and annul such declaration and its consequences if:
(i)    the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay:
(A)    all payments of principal of and interest on the Notes and all other
amounts that would then be due hereunder or upon the Notes if the Event of
Default giving rise to such acceleration had not occurred; and
(B)    all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and its agents and outside counsel and, if applicable, any such amounts
due to the Owner Trustee; and
(ii)    all Events of Default, other than the nonpayment of the principal of the
Notes that has become due solely by such acceleration, have been cured or waived
as provided in Section 5.13.
No such rescission shall affect any subsequent default or impair any right
consequent to it.

29

--------------------------------------------------------------------------------




SECTION 5.04    Collection of Indebtedness and Suits for Enforcement by
Indenture Trustee.
(a)    The Issuer covenants that if (i) default is made in the payment of any
interest on any Note when the same becomes due and payable, and such default
continues for a period of five (5) Business Days following the date on which it
became due and payable or (ii) default is made in the payment of principal of
any Note, if and to the extent not previously paid when the same becomes due and
payable, the Issuer will, upon demand of the Indenture Trustee, immediately pay
to the Indenture Trustee for the benefit of the Noteholders the whole amount
then due and payable on such Notes for principal and interest, with interest
upon the overdue principal and, to the extent that payments of such interest
shall be legally enforceable, upon overdue installments of interest at the
applicable Interest Rate and, in addition thereto, such further amount as shall
be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee, its agents and outside counsel.
(b)    If the Issuer fails to pay such amounts forthwith upon such demand, the
Indenture Trustee, in its own name and as trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and may
prosecute such Proceeding to judgment or final decree, and may enforce the same
against the Issuer or other obligor upon such Notes and collect in the manner
provided by law out of the Trust Estate or the property of another obligor on
the Notes, wherever situated, the monies adjudged or decreed to be payable in
the manner provided by law.
(c)    If an Event of Default occurs and is continuing, the Indenture Trustee
may, subject to the provisions of Section 5.03, Section 5.05, Section 5.12,
Section 6.01 and Section 6.03, proceed to protect and enforce its rights and the
rights of the Noteholders under this Indenture by such appropriate Proceedings
as the Indenture Trustee shall deem most effectual to protect and enforce any
such rights, whether for the specific enforcement of any covenant or agreement
contained in this Indenture or in aid of the exercise of any power granted in
this Indenture, or to enforce any other proper remedy or legal or equitable
right vested in the Indenture Trustee by this Indenture or by law.
(d)    In case there shall be pending, relative to the Issuer or any other
obligor upon the Notes or any Person having or claiming an ownership interest in
the Trust Estate, Proceedings under Title 11 of the United States Code or any
other applicable federal or state bankruptcy, insolvency or other similar law,
now or hereafter in effect or in case a receiver, conservator, assignee, trustee
in bankruptcy, liquidator, sequestrator, custodian or other similar official
shall have been appointed for or taken possession of the Issuer or its property
or such other obligor or Person, or in case of any other comparable judicial
Proceedings relative to the Issuer or the creditors or property of the Issuer or
such other obligor or Person, the Indenture Trustee, regardless whether the
principal of any Notes shall then be due and payable as therein expressed or by
declaration or otherwise and regardless whether the Indenture Trustee shall have
made any demand pursuant to the provisions of this Section 5.04, shall be
entitled and empowered, by intervention in such Proceedings or otherwise:

30

--------------------------------------------------------------------------------




(i)    to file one or more claims for the whole amount of principal and interest
owing and unpaid in respect of the Notes, and to file such other papers or
documents and take such actions as may be necessary or advisable in order to
have the claims of the Indenture Trustee (including any claim for reasonable
compensation to the Indenture Trustee and each predecessor Indenture Trustee,
and their respective agents, attorneys and counsel, and for reimbursement of all
expenses and liabilities incurred, and all advances made, by the Indenture
Trustee and each predecessor Indenture Trustee pursuant to this Indenture,
except as a result of negligence or bad faith) and of the Noteholders allowed;
(ii)    unless prohibited by Requirements of Law, to vote on behalf of the
Noteholders, in any election of a trustee or a standby trustee in bankruptcy or
a Person performing similar functions; and
(iii)    to collect and receive any monies or other property payable or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Noteholders and of the Indenture Trustee on their
behalf;
and any trustee, receiver or liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of such Noteholders to make
payments to the Indenture Trustee, and, in the event that the Indenture Trustee
shall consent to the making of payments directly to such Noteholders, to pay to
the Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee, each predecessor Indenture Trustee and
their respective agents, attorneys and counsel, and all other expenses and
liabilities incurred, and all advances made, by the Indenture Trustee and each
predecessor Indenture Trustee pursuant to this Indenture except as a result of
negligence or bad faith.
(e)    Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or vote for or accept or adopt on behalf of
any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Noteholder, or to authorize
the Indenture Trustee to vote in respect of the claim of any Noteholder in any
such proceeding except, as provided in (d)(ii) above, to vote for the election
of a trustee in bankruptcy or similar Person.
(f)    All rights of action and of asserting claims under this Indenture, or
under any of the Notes, may be enforced by the Indenture Trustee without the
possession of any of the Notes or the production thereof in any trial or other
Proceedings relative thereto, and any such action or Proceedings instituted by
the Indenture Trustee shall be brought in its own name as trustee of an express
trust, and any recovery of judgment, subject to the payment of the expenses,
disbursements and compensation of the Indenture Trustee, each predecessor
Indenture Trustee and their respective agents and attorneys, shall be for the
benefit of the Holders of the Notes as provided herein.
(g)    In any Proceedings brought by the Indenture Trustee (except with respect
to any Proceedings involving the interpretation of any provision of this
Indenture to which the Indenture Trustee shall be a party), the Indenture
Trustee shall be held to represent all the Noteholders, and it shall not be
necessary to make any such Noteholder party to any such Proceedings.

31

--------------------------------------------------------------------------------




SECTION 5.05    Remedies; Priorities.
(a)    If an Event of Default shall have occurred and be continuing, and the
Notes have been accelerated under Section 5.03, the Indenture Trustee shall,
upon the written direction of the Required Noteholders (subject to
Section 5.06), do one or more of the following:
(i)    institute Proceedings in its own name and as trustee of an express trust
for the collection of all amounts then payable on the Notes or under this
Indenture with respect thereto, whether by declaration of acceleration or
otherwise, enforce any judgment obtained, and collect from the Issuer the Trust
Estate and from any other obligor upon such Notes monies adjudged due;
(ii)    sell, on a servicing released basis, Loans, as shall constitute a part
of the related Trust Estate (or rights or interest therein), at one or more
public or private sales called and conducted in any manner permitted by law;
(iii)    direct the Issuer to exercise rights, remedies, powers, privileges or
claims under the Sale and Servicing Agreement, the Loan Purchase Agreement and
the Performance Support Agreement pursuant to Section 5.18 hereof; and
(iv)    take any other appropriate action to protect and enforce the rights and
remedies of the Indenture Trustee or the Noteholders hereunder;
provided, however, that the Indenture Trustee may not exercise the remedy in
subparagraph (ii) above or otherwise sell or liquidate the Trust Estate
substantially as a whole (in one or more sales), or institute Proceedings in
furtherance thereof, unless (A) the Holders of 100% of the aggregate unpaid
principal amount of the Outstanding Notes direct such remedy, (B) the Indenture
Trustee determines that the anticipated proceeds of such sale distributable to
the Noteholders are sufficient to discharge in full all amounts then due and
unpaid upon the Notes for principal and interest (after giving effect to the
payment of any amounts that are senior in priority to such principal and
interest) or (C) the Indenture Trustee determines (based on the information
provided to it by the Servicer) that the Trust Estate may not continue to
provide sufficient funds for the payment of principal of and interest on the
Notes as they would have become due if the Notes had not been declared due and
payable, and the Indenture Trustee is directed to take such remedy by the
Holders of not less than 66 2/3% of the aggregate unpaid principal amount of the
Outstanding Notes. In determining such sufficiency or insufficiency with respect
to clauses (B) and (C), the Indenture Trustee may, but need not, obtain and rely
upon an opinion of an Independent investment banking or accounting firm of
national reputation as to the feasibility of such proposed action and as to the
sufficiency of the Trust Estate for such purpose. The cost of such opinion shall
be reimbursed to the Indenture Trustee from amounts held in the Collection
Account in accordance with Section 8.06.
The remedies provided in this Section 5.05(a) are the exclusive remedies
provided to the Noteholders with respect to the Trust Estate and each of the
Noteholders (by their acceptance of their respective interests in the Notes) and
the Indenture Trustee hereby expressly waive any other remedy that might have
been available under the applicable UCC.

32

--------------------------------------------------------------------------------




(b)    If the Indenture Trustee collects any money or property pursuant to this
Article V following the acceleration of the maturities of the Notes pursuant to
Section 5.03 (so long as such declaration shall not have been rescinded or
annulled), it shall pay out the money or property in accordance with Section
8.06 hereof or, in the case of an acceleration as a result of an Event of
Default described in clause (a) of Section 5.02, as may otherwise be directed by
a court of competent jurisdiction.
(c)    Following the sale of the Trust Estate and the application of the
proceeds of such sale and other amounts, if any, then held in the Collection
Account in accordance with Section 8.06 hereof, any and all amounts remaining
due on the Notes and all other Obligations shall be extinguished and shall not
revive, the Notes shall be cancelled, and the Notes shall no longer be
Outstanding.
(d)    The Indenture Trustee may fix a record date and Payment Date for any
payment to Noteholders pursuant to this Section. At least fifteen (15) days
before such record date, the Indenture Trustee shall mail to each Noteholder and
the Issuer a notice that states the record date, the Payment Date and the amount
to be paid.
SECTION 5.06    Optional Preservation of the Trust Estate.
Subject to Section 5.05(a), if the Notes have been declared to be due and
payable under Section 5.03 following an Event of Default and such declaration
and its consequences have not been rescinded and annulled, and the Indenture
Trustee has not received directions from the Noteholders to the contrary under
Section 5.12, the Indenture Trustee may, but need not, elect to maintain
possession of the Trust Estate. It is the desire of the parties hereto and the
Noteholders that there be at all times sufficient funds for the payment of
principal of and interest on the Notes, and the Indenture Trustee shall take
such desire into account when determining whether or not to maintain possession
of the Trust Estate. In determining whether to maintain possession of the Trust
Estate, the Indenture Trustee may, but need not, obtain and rely upon an opinion
of an Independent investment banking or accounting firm of national reputation
as to the feasibility of any proposed action and as to the sufficiency of the
Trust Estate for such purpose. The cost of such opinion shall be reimbursed to
the Indenture Trustee from amounts held in the Collection Account pursuant to
Section 8.06 hereof.
SECTION 5.07    Limitation on Suits.
No Noteholder shall have any right to institute any Proceedings, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless:
(a)    the Holders of not less than 10% of the aggregate unpaid principal amount
of all Outstanding Notes have made written request to the Indenture Trustee to
institute such Proceeding in its own name as Indenture Trustee under this
Indenture;
(b)    such Noteholder or Noteholders has previously given written notice to the
Indenture Trustee of a continuing Event of Default;

33

--------------------------------------------------------------------------------




(c)    such Noteholder or Noteholders has offered to the Indenture Trustee
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities to be incurred in compliance with such request;
(d)    the Indenture Trustee for sixty (60) days after its receipt of such
notice, request and offer of indemnity has failed to institute any such
Proceeding; and
(e)    no direction inconsistent with such written request has been given to the
Indenture Trustee during such sixty-day period Holders of a majority of the
aggregate unpaid principal amount of all Outstanding Notes;
it being understood and intended that no one or more Noteholders shall have any
right in any manner whatsoever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholders or to obtain or to seek to obtain priority or preference over any
other Noteholders or to enforce any right under this Indenture, except in the
manner herein provided.
In the event the Indenture Trustee shall receive conflicting or inconsistent
requests and indemnity from two (2) or more groups of Noteholders, each
representing less than a majority of the aggregate unpaid principal amount of
all Outstanding Notes of the Notes, the Indenture Trustee shall act at the
direction of the group representing a greater percentage of the aggregate unpaid
principal amount of all Outstanding Notes, or if both groups are equal, the
Indenture Trustee in its sole discretion may determine what action, if any,
shall be taken, notwithstanding any other provisions of this Indenture.
SECTION 5.08    Unconditional Rights of Noteholders to Receive Principal and
Interest.
Notwithstanding any other provisions in this Indenture, the Holder of any Note
will have the right, which is absolute and unconditional, to receive payment of
the principal of and interest on such Note on the Stated Maturity Date (and such
principal shall be due and payable on such Stated Maturity Date) expressed in
such Note and to institute suit for the enforcement of any such payment, and
such right will not be impaired without the consent of such Holder; provided,
however, that notwithstanding any other provision of this Indenture to the
contrary, the obligation to pay principal of or interest on the Notes or any
other amount payable to any Noteholder will be without recourse to the Issuer
(except to the Trust Estate), the Indenture Trustee, the Owner Trustee or any
affiliate, officer, employee or director of any of them, and the obligation of
the Issuer to pay principal of or interest on the Notes or any other amount
payable to any Noteholder will be subject to Article VIII.
SECTION 5.09    Restoration of Rights and Remedies.
If the Indenture Trustee or any Noteholder has instituted any Proceeding to
enforce any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned, or has been determined adversely to the Indenture
Trustee or such Noteholder, then and in every such case the Issuer, the
Indenture Trustee or such Noteholder shall, subject to any determination

34

--------------------------------------------------------------------------------




in such Proceeding, be restored severally and respectively to their former
positions hereunder, and thereafter all rights and remedies of the Indenture
Trustee and the Noteholders shall continue as though no such Proceeding had been
instituted.
SECTION 5.10    Rights and Remedies Cumulative.
Except as provided in Section 5.05, no right, remedy, power or privilege herein
conferred upon or reserved to the Indenture Trustee or the Noteholders is
intended to be exclusive of any other right, remedy, power or privilege, and
every right, remedy, power or privilege shall, to the extent permitted by law,
be cumulative. The assertion or exercise of any right or remedy shall not
preclude any other further assertion or the exercise of any other appropriate
right or remedy.
SECTION 5.11    Delay or Omission Not Waiver.
No failure to exercise and no delay in exercising, on the part of the Indenture
Trustee or of any Noteholder or other Person, any right or remedy occurring
hereunder upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article V may be exercised from time to
time, and as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.
SECTION 5.12    Control by Noteholders.
The Holders of a majority of the aggregate unpaid principal amount of all
Outstanding Notes, if an Event of Default has occurred and is continuing, shall
have the right to direct the time, method and place of conducting any Proceeding
for any right or remedy available to the Indenture Trustee with respect to the
Notes or exercising any trust or power conferred on the Indenture Trustee with
respect to the Notes; provided, however, that, subject to Section 6.01 and
Section 6.03(d):
(a)    the Indenture Trustee shall have the right to decline any such direction
if the Indenture Trustee, after being advised by counsel, determines that the
action so directed is in conflict with any applicable Requirements of Law or
with this Indenture; and
(b)    the Indenture Trustee shall have the right to decline any such direction
with respect to such Proceeding if the Indenture Trustee in good faith shall
determine that the Proceedings so directed would be illegal or involve the
Indenture Trustee in liability for which it has not been indemnified in
accordance with Article VI or be unjustly prejudicial to the Noteholders not
parties to such direction.
SECTION 5.13    Waiver of Past Defaults.
The Required Noteholders may, on behalf of all Noteholders, waive in writing any
past default with respect to the Notes and its consequences (including an Event
of Default), except that:
(a)    a default in the payment of the principal or interest in respect of any
Note cannot be waived without the consent of each Noteholder of each Outstanding
Note affected thereby;

35

--------------------------------------------------------------------------------




(b)    a default as a result of an Insolvency Event with respect to the Issuer
or the Depositor cannot be waived without the consent of each Noteholder;
(c)    a default in respect of a covenant or provision hereof that under
Section 9.02 hereof cannot be modified or amended without the consent of the
Noteholder of each Outstanding Note or each Noteholder of each Outstanding Note
affected thereby cannot be waived without the consent of each such Noteholder;
and
(d)    an Early Amortization Event cannot be waived without the consent of each
Noteholder.
Upon any such written waiver, such default, and any Event of Default arising
therefrom, shall cease to exist and shall be deemed to have been cured for every
purpose of this Indenture; provided, that no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
thereon.
SECTION 5.14    Undertaking for Costs.
All parties to this Indenture agree, and each Noteholder by its acceptance
thereof shall be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Indenture Trustee for any action taken,
suffered or omitted by it as Indenture Trustee, the filing by any party litigant
in such suit of an undertaking to pay the costs of such suit, and that such
court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
provided, that the provisions of this Section shall not apply to (a) any suit
instituted by the Indenture Trustee, (b) any suit instituted by any Noteholder,
or group of Noteholders (in compliance with Section 5.07), in each case holding
in the aggregate more than 10% of the aggregate unpaid principal amount of all
Outstanding Notes, or (c) any suit instituted by any Noteholder for the
enforcement of the payment of the principal of or interest on any Note on or
after the date on which any of such amounts was due pursuant to the terms of
such Note (or, in the case of redemption, on or after the applicable Redemption
Date).
SECTION 5.15    Waiver of Stay or Extension Laws.
The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may adversely affect the covenants or the
performance of this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Indenture Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.



36

--------------------------------------------------------------------------------




SECTION 5.16    Action on Notes.
The Indenture Trustee’s right to seek and recover judgment on the Notes or under
the Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under or with respect to the Indenture. Neither
the lien of the Indenture nor any rights or remedies of the Indenture Trustee or
the Noteholders shall be impaired by the recovery of any judgment by the
Indenture Trustee against the Issuer or by the levy of any execution under such
judgment upon any portion of the Trust Estate or upon any of the assets of the
Issuer. Any money or property collected by the Indenture Trustee shall be
applied as specified in Section 5.03.
SECTION 5.17    Sale of Loans.
(a)    If all or a portion of the Loans are to be sold under the terms of
Section 5.05(a)(ii), the Indenture Trustee, or its agents, shall, unless another
method of sale is directed in writing by the Required Noteholders use its
commercially reasonable efforts to sell, dispose or otherwise liquidate all or a
portion of the Loans by the solicitation of competitive bids. The Indenture
Trustee may from time to time postpone any sale by public announcement made at
the time and place of such sale. The Indenture Trustee hereby expressly waives
its right to any amount fixed by law as compensation for any sale.
(b)    The Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer in connection with any sale of Loans pursuant to
Section 5.05(a)(ii). No purchaser or transferee at any such sale shall be bound
to ascertain the Indenture Trustee’s authority, inquire into the satisfaction of
any conditions precedent or see to the application of any monies.
(c)    If all or a portion of the Loans are to be sold under the terms of
Section 5.05(a)(ii), the Indenture Trustee shall solicit bids for such Loans
from Permitted Assignees (identified in writing by the Servicer). The Indenture
Trustee shall sell such Loans to the bidder with the highest cash purchase
offer. The proceeds of any such sale shall be applied in accordance with
Section 5.05(b). In connection with any such sale of Loans or interests therein,
the Indenture Trustee may contract with agents to assist in such sales, the cost
of which and the other costs of such sale shall be paid from the proceeds of any
such sale.
(d)    At any sale of all or a portion of the Loans under Section 5.05(a)(ii),
the Indenture Trustee or the Noteholders may bid for and purchase the property
offered for sale and, upon compliance with the terms of sale, may hold, retain
and dispose of such property without further accountability therefor.
(e)    Upon completion of any sale under Section 5.05(a)(ii), the Issuer will
deliver or cause to be delivered all of the property sold to the purchaser or
purchasers at such sale on the date of sale, or within a reasonable time
thereafter if it shall be impractical to make immediate delivery, but in any
event full title and right of possession to such property shall pass to such
purchaser or purchasers forthwith upon the completion of such sale. If so
requested by the Indenture Trustee or by any purchaser, the Issuer shall confirm
any such sale or transfer by executing and delivering to such purchaser all
proper instruments of conveyance and transfer and release as may be designated
in any such request.

37

--------------------------------------------------------------------------------




SECTION 5.18    Performance and Enforcement of Certain Obligations. If an Event
of Default has occurred and is continuing, the Indenture Trustee shall, at the
direction of the Required Noteholders, direct the Issuer to exercise all rights,
remedies, powers, privileges and claims the Issuer may have against the
Depositor, the Sellers, the Performance Support Provider and the Servicer under
or in connection with the Sale and Servicing Agreement, the Performance Support
Agreement and the Loan Purchase Agreement, as applicable, including the right or
power to take any action to compel or secure performance or observance by the
Depositor, the Servicer, the Performance Support Provider or the Sellers of
their respective obligations thereunder
ARTICLE VI
The Indenture Trustee
SECTION 6.01    Duties of the Indenture Trustee.
(a)    If an Event of Default or Servicer Default has occurred and is continuing
and a Responsible Officer shall have actual knowledge or written notice of such
Event of Default or Servicer Default, the Indenture Trustee shall, prior to the
receipt of directions, if any, from the Required Noteholders, exercise such of
the rights and powers vested in it by this Indenture, and use the same degree of
care and skill in their exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs.
(b)    With respect to the Indenture Trustee at all times: (i) the Indenture
Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied duties or covenants by
the Indenture Trustee shall be read into this Indenture; and (ii) in the absence
of bad faith or negligence on its part, the Indenture Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Indenture
Trustee and conforming to the requirements of this Indenture; provided, however,
that the Indenture Trustee, upon receipt of any resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Indenture Trustee which are specifically required to be furnished
pursuant to any provision of this Indenture, shall examine them to determine
whether they conform to the requirements of this Indenture (but need not confirm
or investigate the accuracy of mathematical calculations or other facts stated
therein). If any such instrument is found not to conform in any material respect
to the requirements of this Indenture, the Indenture Trustee shall notify the
Noteholders in the event that the Indenture Trustee, after so requesting, does
not receive a satisfactorily corrected instrument.
(c)    No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own fraud, bad faith or willful misconduct; provided,
however, that:
(i)    this paragraph (c) shall not be construed to limit the effect of
paragraphs (a) or (b) of this Section 6.01;
(ii)    the Indenture Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer, unless it shall be proven in a court of

38

--------------------------------------------------------------------------------




competent jurisdiction that the Indenture Trustee was negligent in ascertaining
the pertinent facts;
(iii)    the Indenture Trustee shall not be liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
this Indenture and/or the direction of the Required Noteholders as to the time,
method and place of conducting any proceeding for any remedy available to the
Indenture Trustee or for exercising any trust or power conferred upon the
Indenture Trustee under this Indenture;
(iv)    the Indenture Trustee shall not be deemed to have notice or knowledge of
any Event of Default, Early Amortization Event, or any other default unless a
Responsible Officer of the Indenture Trustee has actual knowledge or shall have
received written notice thereof. In the absence of such actual knowledge or
receipt of such notice, the Indenture Trustee may conclusively assume that none
of such events have occurred and the Indenture Trustee shall not have any
obligation or duty to determine whether any Event of Default, Early Amortization
Event or any other default has occurred; and
(v)    the Indenture Trustee shall not have any duty (A) to see to any
recording, filing or depositing of this Indenture or any agreement referred to
herein or any financing statement or amendments to a financing statement
evidencing a security interest, or to see to the maintenance of any such
recording or filing or depositing or to any rerecording, refiling or
redepositing of any thereof, (B) to see to any insurance or (C) to see to the
payment or discharge of any tax, assessment, or other governmental charge or any
lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of the Trust Estate other than from funds available in the
Collection Account.
(d)    No provision of this Indenture shall require the Indenture Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if there is reasonable ground for believing that repayment of
such funds or adequate indemnity against such risk or liability is not
reasonably assured to it.
(e)    Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Indenture Trustee is subject to
subsections (a), (b), (c) and (d) of this Section 6.01.
(f)    Except as expressly provided in this Indenture, the Indenture Trustee
shall have no power to vary the Trust Estate, including, without limitation, by
(i) accepting any substitute payment obligation for a Loan initially transferred
to the Issuer under the Sale and Servicing Agreement, (ii) adding any other
investment, obligation or security to the Issuer or the Trust Estate or
(iii) withdrawing from the Trust Estate any Loans (except as otherwise provided
in the Loan Purchase Agreement and the Sale and Servicing Agreement).

39

--------------------------------------------------------------------------------




(g)    The Indenture Trustee shall not have any responsibility or liability for
investment losses on Eligible Investments (other than as an obligor on any
Eligible Investments on which the institution acting as Indenture Trustee is an
obligor). The Indenture Trustee or its Affiliates are permitted to receive
additional compensation that could be deemed to be in the Indenture Trustee’s
economic self-interest for (i) serving as investment adviser, administrator,
shareholder, servicing agent, custodian or subcustodian with respect to certain
of the Eligible Investments, (ii) using Affiliates to effect transactions in
certain Eligible Investments and (iii) effecting transactions in certain
Eligible Investments. Such compensation is not payable or reimbursable under
Section 6.07 of this Indenture.
(h)    Every provision of this Indenture relating to the conduct of, affecting
the liability of, or affording protection to the Indenture Trustee shall be
subject to the provisions of this Section.
SECTION 6.02    Notice of Early Amortization Event or Event of Default.
Upon the occurrence of any Early Amortization Event or Event of Default of which
a Responsible Officer of the Indenture Trustee has actual knowledge or has
received notice thereof at the Corporate Trust Office of the Indenture Trustee,
the Indenture Trustee shall transmit by mail to all Noteholders as their names
and addresses appear on the Note Register and the Rating Agencies, notice of
such Early Amortization Event or Event of Default within ten (10) Business Days
after such Responsible Officer receives such notice or obtains actual knowledge.
SECTION 6.03    Certain Matters Affecting the Indenture Trustee.
Except as otherwise provided in Section 6.01 hereof:
(a)    the Indenture Trustee may conclusively rely and shall fully be protected
in acting or refraining from acting in accordance with any resolution,
certificate, statement, instrument, Officer’s Certificate, opinion, report,
notice, request, direction, consent, order, bond, note, or other paper or
document reasonably believed by it to be genuine and to have been signed or
presented to it pursuant to this Indenture by the proper party or parties and
shall be under no obligation to inquire as to the adequacy, accuracy or
sufficiency of any such information or be under any obligation to make any
calculation or verifications in respect of any such information and shall not be
liable for any loss that may be occasioned thereby;
(b)    before the Indenture Trustee acts or refrains from acting, it may require
and shall be entitled to receive an Officer’s Certificate of the Issuer and/or
an Opinion of Counsel. The Indenture Trustee shall not be liable for any action
it takes or omits to take in good faith in reliance on such Officer’s
Certificate or Opinion of Counsel;
(c)    as a condition to the taking, suffering or omitting of any action by it
hereunder, the Indenture Trustee may consult with counsel and the advice or
opinion of such counsel with respect to legal matters relating to the Indenture
or the Notes shall be full and complete authorization

40

--------------------------------------------------------------------------------




and protection from any liability in respect of any action taken, suffered or
omitted by it hereunder in good faith and in reliance thereon;
(d)    the Indenture Trustee shall not be under any obligation to exercise any
of the rights or powers vested in it by this Indenture, or to honor the request
or direction of any of the Noteholders pursuant to this Indenture to institute,
conduct or defend any litigation hereunder in relation hereto, unless such
Noteholders shall have offered to the Indenture Trustee reasonable security or
indemnity against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or direction; provided, however, that nothing
contained herein shall relieve the Indenture Trustee of the obligations, upon
the occurrence of an Event of Default (which has not been cured or waived) to
exercise such of the rights and powers vested in it by this Indenture and to use
the same degree of care or skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs;
(e)    the Indenture Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
note or other paper or document, believed by it to be genuine, but the Indenture
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Indenture Trustee shall
determine to make such further inquiry or investigation, it shall be entitled to
examine the books, records and premises of the Issuer and the Servicer,
personally or by agent or attorney;
(f)    the Indenture Trustee shall not be liable for any actions taken, suffered
or omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon the Indenture Trustee by this
Indenture;
(g)    the Indenture Trustee shall not be required to make any initial or
periodic examination of any documents or records related to any of the Trust
Estate for the purpose of establishing the presence or absence of defects, the
compliance by the Issuer with its representations and warranties or for any
other purpose;
(h)    whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section;
(i)    the Indenture Trustee shall not have any liability with respect to the
acts or omissions of the Servicer (except and to the extent the Indenture
Trustee is the Servicer), including acts or omissions in connection with the
servicing, management or administration of Loans; calculations made by the
Servicer whether or not reported to the Issuer or Indenture Trustee; and
deposits into or withdrawals from any accounts or funds established pursuant to
the terms of this Indenture;
(j)    the rights, immunities, indemnities and protections afforded to the
Indenture Trustee pursuant to this Article VI shall also be afforded to any
entity serving as Note Registrar;

41

--------------------------------------------------------------------------------




(k)    the Indenture Trustee shall not be responsible or liable in any manner
whatsoever, for calculation, determination and/or verification of the
allocations of Collections, determinations of monthly interest or the
applications of Available Funds pursuant to this Indenture;
(l)    the right of the Indenture Trustee to perform any discretionary act
enumerated in this Indenture shall not be construed as a duty, and the Indenture
Trustee shall not be answerable for other than its negligence or willful
misconduct in the performance of such act;
(m)    the Indenture Trustee shall not be required to give any bond or surety in
respect of the execution of the Note Accounts created hereby or in the powers
granted hereunder;
(n)    the Indenture Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents,
attorneys, custodians or nominees, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of any agent, attorney,
custodians or nominees appointed with due care by it hereunder; provided, that
the Indenture Trustee shall remain obligated and be liable to the Issuer and the
Noteholders for the execution of their respective trusts and powers and
performance of their respective duties hereunder without diminution of such
obligations and liability by virtue of the appointment of any such agent,
attorney, custodian or nominee, and to the same extent and under the same terms
and conditions as if the Indenture Trustee alone were individually executing or
performing such obligations; provided, however, that the Indenture Trustee shall
not be liable for the execution or performance of any such obligations of the
Indenture Trustee by any of the original parties (including any successors or
assigns) to the Transaction Documents;
(o)    the Indenture Trustee shall not be liable for any action it takes or
omits to take in good faith which it believes to be authorized or within its
rights or powers; provided, however, that the Indenture Trustee’s conduct does
not constitute willful misconduct, negligence or bad faith;
(p)    in no event shall the Indenture Trustee be responsible or liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including, without limitation, loss of profit) irrespective of whether the
Indenture Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action; and
(q)    the Indenture Trustee may request that the Issuer deliver an Officer’s
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officer’s Certificate may be signed by any person authorized to sign an
Officer’s Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded.
SECTION 6.04    Not Responsible for Recitals or Issuance of Notes.
The recitals contained herein and in the Notes, except with respect to the
Indenture Trustee and its certificate of authentication, shall not be taken as
the statements of the Indenture Trustee, and the Indenture Trustee does not
assume any responsibility for their correctness. The Indenture Trustee does not
make any representation as to the validity or sufficiency of the Indenture, the
Notes or any related document or as to the perfection or priority of any
security interest therein.

42

--------------------------------------------------------------------------------




The Indenture Trustee shall not be accountable for the use or application by the
Issuer of the proceeds from the Notes.

43

--------------------------------------------------------------------------------




SECTION 6.05    Indenture Trustee May Hold Notes.
The Indenture Trustee, the Note Registrar or any other agent of the Issuer, in
its individual or any other capacity, may become the owner or pledgee of Notes
and subject to Section 6.11, may otherwise deal with the Issuer or its
affiliates with the same rights it would have if it were not Indenture Trustee,
Note Registrar or such other agent.
SECTION 6.06    Money Held in Trust.
Money held by the Indenture Trustee in trust hereunder need not be segregated
from other funds held by the Indenture Trustee in trust hereunder except to the
extent required herein or required by law. The Indenture Trustee shall not be
under any liability for interest on any money received by it hereunder except
(i) as otherwise agreed upon in writing by the Indenture Trustee and the Issuer
and (ii) as an obligor with respect to Eligible Investments on which the
institution acting as Indenture Trustee is an obligor.
SECTION 6.07    Compensation, Reimbursement and Indemnification.
(a)    The Indenture Trustee shall be entitled to recover, on each Payment Date
and, in accordance with the priority set forth in Section 8.06 hereof, a fee
equal to one-twelfth (1/12th) of $12,000 (which compensation shall not be
limited by any law on compensation of a trustee of an express trust). In
addition to compensation for its services, the Issuer shall reimburse the
Indenture Trustee and the Note Registrar, in each case in accordance with the
priority set forth in Section 8.06 hereof, for all reasonable out-of-pocket
expenses incurred or made by it (including without limitation expenses incurred
in connection with notices or other communications to the Noteholders),
disbursements and advances incurred or made by the Indenture Trustee and the
Note Registrar in accordance with any of the provisions of this Indenture
(including but in no way limited to any expenses incurred pursuant to
Section 5.04, Section 5.05, Section 5.06 and Section 5.07), or any of the
Transaction Documents. Such expenses shall include the reasonable fees and
out-of-pocket expenses, disbursements and advances of any agents, any
co-trustee, counsel, accountants and experts, except any such expense,
disbursement or advance as may arise from its negligence or bad faith. In no
event shall the Indenture Trustee or any agent of the Indenture Trustee advance
any funds for the payment of principal, interest or premium on any Notes. The
Issuer shall, in accordance with the priority set forth in Section 8.06,
indemnify the Indenture Trustee and the Note Registrar and its officers,
directors, agents and employees against any and all loss, suit, claim, judgment,
liability or expense (including the reasonable fees and expenses of counsel)
incurred by it in connection with the administration of this trust and the
performance of its duties hereunder and under the Transaction Documents. The
Indenture Trustee shall notify the Issuer and the Servicer promptly of any claim
for which it may seek indemnity. Failure by the Indenture Trustee to so notify
the Issuer and the Servicer shall not relieve the Issuer of its obligations
hereunder unless such loss, liability or expense could have been avoided with
such prompt notification and then only to the extent of such loss, expense or
liability which could have been so avoided. The Issuer shall defend any claim
against the Indenture Trustee; provided, however, the Indenture Trustee may have
separate counsel and, if it does, the Issuer shall reimburse the Indenture
Trustee for payment of the fees and expenses of such counsel, in accordance with
the priority set forth in Section 8.06. Neither

44

--------------------------------------------------------------------------------




the Issuer nor the Servicer shall be required to reimburse any expense or
indemnify against any loss, liability or expense incurred by the Indenture
Trustee through the Indenture Trustee’s own willful misconduct, negligence,
fraud or bad faith.
(b)    The provisions of this Section shall survive the resignation and removal
of the Indenture Trustee and the discharge of this Indenture. When the Indenture
Trustee incurs expenses after the occurrence of an Event of Default specified in
Section 5.02(d) with respect to the Issuer, the expenses are intended to
constitute expenses of administration under Title 11 of the United States Code
or any other applicable federal or state bankruptcy, insolvency or similar law.
(c)    Notwithstanding anything herein to the contrary, the Indenture Trustee’s
right to enforce any of the Issuer’s payment obligations pursuant to this
Section 6.07 shall be subject to the provisions of Section 11.16(a).
SECTION 6.08    Replacement of Indenture Trustee.
(a)    No resignation or removal of the Indenture Trustee and no appointment of
a successor Indenture Trustee shall become effective until the acceptance of
appointment by the successor Indenture Trustee pursuant to this Section 6.08.
The Indenture Trustee may resign at any time by giving sixty (60) days prior
written notice to the Issuer. The Required Noteholders may remove the Indenture
Trustee and any or all of its agents by so notifying the Indenture Trustee and
may appoint a successor Indenture Trustee. The Issuer shall remove the Indenture
Trustee by giving sixty (60) days prior written notice to the Indenture Trustee
if:
(i)    the Indenture Trustee fails to comply with Section 6.11;
(ii)    the Indenture Trustee shall consent to the appointment of a conservator
or receiver or liquidator in any insolvency, readjustment of debt, marshalling
of assets and liabilities or similar proceedings of or relating to the Indenture
Trustee or all or substantially all of its property, or a decree or order of a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Indenture Trustee; or the Indenture Trustee shall admit
in writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations; or
(iii)    the Indenture Trustee otherwise becomes incapable of acting.
If the Indenture Trustee resigns or is removed or if a vacancy exists in the
office of the Indenture Trustee for any reason (the Indenture Trustee in such
event being referred to herein as the retiring Indenture Trustee), the Issuer
shall promptly appoint a successor Indenture Trustee, which successor shall be
reasonably satisfactory to the Servicer.

45

--------------------------------------------------------------------------------




(b)    Any resignation or removal of the Indenture Trustee and appointment of
successor indenture trustee pursuant to any of the provisions of this Section
shall not become effective until acceptance of appointment by the successor
indenture trustee as provided in this Section 6.08(b).
(i)    Any successor indenture trustee appointed as provided herein shall
execute, acknowledge and deliver to the Issuer, to the Servicer and to its
predecessor indenture trustee, as applicable, an instrument accepting such
appointment hereunder, and thereupon the resignation or removal of the
predecessor indenture trustee shall become effective and such successor
indenture trustee without any further act, deed or conveyance, shall become
fully vested with all the rights, powers, duties and obligations of its
predecessor hereunder, with like effect as if originally named as Indenture
Trustee herein. The predecessor indenture trustee shall deliver to the successor
indenture trustee all documents or copies thereof and statements and all money
and other property held by it hereunder; and the Issuer and the predecessor
indenture trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor indenture trustee all such rights, powers, duties
and obligations.
(ii)    No successor indenture trustee shall accept appointment as provided in
this Section unless at the time of such acceptance such successor indenture
trustee shall be eligible under the provisions of Section 6.11.
(iii)    Upon acceptance of appointment by a successor indenture trustee as
provided in this Section, such successor indenture trustee shall provide notice
of such succession hereunder to all Noteholders, and the Servicer shall provide
such notice to each Rating Agency.
(c)    If a successor Indenture Trustee does not take office within thirty
(30) days after the retiring Indenture Trustee resigns or is removed, the
retiring Indenture Trustee, the Issuer or the Holders of a majority of the
aggregate unpaid principal amount of the Notes may petition any court of
competent jurisdiction for the appointment of a successor Indenture Trustee.
(d)    If the Indenture Trustee ceases to be eligible in accordance with
Section 6.11, any Noteholder may petition any court of competent jurisdiction
for the removal of the Indenture Trustee and the appointment of a successor
Indenture Trustee.
(e)    No Indenture Trustee under this Indenture shall be liable for any action
or omission of any successor indenture trustee.
SECTION 6.09    Successor Indenture Trustee by Merger.
If the Indenture Trustee consolidates with, merges or converts into, or
transfers or sells all or substantially all its corporate trust business or
assets to, another corporation or banking association, the resulting, surviving
or transferee corporation or banking association without any

46

--------------------------------------------------------------------------------




further act shall be the successor Indenture Trustee; provided, that such
corporation or banking association shall be otherwise qualified and eligible
under Section 6.11.
In case at the time such successor by merger, conversion, consolidation or
transfer to the Indenture Trustee shall succeed such position any of the Notes
shall have been authenticated but not delivered, any such successor to the
Indenture Trustee may adopt the certificate of authentication of any predecessor
indenture trustee and deliver such Notes so authenticated; and in case at that
time any of the Notes shall not have been authenticated, any successor to the
Indenture Trustee may authenticate such Notes in the name of the successor to
the Indenture Trustee; and in all such cases such certificates shall have the
full force which it is anywhere provided in the Notes or in this Indenture that
the certificate of the Indenture Trustee shall have.
SECTION 6.10    Appointment of Co-Indenture Trustee or Separate Indenture
Trustee.
(a)    Notwithstanding any other provisions of this Indenture, at any time, for
the purpose of meeting any legal requirement of any jurisdiction in which any
part of the Trust Estate may at the time be located, the Indenture Trustee shall
have the power and may execute and deliver all instruments to appoint one or
more Persons to act as a co-trustee or co-trustees, or separate trustee or
separate trustees, of all or any part of the Trust Estate, and to vest in such
Person or Persons, in such capacity and for the benefit of the Noteholders, such
title to the Trust Estate, or any part hereof, and, subject to the other
provisions of this Section, such powers, duties, obligations, rights and trusts
as the Indenture Trustee may consider necessary or desirable. No co-trustee or
separate trustee hereunder shall be required to meet the terms of eligibility as
a successor trustee under Section 6.11 and no notice to Noteholders of the
appointment of any co-trustee or separate trustee shall be required under
Section 6.08 hereof.
(b)    Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
(i)    all rights, powers, duties and obligations conferred or imposed upon the
Indenture Trustee shall be conferred or imposed upon and exercised or performed
by the Indenture Trustee and such separate trustee or co-trustee jointly (it
being understood that such separate trustee or co-trustee is not authorized to
act separately without the Indenture Trustee joining in such act), except to the
extent that under any law of any jurisdiction in which any particular act or
acts are to be performed the Indenture Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Estate or
any portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Indenture Trustee;
(ii)    no separate trustee or co-trustee hereunder shall be personally liable
by reason of any act or omission of any other separate trustee or co-trustee
hereunder; and

47

--------------------------------------------------------------------------------




(iii)    the Indenture Trustee may at any time accept the resignation of or
remove any separate trustee or co-trustee.
(c)    Any notice, request or other writing given to the Indenture Trustee shall
be deemed to have been given to each of the then separate trustees and
co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee or co-trustee shall refer to this Indenture and
the conditions of this Article VI. Each separate trustee and co-trustee, upon
its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the
Indenture Trustee or separately, as may be provided therein, subject to all the
provisions of this Indenture, specifically including every provision of this
Indenture relating to the conduct of, affecting the liability of, or affording
protection to, the Indenture Trustee. Every such instrument shall be filed with
the Indenture Trustee.
(d)    Any separate trustee or co-trustee may at any time constitute the
Indenture Trustee its agent or attorney-in-fact with full power and authority,
to the extent not prohibited by law, to do any lawful act under or in respect of
this Indenture on its behalf and in its name. If any separate trustee or
co-trustee shall die, become incapable of acting, resign or be removed, all of
its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Indenture Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee.
SECTION 6.11    Eligibility; Disqualification.
The Indenture Trustee shall at all times have a combined capital and surplus of
at least $50,000,000 as set forth in its most recent published annual report of
condition and its long-term unsecured debt shall be rated at least Baa3 by
Moody’s and at least BBB- by Standard & Poor’s. The Indenture Trustee (1) shall
meet the requirements of Section 26(a)(1) of the Investment Company Act,
(2) shall not be an Affiliate of the Issuer, the Depositor or the initial
Servicer and (3) shall not offer or provide credit or credit enhancement to the
Issuer. In case at any time the Indenture Trustee shall cease to be eligible in
accordance with the provisions of this Section, the Indenture Trustee shall
resign immediately in the manner and with the effect specified in Section 6.08.
SECTION 6.12    Representations and Warranties of the Indenture Trustee.
The Indenture Trustee represents and warrants that:
(i)    the Indenture Trustee is duly organized and validly existing under the
laws of the jurisdiction of its organization;
(ii)    the Indenture Trustee has full power and authority to deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture and each other
Transaction Document to which it is a party;

48

--------------------------------------------------------------------------------




(iii)    each of this Indenture and each other Transaction Document to which it
is a party has been duly executed and delivered by the Indenture Trustee and
constitutes its legal, valid and binding obligation in accordance with its
terms; and
(iv)    the Indenture Trustee meets the eligibility requirements set forth in
Section 6.11.
SECTION 6.13    Execution of Transaction Document.
The Issuer and the Noteholders hereby direct the Indenture Trustee to execute
the Back-up Servicing Agreement, the Performance Support Agreement and each
other Transaction Document to which the Indenture Trustee is contemplated to be
a party.
SECTION 6.14    Performance Support Agreement.
The Indenture Trustee shall, at the direction of the Holders of the Notes
representing not less than a majority of the aggregate unpaid principal amount
of all Notes Outstanding, make a demand for any payments due to the Indenture
Trustee, for its benefit and for the benefit of the Noteholders, under the
Performance Support Agreement.
SECTION 6.15    Rule 15Ga-1 Compliance.
(a)    To the extent a Responsible Officer of the Indenture Trustee receives a
demand for the repurchase of a Loan based on a breach of a representation or
warranty made by the Seller of such Loan (each, a “Demand”), the Indenture
Trustee agrees (i) if such Demand is in writing, promptly to forward such Demand
to the Depositor and such Seller, and (ii) if such Demand is oral, to instruct
the requesting party to submit such Demand in writing to the Indenture Trustee
and the Depositor.
(b)    In connection with the repurchase of a Loan pursuant to a Demand, any
dispute with respect to a Demand, or the withdrawal or final rejection of a
Demand by the Seller of such Loan, the Indenture Trustee agrees, to the extent a
Responsible Officer of the Indenture Trustee has actual knowledge thereof,
promptly to notify the Depositor in writing.
(c)    The Indenture Trustee will (i) notify the Depositor, as soon as
practicable and in any event within five (5) Business Days of the receipt
thereof and in the manner set forth in Exhibit D hereof, of all Demands and
provide to the Depositor any other information reasonably requested to
facilitate compliance by it with Rule 15Ga-1 under the Exchange Act, and (ii) if
requested in writing by the Depositor, provide a written certification no later
than fifteen (15) days following any calendar quarter or calendar year that the
Indenture Trustee has not received any Demands for such period, or if Demands
have been received during such period, that the Indenture Trustee has provided
all the information reasonably requested under clause (i) above with respect to
such demands. For purposes of this Agreement, references to any calendar quarter
shall mean the related preceding calendar quarter ending in March, June,
September, or December, as applicable. The Indenture Trustee has no duty or
obligation to undertake any investigation or inquiry related to any repurchases
of Loans, or otherwise assume any additional duties or responsibilities, other

49

--------------------------------------------------------------------------------




than those express duties or responsibilities the Indenture Trustee hereunder or
under the Transaction Documents, and no such additional obligations or duties
are otherwise implied by the terms of this Indenture. The Depositor has full
responsibility for compliance with all related reporting requirements associated
with the transaction completed by the Transaction Documents and for all
interpretive issues regarding this information.
ARTICLE VII
Noteholders’ List and Reports
SECTION 7.01    Issuer to Furnish Indenture Trustee Names and Addresses of
Noteholders.
The Issuer will furnish or cause to be furnished to the Indenture Trustee
(a) not more than five (5) Business Days after each Record Date, a list, in such
form as the Indenture Trustee may reasonably require, of the names, addresses
and taxpayer identification numbers of the Holders of Notes as they appear on
the Note Register as of the most recent Record Date, and (b) at such other times
as the Indenture Trustee may request in writing, within thirty (30) days after
receipt by the Issuer of any such request, a list of similar form and content as
of a date not more than ten (10) Business Days prior to the time such list is
furnished; provided, however, that so long as the Indenture Trustee is the Note
Registrar, no such list shall be required to be furnished to the Indenture
Trustee.
SECTION 7.02    Preservation of Information; Communications to Noteholders.
(a)    The Indenture Trustee shall preserve, in as current a form as is
reasonably practicable, the names and addresses of the Noteholders contained in
the most recent list furnished to the Indenture Trustee as provided in
Section 7.01 and the names, addresses and taxpayer identification numbers of the
Noteholders received by the Indenture Trustee in its capacity as Note Registrar.
The Indenture Trustee may destroy any list furnished to it as provided in
Section 7.01 hereof upon receipt of a new list so furnished.
(b)    Noteholders may communicate with other Noteholders with respect to their
rights under this Indenture or under the Notes.
ARTICLE VIII
Allocation and Application of Collections
SECTION 8.01    Collection of Money.
Except as otherwise expressly provided herein, the Indenture Trustee may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all money
and other property payable to or receivable by the Indenture Trustee pursuant to
this Indenture. The Indenture Trustee shall apply all such money and property
received by it in trust for the related Noteholders and shall apply it as
provided in this Indenture. Except as otherwise expressly provided in this
Indenture, if any default occurs in the

50

--------------------------------------------------------------------------------




making of any payment or performance under any Transaction Document, the
Indenture Trustee may, and upon the written request of the Required Noteholders
shall, take such action as may be appropriate to enforce such payment or
performance, including the institution and prosecution of appropriate
Proceedings. Any such action shall be without prejudice to any right to claim an
Early Amortization Event or an Event of Default under this Indenture and to
proceed thereafter as provided in Article V hereof.
SECTION 8.02    Establishment of the Note Accounts.
(a)    (i)    The Servicer, for the benefit of the Noteholders, shall establish
and maintain with the Indenture Trustee and in the name of the Indenture
Trustee, on behalf of the Issuer, an Eligible Deposit Account bearing a
designation clearly indicating that such account is the “Collection Account”
hereunder and that the funds and other property credited thereto are held for
the benefit of the Noteholders (the “Collection Account”).
(ii)    The Servicer, for the benefit of the Noteholders, shall establish and
maintain with the Indenture Trustee and in the name of the Indenture Trustee, on
behalf of the Issuer, an Eligible Deposit Account within the Collection Account
bearing a designation clearly indicating that such account is the “Principal
Distribution Account” hereunder and that the funds and other property credited
thereto are held for the benefit of the Noteholders (the “Principal Distribution
Account”). The Issuer may deposit or cause the deposit into the Principal
Distribution Account from time to time of funds available to the Issuer that are
not required to be deposited into another Note Account or otherwise allocated or
to be held in trust on behalf of any Person in accordance with this Indenture or
any other Transaction Document.
(iii)    The Servicer, for the benefit of the Noteholders, shall cause to be
established and maintained with the Indenture Trustee and in the name of the
Indenture Trustee, on behalf of the Issuer, an Eligible Deposit Account that
shall bear a designation clearly indicating that the funds deposited therein are
held for the benefit of the Noteholders (the “Reserve Account”). On the Closing
Date, the Depositor shall cause to be deposited in the Reserve Account the
Required Reserve Account Amount. No later than 5:00 p.m., New York City time on
the Business Day preceding each Payment Date, during the Revolving Period, the
Indenture Trustee, based solely upon written instructions furnished to the
Indenture Trustee by the Servicer (which instruction may be included in the
Monthly Servicer Report), shall withdraw from the Reserve Account and deposit to
the Payment Account, the Reserve Account Draw Amount for such Payment Date,
which amount shall constitute Available Funds for application in accordance with
Section 8.06 hereof.
(b)    The Note Accounts shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Noteholders. Except as expressly
provided in this Indenture and the Sale and Servicing Agreement, the Servicer
agrees that it shall have no right of setoff or banker’s lien against, and no
right to otherwise deduct from, any funds and other property held in the Note
Accounts for any amount owed to it by the Indenture Trustee, the Issuer or any
Noteholder.

51

--------------------------------------------------------------------------------




Pursuant to the Sale and Servicing Agreement, the Servicer shall instruct the
Indenture Trustee to make withdrawals and payments from the Collection Account
for the purposes of carrying out the Servicer’s, the Issuer’s or the Indenture
Trustee’s duties hereunder and under the Sale and Servicing Agreement.
(c)    Funds (other than investment earnings and amounts deposited pursuant to
Section 10.02 of this Indenture) on deposit in the Note Accounts shall, at the
written direction of the Servicer, be invested by the Indenture Trustee in
Eligible Investments selected by the Servicer. All such Eligible Investments
shall be held by the Indenture Trustee for the benefit of the Noteholders
pursuant to Section 6.14. In the absence of written directions from the
Servicer, the Indenture Trustee may (but shall not be obligated) to invest such
funds in Eligible Investments described in clause (d) of the definition thereof.
Funds representing Collections collected during any Collection Period shall be
invested in Eligible Investments that will mature no later than the Business Day
immediately prior to the Payment Date following the end of such Collection
Period. No such Eligible Investment shall be disposed of prior to its maturity;
provided, however, that the Indenture Trustee may sell, liquidate or dispose of
any such Eligible Investment before its maturity, at the written direction of
the Servicer, if such sale, liquidation or disposal would not result in a loss
of all or part of the principal portion of such Eligible Investment or if, prior
to the maturity of such Eligible Investment, a default occurs in the payment of
principal, interest or any other amount with respect to such Eligible
Investment. Unless directed by the Servicer, funds deposited in the Note
Accounts on the Business Day immediately prior to a related Payment Date are not
required to be invested overnight. On each Payment Date, all interest and other
investment earnings (net of losses and investment expenses) on funds on deposit
in the Collection Account that are to be distributed on such Payment Date shall
be treated as “Collections” received during the related Collection Period. The
Indenture Trustee shall not bear any responsibility or liability for any losses
resulting from investment or reinvestment of any funds in accordance with this
Section nor for the selection of Eligible Investments in accordance with the
provisions of this Indenture. In addition, the Indenture Trustee shall not have
any liability in respect of the losses incurred as a result of the liquidation
of any Eligible Investment prior to its stated maturity or the failure of the
Servicer to provide timely written investment direction.
(d)    The Servicer shall notify the Indenture Trustee of any payment to be
credited to the Collection Account as soon as practicable on the Business Day
before payment into the Collection Account. The Indenture Trustee shall only be
obligated to make payments from the Collection Account to the extent such
amounts are deposited therein.
(e)    If, at any time, a Note Account ceases to be an Eligible Deposit Account,
the Indenture Trustee (or the Servicer on its behalf) shall within ten (10)
Business Days (or such longer period, not to exceed thirty (30) calendar days,
as to which the Rating Agencies may consent) establish a new Note Account
meeting the applicable conditions specified above, transfer any money,
instruments, investment property and other property to such new Note Account and
from the date such new account is established, it shall be the applicable Note
Account.

52

--------------------------------------------------------------------------------




SECTION 8.03 Collections and Allocations.
The Servicer shall apply, or shall instruct the Indenture Trustee in writing
(which instruction may be included in the Monthly Servicer Report) to apply and
the Indenture Trustee shall apply, all funds on deposit in the Collection
Account as described in this Article VIII. Except as otherwise provided below,
the Servicer shall deposit Collections into the Collection Account as promptly
as possible after the date of processing of such Collections, but in no event
later than the second Business Day following the date of processing.
Notwithstanding anything else in this Indenture or the Sale and Servicing
Agreement to the contrary, for so long as: (i) no Early Amortization Event or
Event of Default has occurred and is continuing; and (ii) the Servicer or, so
long as the Performance Support Provider is guaranteeing the obligations of the
Servicer pursuant to the Performance Support Agreement, the Performance Support
Provider maintains a long term rating of “A” or higher and a short term rating
of “A-1” or higher from S&P, the Servicer need not make the deposits of
Collections into the Collection Account as provided in the preceding sentence,
but may make a single deposit in the Collection Account in immediately available
funds not later than 11:00 a.m., New York City time, on the Business Day
preceding each Payment Date in an amount equal to the Collections received
during the related Collection Period. If the Servicer fails to make the deposit
required by the preceding sentence by 11:00 a.m., New York City time, on the
Business Day preceding the Payment Date, the Indenture Trustee shall promptly
make a claim for payment of the applicable amounts under the Performance Support
Agreement. The Servicer may retain funds constituting Collections in an amount
equal to its accrued and unpaid Servicing Fee and shall not be required to
deposit such funds in the Collection Account. In addition, during the Revolving
Period, so long as no Reinvestment Criteria Event was outstanding as of the most
recent Payment Date, the Servicer may retain, or may withdraw from the
Collection Account, amounts with respect to each Collection Period not to exceed
in the aggregate the lesser of (i) the Principal Collections received during
such Collection Period and (ii) the aggregate purchase prices payable by the
Issuer in respect of New Loans in connection with any Renewed Loan Replacements
and in respect of existing Loans the Loan Principal Balances of which were
increased pursuant to Section 3.02 of the Loan Purchase Agreement during such
Collection Period, and the Servicer shall remit each such amount to the
Depositor on behalf of the Issuer to pay the purchase price in respect of any
such New Loan.
SECTION 8.04    Rights of Noteholders.
As set forth in the Granting Clauses, the Trust Estate secures the obligation of
the Issuer to pay the Holders of the Notes of principal and interest and the
other amounts payable pursuant to this Indenture.
SECTION 8.05    Release of Trust Estate.
(a)    Subject to Section 11.01, the Indenture Trustee may, and when required by
the provisions of this Indenture shall, upon Issuer Order, execute instruments
prepared by and at the expense of the Issuer to release property from the lien
of this Indenture, or convey the Indenture Trustee’s interest in the same, in a
manner and under circumstances which are not inconsistent with the provisions of
this Indenture. No party relying upon an instrument executed by the Indenture

53

--------------------------------------------------------------------------------




Trustee as provided in this Article VIII shall be bound to ascertain the
Indenture Trustee’s authority, inquire into the satisfaction of any conditions
precedent or see to the application of any monies.
(b)    The Indenture Trustee upon Issuer Order shall authorize the Servicer to
execute in the name and on behalf of the Indenture Trustee instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
other comparable instruments with respect to the Loans (and the Indenture
Trustee shall execute any such documents on request of the Servicer), subject to
the obligations of the Servicer under the Sale and Servicing Agreement and only
to the extent necessary to permit the Servicer to carry out its servicing
obligations thereunder.
(c)    Upon Issuer Order, the Indenture Trustee shall, at such time as there are
no Outstanding Notes, release and transfer, without recourse, any remaining
portion of the Trust Estate (other than any cash held for the payment of the
Notes pursuant to Section 4.02 and any other amounts to be applied to make
payments on the Notes) from the lien of this Indenture and release to the Issuer
or any other Person entitled thereto any funds and other property then credited
to the Collection Account and any other account established pursuant to
Section 8.02. The Indenture Trustee shall release property from the lien of this
Indenture pursuant to this Section only upon receipt of an Issuer Order
accompanied by an Officer’s Certificate of the Issuer and an Opinion of Counsel
to the effect that all conditions precedent to such release have been satisfied.
(d)    In the event of any Renewed Loan Replacement, immediately upon (i)
conveyance to the Issuer of the related New Loan (and the Sold Assets related
thereto) with respect to such Renewed Loan Replacement, (ii) receipt in the
Collection Account of any amounts described in Section 2.07(k) of the Sale and
Servicing Agreement related to such Renewed Loan Replacement and (iii)
satisfaction of each other condition to such Renewed Loan Replacement set forth
in Section 2.09 of the Sale and Servicing Agreement, the related Terminated Loan
(together with the related Loan Agreement, all insurance proceeds allocable
thereto and all rights to payment and amounts due or to become due with respect
thereto, any other Purchased Assets relating to such Terminated Loan, and all
proceeds thereof) shall be released from the Trust Estate.
(e)    In the event that any Issuer Loan Exchange is to occur on any Payment
Date in accordance with Section 8.07, immediately upon conveyance to the Issuer
of the Exchanged Loan Consideration, the related Exchanged Loans (together with
the related Loan Agreement, all insurance proceeds allocable thereto and all
rights to payment and amounts due or to become due with respect thereto, any
other Purchased Assets relating to such Exchanged Loans, and all proceeds
thereof) shall be released from the Trust Estate.
(f)     On the date when any Loan becomes a Reassigned Loan in accordance with
the Sale and Servicing Agreement and Section 8.07, such Reassigned Loan
(together with the related Loan Agreement, all insurance proceeds allocable
thereto and all rights to payment and amounts due or to become due with respect
thereto, any other Purchased Assets relating to such Reassigned Loans and all
proceeds thereof) shall automatically be released from the lien of this
Indenture, without further action of any party hereto; provided, that no such
release shall occur unless and until any amounts to be paid to the Issuer
(including, without limitation, any reassignment price relating to a Renewed
Loan Repurchase) in respect thereof have been received in the Collection
Account.

54

--------------------------------------------------------------------------------




(g)    Upon receipt in the Collection Account of the Repurchase Price with
respect to any Loan that is to be repurchased in accordance with Section 2.05(a)
of the Sale and Servicing Agreement, such repurchased Loan (together with the
related Loan Agreement, all insurance proceeds allocable thereto, any other
Purchased Assets relating to such repurchased Loans and all rights to payment
and amounts due or to become due with respect thereto, and all proceeds thereof)
shall automatically be released from the lien of this Indenture, without further
action of any party hereto.
(h)    Upon receipt in the Collection Account of the amount to be deposited by
the Servicer with respect to any Loan that is to be assigned and transferred to
the Servicer in accordance with Section 3.03 of the Sale and Servicing
Agreement, such Loan (together with the related Loan Agreement, all insurance
proceeds allocable thereto and all rights to payment and amounts due or to
become due with respect thereto, and all proceeds thereof) shall automatically
be released from the lien of this Indenture, without further action of any party
hereto.
(i)    On the date when any Loan becomes a Charged-Off Loan in accordance with
the Credit and Collection Policy, there shall automatically be released from the
lien of this Indenture, without further action of any party hereto, such
Charged-Off Loan, all insurance proceeds allocable to such Loan, all rights to
payment and amounts due or to become due with respect to all of the foregoing,
and all proceeds thereof; provided, that all recoveries and other amounts
collected by the Issuer, the Depositor or the Servicer with respect to any
Charged-Off Loan in accordance with the Credit and Collection Policy shall be
paid to the Issuer, shall be deposited in the Collection Account, shall be
subject to the lien of this Indenture, and shall be applied as provided herein.
(j)    The Indenture Trustee shall release the Loans and related Sold Assets
from the lien of this Indenture in connection with an optional redemption
pursuant to Section 8.08 hereof.
SECTION 8.06    Application of Available Funds and the Reserve Account Draw
Amount.
(a)The Indenture Trustee shall distribute on each Payment Date, based solely
upon written instruction furnished to the Indenture Trustee by the Servicer
(which instruction may be included in the Monthly Servicer Report), the
Available Funds with respect to such Payment Date, in the following order of
priority:
(i)    (1) first, pro rata (based on amounts owing), (A) to the Indenture
Trustee and the Note Registrar for amounts due to the Indenture Trustee or the
Note Registrar pursuant to Section 6.07 hereof, (B) to the Owner Trustee for
amounts due pursuant to Article XI of the Trust Agreement and (C) to the Back-up
Servicer, any expenses of the Back-up Servicer (other than Servicing Transition
Costs (as such term is defined in the Back-up Servicing Agreement)) reimbursable
pursuant to the Back-up Servicing Agreement, if any, that have not been paid by
the Servicer; and (2) second, to the Owner Trustee, the Indenture Trustee and
any other Person entitled thereto, pro rata (based on amounts owing), any
indemnified amounts due and owing from the Issuer pursuant to any Transaction
Document, in an aggregate amount for (1) and (2) above, not to exceed $200,000
during any calendar year; provided, that

55

--------------------------------------------------------------------------------




if an Event of Default or a Servicer Default shall have occurred and be
continuing, such limitations shall not apply;
(ii)     to the Back-up Servicer, (x) an amount equal to the Back-up Servicing
Fee for such Payment Date, plus the amount of any Back-up Servicing Fee
previously due but not previously paid to the Back-up Servicer; and (y) in the
event that a Servicing Transition Period has commenced, an amount equal to the
Servicing Transition Costs, if any, not paid by the Servicer pursuant to the
Back-up Servicing Agreement; provided, that the aggregate amount paid pursuant
to this clause (ii)(y) on all Payment Dates shall not exceed $250,000;
(iii)    to the Servicer, an amount equal to the Servicing Fee for such Payment
Date (to the extent not retained by the Servicer pursuant to Section 8.03
hereof), plus the amount of any Servicing Fee previously due but not previously
paid to the Servicer;
(iv)    to the Class A Noteholders, an amount equal to the Class A Monthly
Interest Amount for such Payment Date, plus the amount of any Class A Monthly
Interest previously due but not previously paid to the Class A Noteholders with
interest thereon at the Class A Interest Rate;
(v)    an amount equal to the lesser of (x) the First Priority Principal Payment
for such Payment Date and (y) all funds remaining after giving effect to the
distributions in clause (i) through (iv) above, to be deposited into the
Principal Distribution Account;
(vi)    to the Class B Noteholders, an amount equal to the Class B Monthly
Interest Amount for such Payment Date, plus the amount of any Class B Monthly
Interest previously due but not previously paid to the Class B Noteholders with
interest thereon at the Class B Interest Rate;
(vii)    an amount equal to the lesser of (x) the Second Priority Principal
Payment for such Payment Date and (y) all funds remaining after giving effect to
the distributions in clause (i) through (vi) above, to be deposited into the
Principal Distribution Account;
(viii)    to the Class C Noteholders, an amount equal to the Class C Monthly
Interest Amount for such Payment Date, plus the amount of any Class C Monthly
Interest previously due but not previously paid to the Class C Noteholders with
interest thereon at the Class C Interest Rate;
(ix)    an amount equal to the lesser of (x) the Third Priority Principal
Payment for such Payment Date and (y) all funds remaining after giving effect to
the distributions in clause (i) through (viii) above, to be deposited into the
Principal Distribution Account;

56

--------------------------------------------------------------------------------




(x)    to the Class D Noteholders, an amount equal to Class D Monthly Interest
Amount for such Payment Date, plus the amount of any Class D Monthly Interest
previously due but not previously paid to the Class D Noteholders with interest
thereon at the Class D Interest Rate;
(xi)    an amount equal to the lesser of (x) the Fourth Priority Principal
Payment for such Payment Date and (y) all funds remaining after giving effect to
the distributions in clause (i) through (x) above, to be deposited into the
Principal Distribution Account;
(xii)    to the Reserve Account, an amount equal to the lesser of (x) the
Required Reserve Account Amount and (y) all funds remaining after giving effect
to the distributions in clause (i) through (xi) above;
(xiii)    an amount equal to the lesser of (x) the Regular Principal Payment
Amount and (y) all funds remaining after giving effect to the distributions in
clause (i) through (xii) above, to be deposited into the Principal Distribution
Account;
(xiv)    to the Owner Trustee, the Indenture Trustee, the Note Registrar and the
Back-up Servicer, pro rata (based on amounts owing), an amount equal to the
lesser of (x) fees and reasonable out of pocket expenses to the extent not paid
in full pursuant to clause (a)(i)(1) above (and, in the case of the Back-up
Servicer, which are reimbursable pursuant to the Back-up Servicing Agreement, if
any, not paid by the Servicer) and (y) all funds remaining after giving effect
to the distributions in clause (i) through (xiii) above;
(xv)    to the Owner Trustee, the Indenture Trustee, the Back-up Servicer and
any other Person entitled thereto, pro rata (based on amounts owing), an amount
equal to the lesser of (x) any indemnified amounts due and owing from the Issuer
pursuant to any Transaction Document to the extent not paid in full pursuant to
clause (a)(i)(2) above and (y) all funds remaining after giving effect to the
distributions in clause (i) through (xiv) above; and
(xvi)    at the option of the Issuer, (x) to be deposited into the Principal
Distribution Account or (y) for application in accordance with the Trust
Agreement.
(b)    On each Payment Date, any amounts allocated to the Principal Distribution
Account pursuant to Section 8.06(a) above shall be applied as follows:
(A)    during the Revolving Period, upon the direction of the Servicer, to be
made available to the Issuer to be applied pursuant to Section 8.07(a) (subject
to the conditions precedent set forth therein), and to the extent not so
applied, to be retained in the Principal Distribution Account for application as
Available Funds pursuant to Section 8.06(a) on the next succeeding Payment Date;
or

57

--------------------------------------------------------------------------------




(B)    otherwise, the Indenture Trustee shall distribute such amounts as
follows:
(i)    first, to the Class A Noteholders in reduction of the Class A Note
Balance, until the Class A Note Balance has been reduced to zero;
(ii)    second, to the Class B Noteholders in reduction of the Class B Note
Balance, until the Class B Note Balance has been reduced to zero;
(iii)    third, to the Class C Noteholders in reduction of the Class C Note
Balance, until the Class C Note Balance has been reduced to zero; and
(iv)    fourth, to the Class D Noteholders in reduction of the Class D Note
Balance, until the Class D Note Balance has been reduced to zero.
SECTION 8.07    Payment Date Loan Actions.
(a)    On any Payment Date during the Revolving Period, after giving effect to
any payments, distributions and allocations pursuant to Section 8.06, the Issuer
shall be permitted to take one or more of the following actions (each such
action, a “Payment Date Loan Action”):
(i)    Apply amounts on deposit in the Principal Distribution Account to
purchase Additional Loans in accordance with the Sale and Servicing Agreement
(any such purchase, an “Additional Loan Purchase”);
(ii)    Exchange any Loan in the Trust Estate that was not a Charged-Off Loan or
a Delinquent Loan, in each case as of the last day of the related Collection
Period (any such Loan, an “Exchanged Loan”), for any Eligible Loan that is not a
Charged-Off Loan as of the last day of the related Collection Period (the
“Replacement Loan”), in accordance with the Sale and Servicing Agreement (any
such exchange, an “Issuer Loan Exchange”);
(iii)    Other than by using amounts on deposit in the Principal Distribution
Account or any other portion of the Trust Estate (including any Exchanged Loan),
acquire one or more Additional Loans, in each case in accordance with the Sale
and Servicing Agreement;
(iv)    Designate any Loan that was not a Charged-Off Loan or a Delinquent Loan,
in each case as of the last day of the Collection Period relating to such
Payment Date, as an “Excluded Loan” for all purposes of this Indenture (any such
loan, an “Excluded Loan” and any such designation, an “Issuer Loan Exclusion”);
(v)    Designate any Excluded Loan that was not a Charged-Off Loan or a
Delinquent Loan, in each case as of the last day of the Collection Period
relating to such Payment Date, as not an “Excluded Loan” for all purposes of
this Indenture; or

58

--------------------------------------------------------------------------------




(vi)    Cause any Loan that was not a Charged-Off Loan or a Delinquent Loan, in
each case as of the last day of the Collection Period relating to such Payment
Date, to be released from the Lien of the Indenture and reassign such Loan to
the Depositor (any such loan, a “Released Loan” and any such release, an “Issuer
Loan Release”);
provided, that (x) no Payment Date Loan Actions may occur on any Payment Date
unless no Reinvestment Criteria Event exists with respect to such Payment Date
after giving effect to all such Payment Date Loan Actions on such Payment Date;
(y) no Issuer Loan Exchanges may occur on any Payment Date unless (1) the
aggregate Payment Date Loan Principal Balance of all Replacement Loans, together
with any cash received by the Issuer in respect of the related Exchanged Loans
(collectively, the “Exchanged Loan Consideration”), equals or exceeds the
Payment Date Loan Principal Balance of all Exchanged Loans, in each case for
such Payment Date; and (2) the aggregate Payment Date Loan Principal Balance of
all Replacement Loans equals or exceeds an amount equal to 95% of the Payment
Date Loan Principal Balance of all Exchanged Loans, in each case for such
Payment Date; and (z) after giving effect to all such Payment Date Loan Actions,
the aggregate Payment Date Loan Principal Balances of all Exchanged Loans and
Released Loans (the “Reassigned Loans”), in each case measured as of the Payment
Date on which such Loans became Exchanged Loans or Released Loans, as
applicable, for such Payment Date and the immediately preceding eleven Payment
Dates shall not exceed $249,998,867.39.
For the avoidance of doubt, any Excluded Loan shall remain part of the Trust
Estate and subject to the lien of this Indenture in favor of the Indenture
Trustee for the benefit of the Noteholders.
No Loans conveyed to the Depositor by the Issuer directly in connection with a
Renewed Loan Replacement will constitute Exchanged Loans and no Loans reassigned
to the Depositor by the Issuer in connection with a Renewed Loan Repurchase will
constitute Released Loans.
No Payment Date Loan Action or any other acquisition of Additional Loans by the
Issuer, other than in connection with a Renewed Loan Replacement, may occur on
any date other than a Payment Date.
SECTION 8.08    Optional Redemption of the Notes.
(a)    The Issuer shall retire the Notes in the event that the Servicer
exercises its optional purchase right pursuant to Section 2.10 of the Sale and
Servicing Agreement to purchase all the remaining Sold Assets held by the
Issuer.
(b)    In addition, the holder of the Class A Certificate shall have the option
to purchase all of the remaining Sold Assets held by the Issuer, and in
connection therewith, the Issuer shall retire the Notes. Any such optional
purchase by the holder of the Class A Certificate (and the related retirement of
the notes) may occur on any Payment Date on or after the Payment Date occurring
in February 2018.

59

--------------------------------------------------------------------------------




(c)    The aggregate redemption price for the remaining Sold Assets in
connection with exercise of the options described in clause (a) or (b) above
(the “Redemption Price”) will be equal to the sum of (i) the aggregate Loan
Principal Balance of each Loan constituting a Sold Asset, plus accrued and
unpaid interest thereon, (ii) any amounts on deposit in the Principal
Distribution Account and (iii) any expenses, indemnification amounts or other
reimbursements owed to the Indenture Trustee, the Owner Trustee or the Back-up
Servicer, and in any event must be at least equal to the amount necessary to
redeem the Notes in full on the final Payment Date in accordance with Section
8.06.
(d)    In order to exercise its purchase option set forth in (a) or (b), the
Servicer or the holder of the Class A Certificate, as applicable (in such
capacity, the “Redeeming Party”), shall provide written notice of its exercise
of such option to the Indenture Trustee and the Owner Trustee at least fifteen
(15) days prior to its exercise. Following receipt of such notice, the Indenture
Trustee, shall provide written notice to the Noteholders of the final payment on
the Notes. Such notice to Noteholders shall to the extent practicable be mailed
no later than five (5) Business Days prior to such final Payment Date and shall
specify that payment of the principal amount and any interest due with respect
to such Note at the final Payment Date will be payable only upon presentation
and surrender of such Note and shall specify the place where such Note may be
presented and surrendered for such final payment. If the proposed optional
redemption is cancelled for any reason, the Indenture Trustee shall withdraw
such notice to Noteholders. No interest shall accrue on the Notes on or after
the Stated Maturity Date or any such other final Payment Date. In addition, the
Redeeming Party shall, not less than one (1) Business Day prior to the proposed
Payment Date on which such purchase or redemption is to be made, deposit the
Redemption Price with the Indenture Trustee, who shall, on the Payment Date
after receipt of the funds, apply such funds to make payments to all amounts
owing to the transaction parties, pursuant to any Transaction Document and make
final payments of principal and interest on the Notes in accordance with Section
8.06 hereof and this Indenture shall be discharged subject to the provisions of
Section 4.01 hereof.
SECTION 8.09    Distributions and Payments to Noteholders.
(a)Payments shall be made to, and reports shall be provided to, Noteholders as
set forth herein and in the Sale and Servicing Agreement. The identity of the
Noteholders with respect to distributions and reports shall be determined as of
the immediately preceding Record Date.
(b)    Subject to the provisions of Section 5.05 hereof, on each Payment Date,
the Indenture Trustee, in accordance with the Monthly Servicer Report and
Section 8.06, shall pay to each Noteholder of record on the related Record Date
(other than as provided in Section 10.02 hereof) or to such other Person as may
be specified in Section 8.06, such amounts held by the Indenture Trustee that
are allocated and available on such Payment Date to pay amounts payable to the
Noteholders or such other Person pursuant to Section 8.06.
(c)    Except as provided in Section 10.02 hereof with respect to a final
distribution, distributions to Noteholders hereunder shall be made by wire
transfer of same day funds to the account that has been designated by the
applicable Noteholders not less than five (5) Business Days prior to such
Payment Date.

60

--------------------------------------------------------------------------------




SECTION 8.10    Reports and Statements to Noteholders.
(a)    Not later than the second Business Day preceding each Payment Date, the
Servicer shall deliver to the Issuer, the Back-up Servicer and the Indenture
Trustee a Monthly Servicer Report, substantially in the form of Exhibit C
hereto, prepared by the Servicer.
(b)    A copy of each Monthly Servicer Report may be obtained by any Noteholder
or any beneficial owner thereof by a request in writing to the Servicer. The
Indenture Trustee shall make each Monthly Servicer Report available to the
Noteholders via its website at http://www.ctslink.com.
(c)    On or before March 31 of each calendar year, beginning with calendar year
2016, the Indenture Trustee, shall, upon written request, furnish or cause to be
furnished to each Person who at any time during the preceding calendar year was
a Noteholder, a report prepared by the Servicer containing the information which
is required to be contained in the Monthly Servicer Report delivered pursuant to
paragraph (a) above aggregated for such calendar year or the applicable portion
thereof during which such Person was a Noteholder, together with other
information as is required to be provided by an issuer of indebtedness under the
Internal Revenue Code. Such obligation of the Servicer shall be deemed to have
been satisfied to the extent that substantially comparable information shall be
provided by the Indenture Trustee pursuant to any requirements of the Internal
Revenue Code as from time to time in effect.
ARTICLE IX
Supplemental Indentures
SECTION 9.01    Supplemental Indentures Without Consent of Noteholders.
(a)    Without the consent of the Holders of any Notes but with prior notice to
the Rating Agencies, the Issuer, the Servicer and the Indenture Trustee, when
authorized by an Issuer Order, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form satisfactory to the
Indenture Trustee, for any of the following purposes:
(i)    to correct or amplify the description of any property at any time subject
to the lien of this Indenture, or better to assure, convey and confirm unto the
Indenture Trustee any property subject or required to be subjected to the lien
of this Indenture, or to subject to the lien of this Indenture additional
property;
(ii)    to add to the covenants of the Issuer, for the benefit of the Holders of
the Notes, or to surrender any right or power herein conferred upon the Issuer;
(iii)    to convey, transfer, assign, mortgage or pledge any property to the
Indenture Trustee;
(iv)    to cure any ambiguity, to correct or supplement any provision herein or
in any supplemental indenture that may be inconsistent with any other provision

61

--------------------------------------------------------------------------------




herein or in any supplemental indenture or to make any other provisions with
respect to matters or questions arising under this Indenture or in any
supplemental indenture; provided, that such action shall not adversely affect
the interests of the Holders of any Notes in any material respect; or
(v)    to evidence and provide for the acceptance of the appointment hereunder
by a successor indenture trustee and to add to or change any of the provisions
of this Indenture as shall be necessary to facilitate the administration of the
trusts hereunder by more than one indenture trustee, pursuant to the
requirements of Article VI.
The Indenture Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained.
(b)    The Issuer, the Servicer and the Indenture Trustee, when authorized by an
Issuer Order, may, also without the consent of any Noteholders of any Notes but
upon satisfaction of the Rating Agency Notice Requirement, enter into an
indenture or indentures supplemental hereto for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, this Indenture or of modifying in any manner the rights of the Holders of
the Notes under this Indenture; provided, however, that (i) the Issuer shall
have delivered to the Indenture Trustee an Officer’s Certificate, dated the date
of any such action, stating that the Issuer reasonably believes that such action
will not have an Adverse Effect, and (ii) the Issuer shall have delivered to the
Indenture Trustee and each Rating Agency a Tax Opinion, dated the date of any
such action, addressing such action.
(c)    Additionally, the Issuer and the Indenture Trustee, when authorized by an
Issuer Order, may, without the consent of any Noteholders, enter into an
indenture or indentures supplemental hereto to add, modify or eliminate such
provisions as may be necessary or advisable in order to enable the Issuer to
avoid the imposition of state or local income or franchise taxes on all or any
portion of the Issuer’s property or its income; provided, however, that (i) the
Rating Agency Notice Requirement will have been satisfied, (ii) such amendment
does not affect the rights, duties or obligations of the Indenture Trustee
hereunder without its consent and (iii) the Issuer delivers to the Indenture
Trustee a Tax Opinion, dated the date of any such action, addressing such
action.
SECTION 9.02    Supplemental Indentures With Consent of Noteholders.
The Issuer, the Servicer and the Indenture Trustee, when authorized by an Issuer
Order, also may, with the consent of the Holders of not less than a majority of
the aggregate unpaid principal amount of the Outstanding Notes, by Act of such
Holders delivered to the Issuer and the Indenture Trustee and with prior notice
to the Rating Agencies, enter into an indenture or indentures supplemental
hereto for the purpose of adding any provisions to, changing in any manner or
eliminating any of the provisions of this Indenture or of modifying in any
manner the rights of the Noteholders under this Indenture; provided, however,
that the Issuer shall have delivered to the

62

--------------------------------------------------------------------------------




Indenture Trustee a Tax Opinion, dated the date of any such action, addressing
such action; and provided, further, that, notwithstanding anything to the
contrary contained herein, including, without limitation, Section 9.01, no
supplemental indenture shall, without the consent of the Holder of each
Outstanding Note affected thereby:
(a)    change the date of payment of any installment of principal of or interest
on any Note, or reduce the principal amount thereof, the Interest Rate specified
thereon or the redemption price with respect thereto, change the provisions of
this Indenture relating to the application of collections on, or the proceeds of
the sale of, all or any portion of the Trust Estate to payment of principal of
or interest on the Notes, or change any place of payment where, or the coin or
currency in which, any Note or any interest thereon is payable or impair the
right to institute suit for the enforcement of the provisions of this Indenture
requiring the application of funds available therefor, as provided in Article V,
to the payment of any such amount due on the Notes on or after the respective
due dates thereof (or, in the case of redemption, the Redemption Date);
(b)    reduce the percentage of the aggregate unpaid principal amount of all
Outstanding Notes, the consent of the Holders of which is required for any such
supplemental indenture, or the consent of the Holders of which is required for
any waiver of compliance with the provisions of this Indenture or defaults
hereunder and their consequences as provided for in this Indenture;
(c)    reduce the percentage of the aggregate unpaid principal amount of any
Outstanding Notes, the consent of the Holders of which is required to direct the
Indenture Trustee to sell or liquidate the Trust Estate if the proceeds of such
sale would be insufficient to pay the principal amount and accrued but unpaid
interest on the Outstanding Notes;
(d)    modify any of the provisions of this Indenture in such manner as to
affect the calculation of the amount of any payment of interest or principal due
on any Note on any Payment Date (including the calculation of any of the
individual components of such calculation) or to affect the rights of the
Holders of Notes to the benefit of any provisions for the mandatory redemption
of the Notes contained herein;
(e)    modify or alter the provisions of this Indenture prohibiting the voting
of Notes held by the Issuer, any other obligor on the Notes, or the Depositor;
(f)    permit the creation of any Lien ranking prior to or on a parity with the
lien of this Indenture or, except as otherwise permitted or contemplated herein,
terminate the Lien of this Indenture on any part of the Trust Estate or deprive
the Holder of any Note of the security provided by the Lien of this Indenture;
(g)    modify or alter any provisions (including any relevant definitions)
relating to the pro rata treatment of payments to any Class of Notes; or
(h)    (w) reduce the Required Overcollateralization Amount or change the manner
in which the Adjusted Loan Principal Balance or Payment Date Aggregate Principal
Amount is calculated or structured, (x) modify any Reinvestment Criteria Event,
Early Amortization Event or

63

--------------------------------------------------------------------------------




Event of Default (or any defined term used therein), (y) modify the provisions
of this Section 9.02 or (z) amend or supplement Section 8.03 hereof with respect
to the provisions of permitting monthly deposits of Collections by the Servicer
or Section 8.05 hereof with respect to the provisions permitting the release of
Loans from the lien of the Indenture.
It shall not be necessary for any Act of Noteholders under this Section to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.
Promptly after the execution by the Issuer, the Servicer and the Indenture
Trustee of any supplemental indenture pursuant to this Section, the Indenture
Trustee shall mail to the Holders of the Notes to which such amendment or
supplemental indenture relates written notice setting forth in general terms the
substance of such supplemental indenture. Any failure of the Indenture Trustee
to mail such notice, or any defect therein, shall not, however, in any way
impair or affect the validity of any such supplemental indenture.
SECTION 9.03    Execution of Supplemental Indentures.
In executing any supplemental indenture permitted by this Article IX or the
modification thereby of the trusts created by this Indenture, the Indenture
Trustee shall be entitled to receive, and subject to Sections 6.01 and 6.02,
shall be fully protected in relying upon, an Opinion of Counsel stating that the
execution of such supplemental indenture is authorized or permitted by this
Indenture.
The Indenture Trustee may, but shall not be obligated to, enter into any
supplemental indenture that affects its (as such or in its individual capacity)
own rights, duties, liabilities, benefits, protections, privileges or immunities
under this Indenture or otherwise.
SECTION 9.04    Effect of Supplemental Indenture.
Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified and amended in accordance therewith with respect to
the Notes affected thereby, and the respective rights, limitations of rights,
obligations, duties, liabilities and immunities under this Indenture of the
Indenture Trustee, the Issuer, the Servicer and the Holders of the Notes shall
thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments, and the terms and conditions of
any such supplemental indenture shall be deemed to be a part of this Indenture
for any and all purposes.

64

--------------------------------------------------------------------------------






SECTION 9.05    Reference in Notes to Supplemental Indentures.
Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and if required by the Issuer or the
Indenture Trustee shall, bear a notation in form approved by the Indenture
Trustee as to any matter provided for in such supplemental indenture. If the
Issuer shall so determine, new Notes so modified as to conform, in the opinion
of the Indenture Trustee and the Issuer, to any such supplemental indenture may
be prepared and executed by the Issuer and authenticated and delivered by the
Indenture Trustee in exchange for the Outstanding Notes.
SECTION 9.06    Modification of Obligations of Owner Trustee.
Notwithstanding anything in this Article IX to the contrary, no amendment may be
made to this Indenture that would adversely affect the rights, indemnities,
immunities, liabilities or duties of the Owner Trustee without the written
consent of the Owner Trustee.
ARTICLE X
Termination
SECTION 10.01    Termination of Indenture.
The respective obligations and responsibilities of the Issuer, the Servicer and
the Indenture Trustee created hereby (other than those which by their terms
survive) shall terminate upon payment in full of all Outstanding Notes and the
satisfaction in full of all other obligations of the Issuer, the Servicer and
the Indenture Trustee pursuant to this Indenture.
SECTION 10.02    Final Distribution.
(a)    The Servicer shall give the Indenture Trustee at least fifteen (15) days
prior written notice of the Payment Date on which the Noteholders may surrender
their Notes for payment of the final distribution on and cancellation of such
Notes. Such notice shall be accompanied by an Officer’s Certificate of the
Servicer setting forth the information specified in Section 3.07 of the Sale and
Servicing Agreement covering the period during the then-current calendar year
through the date of such notice. To the extent practicable, not later than five
(5) Business Days prior to such final Payment Date, the Indenture Trustee shall
provide notice to Noteholders specifying (i) the date upon which final payment
of the Notes will be made upon presentation and surrender of such Notes at the
office or offices therein designated, (ii) the amount of any such final payment
and (iii) that the Record Date otherwise applicable to such Payment Date is not
applicable, payments being made only upon presentation and surrender of such
Notes at the office or offices therein specified. The Indenture Trustee shall
give such notice to the Note Registrar (if other than the Indenture Trustee) at
the time such notice is given to Noteholders.
(b)    Notwithstanding a final distribution to the Noteholders (or the
termination of the Issuer), except as otherwise provided in this paragraph, all
funds then on deposit in the

65

--------------------------------------------------------------------------------




Collection Account, shall continue to be held in trust for the benefit of such
Noteholders and the Indenture Trustee shall pay such funds to such Noteholders
upon surrender of their Notes. In the event that all such Noteholders shall not
surrender their Notes for cancellation within six (6) months after the date
specified in the notice from the Indenture Trustee described in paragraph (a),
the Indenture Trustee shall give a second notice to the remaining such
Noteholders to surrender their Notes for cancellation and receive the final
distribution with respect thereto. If within one (1) year after the second
notice all such Notes shall not have been surrendered for cancellation, the
Indenture Trustee may take appropriate steps, or may appoint an agent to take
appropriate steps, to contact the remaining such Noteholders concerning
surrender of their Notes pursuant to and as described in Section 3.03. The
Indenture Trustee shall pay to the Issuer any monies held by them for the
payment of principal or interest that remains unclaimed for two (2) years
pursuant to and as described in Section 3.03. After payment to the Issuer,
Noteholders entitled to the money must look to the Issuer for payment as general
creditors unless an applicable abandoned property law designates another Person.
             ARTICLE XI
Miscellaneous
SECTION 11.01    Compliance Certificates.
Upon any application or request by the Issuer to the Indenture Trustee to take
any action under any provision of this Indenture, the Issuer shall furnish to
the Indenture Trustee an Officer’s Certificate of the Issuer stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with.
Every certificate with respect to compliance with a condition or covenant
provided for in this Indenture shall include:
(i)    a statement that each signatory of such certificate has read or has
caused to be read such covenant or condition and the definitions herein relating
thereto;
(ii)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements contained in such certificate are based;
(iii)    a statement that, in the opinion of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether or not such covenant or
condition has been complied with; and
(iv)    a statement as to whether, in the opinion of each such signatory, such
condition or covenant has been complied with.

66

--------------------------------------------------------------------------------






SECTION 11.02    Form of Documents Delivered to Indenture Trustee.
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.
Any certificate or opinion of an Authorized Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such Authorized Officer knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to the matters upon which such Authorized Officer’s
certificate or opinion is based are erroneous. Any such certificate of an
Authorized Officer or Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
officer or officers of the Servicer, the Depositor, the Issuer or the
Administrator, stating that the information with respect to such factual matters
is in the possession of the Servicer, the Depositor, the Issuer or the
Administrator, unless such Authorized Officer or counsel knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.
Where any Person is required to make, give or execute two (2) or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
SECTION 11.03    Acts of Noteholders.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by an agent duly appointed in
writing and satisfying any requisite percentages as to minimum number or Dollar
value of aggregate unpaid principal amount represented by such Noteholders; and,
except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Indenture
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Indenture Trustee and
the Issuer, if made in the manner provided in this Section 11.03.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved in any manner which the Indenture Trustee deems
sufficient.
(c)    The ownership of Notes shall be proved by the Note Register.

67

--------------------------------------------------------------------------------




(d)    Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of every Note issued upon the registration thereof, in
exchange therefor or in lieu thereof, in respect of anything done, omitted or
suffered to be done by the Indenture Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.
SECTION 11.04    Notices, Etc.
Any request, demand, authorization, direction, notice, consent, waiver or Act of
Noteholders or other documents provided or permitted by the Indenture to be in
writing and shall be made upon, given or furnished to, or filed with:
(a)    the Indenture Trustee shall be sufficient for every purpose hereunder if
made, given, furnished or filed in writing to a Responsible Officer, by
facsimile transmission or by other means acceptable to the Indenture Trustee to
or with the Indenture Trustee at its Corporate Trust Office; or
(b)    the Issuer shall be sufficient for every purpose hereunder if in writing
and mailed, first-class postage prepaid, to the Issuer addressed to it at
Springleaf Funding Trust 2015-A, c/o Wilmington Trust, National Association,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890,
Attention: Corporate Trust Department, Facsimile No.: (302) 636-4140, with a
copy to the Administrator at Springleaf Finance Corporation, 601 NW Second
Street, Evansville Indiana 47708, Attention: General Counsel, Facsimile: (812)
468-5396, or at any other address previously furnished in writing to the
Indenture Trustee by the Issuer.
The Issuer shall promptly transmit any notice received by it from the
Noteholders to the Indenture Trustee.
SECTION 11.05    Notices to Noteholders; Waiver.
Where this Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided),
if in writing and mailed by first-class mail postage prepaid or national
overnight courier service to each Noteholder affected by such event, at its
address as it appears on the Note Register, not later than the latest date, and
not earlier than the earliest date, prescribed for the giving of such notice. In
any case where notice to Noteholders is given by mail, neither the failure to
mail such notice, nor any defect in any notice so mailed, to any particular
Noteholder shall affect the sufficiency of such notice with respect to other
Noteholders and any notice which is mailed in the manner herein provided shall
conclusively be presumed to have been duly given.
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Indenture Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

68

--------------------------------------------------------------------------------




In the event that, by reason of the suspension of regular mail service, it shall
be impractical to mail notice of any event to Noteholders when such notice is
required to be given pursuant to any provision of this Indenture, then any
manner of giving such notice as shall be satisfactory to the Indenture Trustee
shall be deemed to be a sufficient giving of such notice.
Where this Indenture provides for notice to the Rating Agencies, failure to give
such notice shall not affect any other rights or obligations created hereunder
and shall not under any circumstances constitute a Default, an Event of Default
or an Early Amortization Event.
SECTION 11.06    Effect of Headings and Table of Contents.
The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
SECTION 11.07    Successors and Assigns.
All covenants and agreements in this Indenture by the Issuer and the Servicer
shall bind their respective successors and assigns, whether so expressed or not.
All covenants and agreements of the Indenture Trustee in this Indenture shall
bind its successors and assigns. Notwithstanding the foregoing, no party hereto
may assign its rights or obligations under this Indenture without the prior
written consent of each other party hereto.
SECTION 11.08    Separability.
In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
SECTION 11.09    Benefits of Indenture.
Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto, the Owner Trustee, the Noteholders, and
their respective successors hereunder, any benefit or any legal or equitable
right, remedy or claim under this Indenture. The Owner Trustee is a third-party
beneficiary to this Indenture and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.
SECTION 11.10    Legal Holidays.
In any case where the date on which any payment is due shall not be a Business
Day, then (notwithstanding any other provision of the Notes or this Indenture)
payment need not be made on such date, but may be made on the next succeeding
Business Day with the same force and effect as if made on the date on which
nominally due.

69

--------------------------------------------------------------------------------




SECTION 11.11    Governing Law.
(a)    THIS INDENTURE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
THEREIN WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW).
(b)    Regardless of any provision in any other agreement, for purposes of the
UCC, the State of New York shall be deemed to be the “bank’s jurisdiction”
(within the meaning of Section 9-304 of the UCC) and the “securities
intermediary’s jurisdiction” (within the meaning of Section 8-110 of the UCC).
SECTION 11.12    Counterparts.
This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
SECTION 11.13    Recording of Indenture.
If this Indenture is subject to recording in any appropriate public recording
offices, such recording is to be effected by the Issuer and at its expense
accompanied by an Opinion of Counsel (which shall be counsel reasonably
acceptable to the Indenture Trustee) to the effect that such recording is
necessary either for the protection of the Noteholders or any other Person
secured hereunder or for the enforcement of any right or remedy granted to the
Indenture Trustee under this Indenture.
SECTION 11.14    Inspection.
The Issuer agrees that, on reasonable prior notice, it will permit any
representative of the Indenture Trustee, during the Issuer’s normal business
hours, to examine all the books of account, records, reports, and other papers
of the Issuer, to make copies and extracts therefrom, to cause such books to be
audited by Independent certified public accountants, and to discuss the Issuer’s
affairs, finances and accounts with the Issuer’s officers, employees, and
Independent certified public accountants, all at such reasonable times and as
often as may be reasonably requested. The Indenture Trustee shall, and shall
cause its representatives, to hold in confidence all such information except to
the extent disclosure may be required by law (and all reasonable applications
for confidential treatment are unavailing) and except to the extent that the
Indenture Trustee may reasonably determine that such disclosure is consistent
with its obligations hereunder or is required by the UCC.
SECTION 11.15    Trust Obligation.
No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer, the Owner Trustee or the Indenture Trustee on the
Notes or under this Indenture or any

70

--------------------------------------------------------------------------------




certificate or other writing delivered in connection herewith or therewith,
against (i) the Indenture Trustee or the Owner Trustee in their respective
individual capacities, (ii) any owner of a beneficial interest in the Issuer or
(iii) any partner, owner, beneficiary, agent, officer, director, employee or
agent of the Indenture Trustee or the Owner Trustee in their individual
capacities, any holder of a beneficial interest in the Issuer, the Owner Trustee
or the Indenture Trustee or of any successor or assign of the Indenture Trustee
or the Owner Trustee in their individual capacities.
SECTION 11.16    Limitation of Liability of Owner Trustee.
It is expressly understood and agreed by the parties hereto that (a) this
Indenture is executed and delivered by Wilmington Trust, National Association,
not individually or personally but solely as owner trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust, National
Association but is made and intended for the purpose of binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust, National Association, individually or personally, to perform
any covenants, either expressed or implied, contained herein, all personal
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, (d) Wilmington Trust,
National Association has made no investigation as to the accuracy or
completeness of any representations or warranties made by the Issuer in this
Indenture and (e) under no circumstances shall Wilmington Trust, National
Association be personally liable for the payment of any indebtedness or expenses
of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Indenture or the other Transaction Documents to which the Issuer is a party.
SECTION 11.17    No Bankruptcy Petition; Disclaimer and Subordination.
(a)    Each of the Servicer, the Indenture Trustee and each Noteholder and the
holders of the Trust Certificates (by acceptance of the applicable Notes or
Trust Certificates) covenants and agrees that it will not institute against the
Depositor, or the Issuer, or solicit or join in or cooperate with or encourage
any other Person in instituting against the Depositor or the Issuer, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under the laws of the United States of America or
any state of the United States of America. The parties hereto agree that the
obligations under this Section 11.17 shall survive termination of this
Indenture.
(b)    The provisions of this Section 11.17 shall be for the third party benefit
of those entitled to rely thereon and shall survive the termination of this
Indenture.
SECTION 11.18    Tax Matters; Administration of Transfer Restrictions.
(a)    Notwithstanding anything to the contrary herein, each of the Servicer and
Indenture Trustee shall be entitled to withhold any amount in respect of a Note
that it determines

71

--------------------------------------------------------------------------------




in its sole discretion is required to be withheld pursuant to Sections 1441-1446
of the Internal Revenue Code or Sections 1471-1474 of the Internal Revenue Code
and any regulations or agreements thereunder or official interpretations thereof
(“FATCA”), and such amount shall be deemed to have been paid for all purposes of
the Indenture.
(b)    Each Noteholder agrees that prior to the date on which the first interest
payment hereunder is due thereto, it will provide to the Servicer and the
Indenture Trustee (i) if such Noteholder is not a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code, two duly
completed copies of the United States Internal Revenue Service Form W-8ECI, Form
W-8IMY, or Form W-8BEN, as applicable, or in each case successor applicable or
required forms, (ii) in any other case, a duly completed copy of United States
Internal Revenue Service Form W-9 or successor applicable or required forms, and
(iii) upon request, such other forms and information as may be reasonably
required to confirm the availability of any applicable exemption from, or
determine the amount of, any United States federal, state or local withholding
taxes (including pursuant to FATCA). Each Noteholder agrees to provide to the
Servicer and the Indenture Trustee like additional subsequent duly completed
forms (subject to like consent) satisfactory to the Servicer and the Indenture
Trustee on or before the date that any such form expires or becomes obsolete, or
upon the occurrence of any event requiring an amendment, resubmission or change
in the most recent form previously delivered by it, and to provide such
extensions or renewals as may be reasonably requested by the Servicer or the
Indenture Trustee.
(c)    The Issuer agrees that, to the extent it determines that any withholding
tax is applicable, it will promptly notify the Indenture Trustee of that fact.
(d)    The Indenture Trustee shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on transfer imposed
under the Indenture with respect to any transfer of any interest in any Note
(including any transfers between or among Holders) other than to require
delivery of such certificates as are expressly required by, and to do so if and
when expressly required by, this Indenture (including, without limitation, the
Internal Revenue Service Forms required by Section 11.18(b) and the transferee
certifications, as set forth in Exhibits B-6 and B-7, respectively, required by
Section 2.05 in connection with a transfer of Class C Notes or Class D Notes),
and to examine the same to determine material compliance as to form with the
express requirements hereof.





72

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer, the Servicer and the Indenture Trustee have
caused this Indenture to be duly executed by their respective officers thereunto
duly authorized, all as of the date first above written.


SPRINGLEAF FUNDING TRUST 2015-A, as Issuer
By:
Wilmington Trust, National Association, not in its individual capacity, but
solely as Owner Trustee of the Issuer

By:
    /s/ Rachel L. Simpson    
Name: Rachel L. Simpson
Title: Assistant Vice President

SPRINGLEAF FINANCE CORPORATION, as Servicer
By:         /s/ Rhonda Jenkins    
    Name: Rhonda Jenkins
    Title: Assistant Treasurer
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
By:         /s/ Marianna C. Stershic    
    Name: Marianna C. Stershic
    Title: Vice President








--------------------------------------------------------------------------------




EXHIBIT A
FORM OF CLASS [A][B][C][D] NOTE

[For Rule 144A Notes, with (i) the italicized language in brackets to be
included only in the Class A Notes and the Class B Notes, (ii) the underscored
language in brackets to be included only in the Class C Notes, and (iii) the
bolded language in brackets to be included in the Class D Notes]
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), ANY UNITED STATES STATE SECURITIES OR
“BLUE SKY” LAWS OR ANY SECURITIES LAWS OF ANY OTHER JURISDICTION, AND, AS A
MATTER OF U.S. LAW, MAY NOT BE OFFERED OR SOLD IN VIOLATION OF THE SECURITIES
ACT OR SUCH OTHER LAWS. THIS NOTE, AND ANY BENEFICIAL INTEREST HEREIN, MAY BE
TRANSFERRED ONLY IN MINIMUM DENOMINATIONS OF $_______1 AND $1,000 INCREMENTS IN
EXCESS THEREOF. THE HOLDER HEREOF, BY PURCHASING OR ACCEPTING THIS NOTE, IS
HEREBY DEEMED TO HAVE AGREED FOR THE BENEFIT OF THE ISSUER AND THE INITIAL
PURCHASERS THAT IT WILL RESELL, PLEDGE OR OTHERWISE TRANSFER THIS NOTE, AS A
MATTER OF U.S. LAW, ONLY [(1)] SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE,
PURSUANT TO RULE 144A PROMULGATED UNDER THE SECURITIES ACT (“RULE 144A”), TO A
PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER, AS
DEFINED IN RULE 144A (A “QUALIFIED INSTITUTIONAL BUYER”), THAT IS ACQUIRING THIS
NOTE FOR ITS OWN ACCOUNT OR AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS
MUST ALSO BE QUALIFIED INSTITUTIONAL BUYERS) TO WHOM NOTICE IS GIVEN THAT THE
RESALE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A[, OR (2) TO A
PERSON WHO IS NOT A “U.S. PERSON” (AS DEFINED IN REGULATION S PROMULGATED UNDER
THE SECURITIES ACT (“REGULATION S”)) OUTSIDE THE UNITED STATES ACQUIRING THIS
NOTE IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S], IN EACH CASE IN
ACCORDANCE WITH ANY UNITED STATES STATE SECURITIES OR “BLUE SKY” LAWS OR ANY
SECURITIES LAWS OF ANY OTHER JURISDICTION.
EACH NOTEHOLDER OR BENEFICIAL OWNER, BY ACCEPTANCE OF THIS NOTE, OR, IN THE CASE
OF A BENEFICIAL OWNER, A BENEFICIAL INTEREST IN THIS NOTE, WILL BE DEEMED TO
REPRESENT AND WARRANT THAT [EITHER (I)] IT IS NOT AND IS NOT ACTING ON BEHALF
OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN,” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN,” AS DEFINED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY
(WITHIN THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. SECTION
2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA) OR (D) ANY GOVERNMENTAL,
CHURCH, NON-U.S. OR

 
 
 
1 Insert $100,000 for the Class A Notes and the Class B Notes, $2,000,000 for
the Class C Notes and $1,000,000, for the Class D Notes.

A-1

--------------------------------------------------------------------------------




OTHER PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS
OF ANY SUCH PLAN [OR (II) ITS ACQUISITION, CONTINUED HOLDING AND DISPOSITION OF
THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT GIVE RISE TO A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION OR VIOLATION OF ANY
SIMILAR LAW].
[EXCEPT AS SET FORTH IN SECTION 2.05 OF THE INDENTURE, NO TRANSFER OF A CLASS C
NOTE OR BENEFICIAL INTEREST THEREIN SHALL BE EFFECTIVE, AND ANY SUCH ATTEMPTED
TRANSFER SHALL BE VOID AB INITIO, UNLESS, PRIOR TO AND AS A CONDITION TO EACH
SUCH TRANSFER, THE PROSPECTIVE TRANSFEREE (INCLUDING THE INITIAL BENEFICIAL
OWNER AS INITIAL TRANSFEREE) AND ANY SUBSEQUENT TRANSFEREE REPRESENTS AND
WARRANTS, IN WRITING, SUBSTANTIALLY IN THE FORM OF THE TRANSFEREE CERTIFICATION
SET FORTH IN EXHIBIT B-6 TO THE INDENTURE, TO THE INDENTURE TRUSTEE AND THE NOTE
REGISTRAR, AND ANY OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, THAT: (A) EITHER
(I) IT IS NOT AND WILL NOT BECOME FOR U.S. FEDERAL INCOME TAX PURPOSES A
PARTNERSHIP, SUBCHAPTER S CORPORATION OR GRANTOR TRUST (OR A DISREGARDED ENTITY
THE SINGLE OWNER OF WHICH IS ANY OF THE FOREGOING) (EACH SUCH ENTITY A
“FLOW-THROUGH ENTITY”) OR (II) IF IT IS OR BECOMES A FLOW-THROUGH ENTITY, THEN
(X) NONE OF THE DIRECT OR INDIRECT BENEFICIAL OWNERS OF ANY OF THE INTERESTS IN
SUCH FLOW-THROUGH ENTITY HAS OR EVER WILL HAVE MORE THAN 50% OF THE VALUE OF ITS
INTEREST IN SUCH FLOW-THROUGH ENTITY ATTRIBUTABLE TO THE BENEFICIAL INTEREST OF
SUCH FLOW-THROUGH ENTITY IN THE NOTES, OTHER INTEREST (DIRECT OR INDIRECT) IN
THE ISSUER, OR ANY INTEREST CREATED UNDER THE INDENTURE AND (Y) IT IS NOT AND
WILL NOT BE A PRINCIPAL PURPOSE OF THE ARRANGEMENT INVOLVING THE FLOW-THROUGH
ENTITY’S BENEFICIAL INTEREST IN ANY CLASS C NOTE TO PERMIT ANY PARTNERSHIP TO
SATISFY THE 100 PARTNER LIMITATION OF SECTION 1.7704-1(h)(1)(ii) OF THE TREASURY
REGULATIONS NECESSARY FOR SUCH PARTNERSHIP NOT TO BE CLASSIFIED AS A PUBLICLY
TRADED PARTNERSHIP UNDER THE INTERNAL REVENUE CODE, (B)  IT IS NOT ACQUIRING ANY
CLASS C NOTE OR BENEFICIAL INTEREST THEREIN, IT WILL NOT SELL, TRANSFER, ASSIGN,
PARTICIPATE, PLEDGE OR OTHERWISE DISPOSE OF ANY CLASS C NOTE(S) OR BENEFICIAL
INTEREST THEREIN, AND IT WILL NOT CAUSE ANY CLASS C NOTE(S) OR BENEFICIAL
INTEREST THEREIN TO BE MARKETED, IN EACH CASE ON OR THROUGH AN “ESTABLISHED
SECURITIES MARKET” WITHIN THE MEANING OF SECTION 7704(b) OF THE INTERNAL REVENUE
CODE, INCLUDING, WITHOUT LIMITATION, AN INTERDEALER QUOTATION SYSTEM THAT
REGULARLY DISSEMINATES FIRM BUY OR SELL QUOTATIONS, (C) ITS BENEFICIAL INTEREST
IN THE CLASS C NOTES IS NOT AND WILL NOT BE IN AN AMOUNT THAT IS LESS THAN THE
MINIMUM DENOMINATION FOR SUCH CLASS C NOTE SET FORTH IN THE INDENTURE, AND IT
DOES NOT AND WILL NOT HOLD ANY INTEREST ON BEHALF OF ANY PERSON WHOSE BENEFICIAL
INTEREST IN A CLASS





A-2

--------------------------------------------------------------------------------




C NOTE IS IN AN AMOUNT THAT IS LESS THAN THE MINIMUM DENOMINATION FOR THE CLASS
C NOTES SET FORTH IN THE INDENTURE, (D) IT WILL NOT SELL, ASSIGN, TRANSFER,
PLEDGE OR OTHERWISE DISPOSE OF ANY CLASS C NOTE OR ANY BENEFICIAL INTEREST
THEREIN, OR ENTER INTO ANY FINANCIAL INSTRUMENT OR CONTRACT THE VALUE OF WHICH
IS DETERMINED BY REFERENCE IN WHOLE OR IN PART TO ANY CLASS C NOTE OR BENEFICIAL
INTEREST THEREIN, IN EACH CASE IF THE EFFECT OF DOING SO WOULD BE THAT THE
BENEFICIAL INTEREST OF ANY PERSON IN THE CLASS C NOTE WOULD BE IN AN AMOUNT THAT
IS LESS THAN THE MINIMUM DENOMINATION FOR THE CLASS C NOTES SET FORTH IN THE
INDENTURE, (E) IT WILL NOT USE ANY CLASS C NOTE AS COLLATERAL FOR THE ISSUANCE
OF ANY SECURITIES THAT COULD CAUSE THE ISSUER TO BE TREATED AS AN ASSOCIATION OR
PUBLICLY TRADED PARTNERSHIP TAXABLE AS CORPORATION FOR U.S. FEDERAL INCOME TAX
PURPOSES, AND (F) IT WILL NOT TRANSFER A CLASS C NOTE OR ANY BENEFICIAL INTEREST
THEREIN (DIRECTLY, THROUGH A PARTICIPATION, OR OTHERWISE) UNLESS, PRIOR TO THE
TRANSFER, THE TRANSFEREE SHALL HAVE EXECUTED AND DELIVERED TO THE INDENTURE
TRUSTEE AND THE NOTE REGISTRAR, AND ANY OF THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, A TRANSFEREE CERTIFICATION SUBSTANTIALLY IN THE FORM OF EXHIBIT B-6 TO
THE INDENTURE. NOTWITHSTANDING THE FOREGOING, A TRANSFEREE (i) MAY ENGAGE IN ANY
REPURCHASE TRANSACTION (REPO) THE SUBJECT MATTER OF WHICH IS A CLASS C NOTE OR
ANY BENEFICIAL INTEREST THEREIN IF THE TERMS OF SUCH REPURCHASE TRANSACTION ARE
GENERALLY CONSISTENT WITH PREVAILING MARKET PRACTICE AND (ii) MAY PLEDGE A CLASS
C NOTE OR ANY BENEFICIAL INTEREST THEREIN IF DOING SO WILL NOT RESULT IN ANY
PERSON (OTHER THAN THE TRANSFEREE) BEING TREATED FOR U.S. FEDERAL INCOME TAX
PURPOSES AS THE OWNER OF ALL OR ANY PORTION OF A CLASS C NOTE OR BENEFICIAL
INTEREST THEREIN.]
[EXCEPT AS SET FORTH IN SECTION 2.05 OF THE INDENTURE, NO TRANSFER OF A CLASS D
NOTE OR BENEFICIAL INTEREST THEREIN SHALL BE EFFECTIVE, AND ANY SUCH ATTEMPTED
TRANSFER SHALL BE VOID AB INITIO, UNLESS, PRIOR TO AND AS A CONDITION TO EACH
SUCH TRANSFER, THE PROSPECTIVE TRANSFEREE (INCLUDING THE INITIAL BENEFICIAL
OWNER AS INITIAL TRANSFEREE) AND ANY SUBSEQUENT TRANSFEREE REPRESENTS AND
WARRANTS, IN WRITING, SUBSTANTIALLY IN THE FORM OF THE TRANSFEREE CERTIFICATION
SET FORTH IN EXHIBIT B-7 TO THE INDENTURE, TO THE INDENTURE TRUSTEE AND THE NOTE
REGISTRAR, AND ANY OF THEIR RESPECTIVE OR ASSIGNS, THAT: (A) EITHER (I) IT IS
NOT AND WILL NOT BECOME FOR U.S. FEDERAL INCOME TAX PURPOSES A PARTNERSHIP,
SUBCHAPTER S CORPORATION OR GRANTOR TRUST (OR A DISREGARDED ENTITY THE SINGLE
OWNER OF WHICH IS ANY OF THE FOREGOING) (EACH SUCH ENTITY A “FLOW-THROUGH
ENTITY”) OR (II) IF IT IS OR BECOMES A FLOW-THROUGH ENTITY, THEN (X) NONE OF THE
DIRECT OR INDIRECT BENEFICIAL OWNERS OF ANY OF THE INTERESTS IN SUCH
FLOW-THROUGH ENTITY HAS OR EVER WILL HAVE MORE THAN 50% OF THE VALUE OF ITS





A-3

--------------------------------------------------------------------------------




INTEREST IN SUCH FLOW-THROUGH ENTITY ATTRIBUTABLE TO THE BENEFICIAL INTEREST OF
SUCH FLOW-THROUGH ENTITY IN THE NOTES, OTHER INTEREST (DIRECT OR INDIRECT) IN
THE ISSUER, OR ANY INTEREST CREATED UNDER THE INDENTURE AND (Y) IT IS NOT AND
WILL NOT BE A PRINCIPAL PURPOSE OF THE ARRANGEMENT INVOLVING THE FLOW-THROUGH
ENTITY’S BENEFICIAL INTEREST IN ANY CLASS D NOTE TO PERMIT ANY PARTNERSHIP TO
SATISFY THE 100 PARTNER LIMITATION OF SECTION 1.7704-1(h)(1)(ii) OF THE TREASURY
REGULATIONS NECESSARY FOR SUCH PARTNERSHIP NOT TO BE CLASSIFIED AS A PUBLICLY
TRADED PARTNERSHIP UNDER THE INTERNAL REVENUE CODE, (B)  IT IS NOT ACQUIRING ANY
CLASS D NOTE OR BENEFICIAL INTEREST THEREIN, IT WILL NOT SELL, TRANSFER, ASSIGN,
PARTICIPATE, PLEDGE OR OTHERWISE DISPOSE OF ANY CLASS D NOTE(S) OR BENEFICIAL
INTEREST THEREIN, AND IT WILL NOT CAUSE ANY CLASS D NOTE(S) OR BENEFICIAL
INTEREST THEREIN TO BE MARKETED, IN EACH CASE ON OR THROUGH AN “ESTABLISHED
SECURITIES MARKET” WITHIN THE MEANING OF SECTION 7704(b) OF THE INTERNAL REVENUE
CODE, INCLUDING, WITHOUT LIMITATION, AN INTERDEALER QUOTATION SYSTEM THAT
REGULARLY DISSEMINATES FIRM BUY OR SELL QUOTATIONS, (C) ITS BENEFICIAL INTEREST
IN THE CLASS D NOTES IS NOT AND WILL NOT BE IN AN AMOUNT THAT IS LESS THAN THE
MINIMUM DENOMINATION FOR SUCH CLASS D NOTE SET FORTH IN THE INDENTURE, AND IT
DOES NOT AND WILL NOT HOLD ANY INTEREST ON BEHALF OF ANY PERSON WHOSE BENEFICIAL
INTEREST IN A CLASS D NOTE IS IN AN AMOUNT THAT IS LESS THAN THE MINIMUM
DENOMINATION FOR THE CLASS D NOTES SET FORTH IN THE INDENTURE, (D) IT WILL NOT
SELL, ASSIGN, TRANSFER, PLEDGE OR OTHERWISE DISPOSE OF ANY CLASS D NOTE OR ANY
BENEFICIAL INTEREST THEREIN, OR ENTER INTO ANY FINANCIAL INSTRUMENT OR CONTRACT
THE VALUE OF WHICH IS DETERMINED BY REFERENCE IN WHOLE OR IN PART TO ANY CLASS D
NOTE OR BENEFICIAL INTEREST THEREIN, IN EACH CASE IF THE EFFECT OF DOING SO
WOULD BE THAT THE BENEFICIAL INTEREST OF ANY PERSON IN THE CLASS D NOTE WOULD BE
IN AN AMOUNT THAT IS LESS THAN THE MINIMUM DENOMINATION FOR THE CLASS D NOTES
SET FORTH IN THE INDENTURE, (E) IT WILL NOT USE ANY CLASS D NOTE AS COLLATERAL
FOR THE ISSUANCE OF ANY SECURITIES THAT COULD CAUSE THE ISSUER TO BE TREATED AS
AN ASSOCIATION OR PUBLICLY TRADED PARTNERSHIP TAXABLE AS CORPORATION FOR U.S.
FEDERAL INCOME TAX PURPOSES, AND (F) IT WILL NOT TRANSFER A CLASS D NOTE OR ANY
BENEFICIAL INTEREST THEREIN (DIRECTLY, THROUGH A PARTICIPATION, OR OTHERWISE)
UNLESS, PRIOR TO THE TRANSFER, THE TRANSFEREE SHALL HAVE EXECUTED AND DELIVERED
TO THE INDENTURE TRUSTEE AND THE NOTE REGISTRAR, AND ANY OF THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS, A TRANSFEREE CERTIFICATION SUBSTANTIALLY IN THE FORM OF
EXHIBIT B-7 TO THE INDENTURE. NOTWITHSTANDING THE FOREGOING, A TRANSFEREE (i)
MAY ENGAGE IN ANY REPURCHASE TRANSACTION (REPO) THE SUBJECT MATTER OF WHICH IS A
CLASS D NOTE OR ANY BENEFICIAL INTEREST THEREIN IF THE TERMS OF SUCH REPURCHASE
TRANSACTION ARE GENERALLY CONSISTENT





A-4

--------------------------------------------------------------------------------




WITH PREVAILING MARKET PRACTICE AND (ii) MAY PLEDGE A CLASS D NOTE OR ANY
BENEFICIAL INTEREST THEREIN IF DOING SO WILL NOT RESULT IN ANY PERSON (OTHER
THAN THE TRANSFEREE) BEING TREATED FOR U.S. FEDERAL INCOME TAX PURPOSES AS THE
OWNER OF ALL OR ANY PORTION OF A CLASS D NOTE OR BENEFICIAL INTEREST THEREIN.]
THIS NOTE AND RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO
TIME TO MODIFY THE RESTRICTIONS ON AND PROCEDURES UNDERTAKEN OR REPRESENTED BY
THE HOLDER, FOR RESALES AND OTHER TRANSFERS OF THIS NOTE, TO REFLECT ANY CHANGE
IN, OR TO MAKE USE OF OTHER, APPLICABLE LAWS OR REGULATIONS (OR THE
INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO RESALES OR OTHER TRANSFERS
OF RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS NOTE AND ANY BENEFICIAL
OWNER OF ANY INTEREST THEREIN SHALL BE DEEMED, BY ITS ACCEPTANCE OR PURCHASE
HEREOF OR THEREOF, TO HAVE AGREED TO ANY SUCH AMENDMENT OR SUPPLEMENT (EACH OF
WHICH SHALL BE CONCLUSIVE AND BINDING ON THE HOLDER HEREOF AND ALL FUTURE
HOLDERS OF THIS NOTE AND ANY NOTES ISSUED IN EXCHANGE OR SUBSTITUTION THEREFOR,
WHETHER OR NOT ANY NOTATION THEREOF IS MADE HEREON) AND AGREES TO TRANSFER THIS
NOTE ONLY IN ACCORDANCE WITH SUCH RELATED DOCUMENTATION AS SO AMENDED OR
SUPPLEMENTED AND IN ACCORDANCE WITH APPLICABLE LAW IN EFFECT AT THE DATE OF SUCH
TRANSFER.
[UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE INDENTURE TRUSTEE OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]
[UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE INDENTURE TRUSTEE OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]





A-5

--------------------------------------------------------------------------------




[UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE INDENTURE TRUSTEE OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]
THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE REDUCED FROM TIME TO TIME
BY DISTRIBUTIONS ON THIS NOTE ALLOCABLE TO PRINCIPAL. ACCORDINGLY, FOLLOWING THE
INITIAL ISSUANCE OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY
BE DIFFERENT FROM THE INITIAL PRINCIPAL AMOUNT SHOWN BELOW. ANYONE ACQUIRING
THIS NOTE MAY ASCERTAIN THE CURRENT OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE BY
INQUIRY OF THE INDENTURE TRUSTEE. ON THE DATE OF THE INITIAL ISSUANCE OF THIS
NOTE, THE INDENTURE TRUSTEE IS WELLS FARGO BANK, NATIONAL ASSOCIATION.
THIS NOTE IS NOT AN OBLIGATION OF, AND IS NOT INSURED OR GUARANTEED BY, ANY
GOVERNMENTAL AGENCY, SPRINGLEAF FINANCE CORPORATION, TWENTY-SECOND STREET
FUNDING LLC, ANY TRUSTEE OR ANY AFFILIATE OF ANY OF THE FOREGOING.
THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE UNITED STATES FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW
AND FOR PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.
[For Regulation S Notes, with the italicized language in brackets to be included
only in each Temporary Regulation S Global Note. Class C Notes and Class D Notes
are not eligible to be issued as Regulation S Notes.]
[NO BENEFICIAL OWNERS OF THIS NOTE WILL BE ENTITLED TO RECEIVE ANY PAYMENT OF
PRINCIPAL OR INTEREST HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE BEEN
DELIVERED PURSUANT TO THE TERMS OF THE INDENTURE REFERRED TO HEREIN.]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), ANY UNITED STATES STATE SECURITIES OR
“BLUE SKY” LAWS OR ANY SECURITIES LAWS OF ANY OTHER JURISDICTION, AND, AS A
MATTER OF U.S. LAW, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE
COMMENCEMENT OF THE OFFERING OF THE





A-6

--------------------------------------------------------------------------------




NOTES AND THE CLOSING OF THE OFFERING OF THE NOTES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A “U.S. PERSON” (AS
DEFINED IN REGULATION S PROMULGATED UNDER THE SECURITIES ACT) EXCEPT PURSUANT TO
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IN
ACCORDANCE WITH RULE 903 OR 904 UNDER REGULATION S PROMULGATED UNDER THE
SECURITIES ACT AND PURSUANT TO AND IN ACCORDANCE WITH ANY UNITED STATES STATE
SECURITIES OR “BLUE SKY” LAWS OR ANY SECURITIES LAWS OF ANY OTHER JURISDICTION.
THIS NOTE, AND ANY BENEFICIAL INTEREST HEREIN, MAY BE TRANSFERRED ONLY IN
MINIMUM DENOMINATIONS OF $_______2 AND $1,000 INCREMENTS IN EXCESS THEREOF.
EACH NOTEHOLDER OR BENEFICIAL OWNER, BY ACCEPTANCE OF THIS NOTE, OR, IN THE CASE
OF A BENEFICIAL OWNER, A BENEFICIAL INTEREST IN THIS NOTE, WILL BE DEEMED TO
REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT AND IS NOT ACTING ON BEHALF OF,
OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN,” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN,” AS DEFINED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN OR PLAN’S INVESTMENT IN THE ENTITY (WITHIN
THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. SECTION 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR
OTHER PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS
OF ANY SUCH PLAN OR (II) THE PURCHASER OR TRANSFEREE IS ACQUIRING CLASS A NOTES
OR CLASS B NOTES AND ITS ACQUISITION, CONTINUED HOLDING AND DISPOSITION OF SUCH
NOTES (OR ANY INTEREST THEREIN) WILL NOT GIVE RISE TO A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION OR VIOLATION OF ANY
SIMILAR LAW.
THIS NOTE AND RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO
TIME TO MODIFY THE RESTRICTIONS ON AND PROCEDURES UNDERTAKEN OR REPRESENTED BY
THE HOLDER, FOR RESALES AND OTHER TRANSFERS OF THIS NOTE, TO REFLECT ANY CHANGE
IN, OR TO MAKE USE OF OTHER, APPLICABLE LAWS OR REGULATIONS (OR THE
                                             
2 Insert $100,000 for the Class A Notes and the Class B Notes, $2,000,000 for
the Class C Notes and $1,000,000, for the Class D Notes.





A-7

--------------------------------------------------------------------------------






INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO RESALES OR OTHER TRANSFERS
OF RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS NOTE AND ANY BENEFICIAL
OWNER OF ANY INTEREST THEREIN SHALL BE DEEMED, BY ITS ACCEPTANCE OR PURCHASE
HEREOF OR THEREOF, TO HAVE AGREED TO ANY SUCH AMENDMENT OR SUPPLEMENT (EACH OF
WHICH SHALL BE CONCLUSIVE AND BINDING ON THE HOLDER HEREOF AND ALL FUTURE
HOLDERS OF THIS NOTE AND ANY NOTES ISSUED IN EXCHANGE OR SUBSTITUTION THEREFOR,
WHETHER OR NOT ANY NOTATION THEREOF IS MADE HEREON) AND AGREES TO TRANSFER THIS
NOTE ONLY IN ACCORDANCE WITH SUCH RELATED DOCUMENTATION AS SO AMENDED OR
SUPPLEMENTED AND IN ACCORDANCE WITH APPLICABLE LAW IN EFFECT AT THE DATE OF SUCH
TRANSFER.
THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE REDUCED FROM TIME TO TIME
BY DISTRIBUTIONS ON THIS NOTE ALLOCABLE TO PRINCIPAL. ACCORDINGLY, FOLLOWING THE
INITIAL ISSUANCE OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY
BE DIFFERENT FROM THE INITIAL PRINCIPAL AMOUNT SHOWN BELOW. ANYONE ACQUIRING
THIS NOTE MAY ASCERTAIN THE CURRENT OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE BY
INQUIRY OF THE INDENTURE TRUSTEE. ON THE DATE OF THE INITIAL ISSUANCE OF THIS
NOTE, THE INDENTURE TRUSTEE IS WELLS FARGO BANK, NATIONAL ASSOCIATION.
THIS NOTE IS NOT AN OBLIGATION OF, AND IS NOT INSURED OR GUARANTEED BY, ANY
GOVERNMENTAL AGENCY, SPRINGLEAF FINANCE CORPORATION, TWENTY-SECOND STREET
FUNDING LLC, ANY TRUSTEE OR ANY AFFILIATE OF ANY OF THE FOREGOING.
THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE UNITED STATES FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW
AND FOR PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.





A-8

--------------------------------------------------------------------------------




Registered    [Initial Principal Amount:][up to] $____________
No. R-__    CUSIP NO. [      ]
    ISIN NO. [             ]


SPRINGLEAF FUNDING TRUST 2015-A,
ASSET BACKED NOTES, CLASS [A][B][C][D]
Springleaf Funding Trust 2015-A (herein referred to as the “Issuer”), a Delaware
statutory trust formed by an Amended and Restated Trust Agreement dated as of
February 26, 2015, for value received, hereby promises to pay to [______], or
registered assigns, subject to the following provisions, the principal sum set
forth above [(reduced or increased as set forth on Schedule I hereto)]3, or such
lesser amount, as determined in accordance with the Indenture (referred to
herein), on the Stated Maturity Date, except as otherwise provided below or in
the Indenture. The Issuer will pay interest on the unpaid principal amount of
this Note at the Class [A][B][C][D] Interest Rate on each Payment Date until the
principal amount of this Note is paid, subject to certain limitations in the
Indenture. Interest on this Note will accrue for each Payment Date from and
including the most recent Payment Date on which interest has been paid to but
excluding such Payment Date or, for the initial Payment Date, from and including
the Closing Date to but excluding such Payment Date. Interest will be computed
as provided in the Indenture. Principal of this Note will be paid in the manner
specified on the reverse hereof.


The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.


Reference is made to the further provisions of this Note set forth on the
reverse hereof, which will have the same effect as though fully set forth on the
face of this Note.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual signature, this Note will not be
entitled to any benefit under the Indenture or be valid for any purpose.


















                                              
3 For Global Notes.





A-9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.


SPRINGLEAF FUNDING TRUST 2015-A,
as Issuer


By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee





By:    ______________________________    Name:
Title:
Dated:    [____], 2015


INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Series described therein and referred to in the
within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity,
but solely as Indenture Trustee




By:    ______________________________
    Name:
    Title:





A-10

--------------------------------------------------------------------------------




SPRINGLEAF FUNDING TRUST 2015-A,
ASSET BACKED NOTES, CLASS [A][B][C][D]
This Note is one of a duly authorized issue of Notes of the Issuer, designated
as the Springleaf Funding Trust 2015-A, Asset Backed Notes, Class [A][B][C][D]
(the “Notes”), issued under the Indenture dated as of February 26, 2015 (the
“Indenture”), among the Issuer, Springleaf Finance Corporation, as servicer (the
“Servicer”) and Wells Fargo Bank, National Association, as indenture trustee
(the “Indenture Trustee”), and representing the right to receive certain
payments from the Issuer. The Notes are subject to all of the terms, provisions
and conditions of the Indenture, as it may be amended, supplemented or modified
from time to time. All terms used in this Note that are defined in Part A of
Schedule II (together with Part B of such Schedule II, the “Definitions
Schedule”) to the Sale and Servicing Agreement dated as of February 26, 2015,
among Twenty-Second Street Funding LLC, as the depositor, (the “Depositor”), the
Servicer and the Issuer, have the meanings assigned to them therein or pursuant
thereto, as applicable. In the event of any conflict or inconsistency between
the Definitions Schedule and this Note, the Definitions Schedule controls.


The Noteholder, by its acceptance of this Note, agrees that it will look solely
to the property of the Issuer allocated to the payment of this Note for payment
hereunder and that the Indenture Trustee is not liable to the Noteholders for
any amount payable under this Note or the Indenture or, except as expressly
provided in the Indenture, subject to any liability under the Indenture.


This Note does not purport to summarize the Indenture and reference is made to
the Indenture for the interests, rights and limitations of rights, benefits,
obligations and duties evidenced thereby, and the rights, duties and immunities
of the Indenture Trustee.


The initial Class [A][B][C][D] Note Balance is $[__________]. The Class
[A][B][C][D] Note Balance on any date of determination will be an amount equal
to (a) the initial Class [A][B][C][D] Note Balance minus (b) the aggregate
amount of principal payments made to the Holders of Class [A][B][C][D] Notes and
which have not been rescinded on or before such date. Payments of principal of
the Notes will be made in accordance with the provisions of, and subject to the
limitations in, the Indenture.


On each Payment Date, the Indenture Trustee will distribute to each Noteholder
of record on the related Record Date (except for the final distribution in
respect of this Note) such Noteholder’s pro rata share of the amounts held by
the Indenture Trustee that are allocated and available on such Payment Date to
pay interest and principal on the Class [A][B][C][D] Notes pursuant to the
Indenture. Except as provided in the Indenture with respect to a final
distribution, distributions to the Noteholders shall be made (i) on the due date
thereof, to an account designated by the holder of this Note, in United States
dollars and in immediately available funds and (ii) without presentation or
surrender of any Note or the making of any notation thereon. Final payment of
this Note will be made only upon presentation and surrender





A-11

--------------------------------------------------------------------------------




of this Note at the office or agency specified in the notice of final
distribution delivered by the Indenture Trustee to the Noteholders in accordance
with the Indenture.


Upon the exercise by the Servicer or the holder of the Class A Certificate of
the option to purchase the remaining Sold Assets of the Issuer pursuant to the
Transaction Documents, the Issuer will retire the Notes and redeem the Notes
from the proceeds of such purchase.


This Note does not represent an obligation of, or an interest in, the Depositor,
Springleaf Finance Corporation or any Affiliate of any of them (other than the
Issuer) and is not insured or guaranteed by any governmental agency or
instrumentality or any other Person.


Each Noteholder, by accepting a Note, and each beneficial owner of such Note
hereby covenants and agrees that it will not at any time institute against the
Issuer or the Depositor, or join in instituting against the Issuer or the
Depositor, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law.


The Issuer, the Depositor, the Indenture Trustee and any agent of the Issuer,
Depositor or the Indenture Trustee will treat the person in whose name this Note
is registered as the owner hereof for all purposes, and none of the Issuer, the
Depositor, the Indenture Trustee or any agent of the Issuer, Depositor or the
Indenture Trustee will be affected by notice to the contrary.


This Note is executed and delivered by Wilmington Trust, National Association,
not individually or personally but solely as owner trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it under the Trust
Agreement. Each of the representations, undertakings and agreements herein made
on the part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust, National Association but is
made and intended for the purpose of binding only the Issuer. Under no
circumstances shall Wilmington Trust, National Association be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Indenture or the other Transaction
Documents to which the Issuer is a party.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK),
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.





A-12

--------------------------------------------------------------------------------




ASSIGNMENT
Social Security or other identifying number of
assignee ___________________________


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
(name and address of assignee) the within Note and all rights thereunder, and
hereby irrevocably constitutes and appoints __________________________________,
attorney, to transfer said Note on the books kept for registration thereof, with
full power of substitution in the premises.


Dated: _____________________________4 


Signature Guaranteed:






















































                                           
4 The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.





A-13

--------------------------------------------------------------------------------




SCHEDULE I


The initial principal amount of this [Rule 144A][Temporary Regulation
S][Permanent Regulation S] Global Note is $[ ]. The aggregate principal amount
of this Global Note issued, cancelled or exchanged for a Definitive Note or
another Global Note is as follows:


Date
Principal Amount Issued,
Cancelled or Exchanged
Remaining Principal Amount of this Global Note
Notation
Made by or on
Behalf of
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










A-1

--------------------------------------------------------------------------------




EXHIBIT B-1
FORM OF TRANSFER CERTIFICATE
FOR EXCHANGE OR TRANSFER FROM RULE 144A GLOBAL NOTE TO TEMPORARY REGULATION S
GLOBAL NOTE

Well Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services—Springleaf 2015-A



Re:     Springleaf Funding Trust 2015-A

Reference is hereby made to the Indenture, dated as of February 26, 2015 (the
“Indenture”), among Springleaf Funding Trust 2015-A (the “Issuer”), Springleaf
Finance Corporation, as Servicer, and Wells Fargo Bank, National Association, as
Indenture Trustee (the “Indenture Trustee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.


This letter relates to $____________ principal amount of Class [A][B] Notes
represented by a beneficial interest in the Rule 144A Global Note (CUSIP No. __)
held with DTC by or on behalf of [transferor] as beneficial owner (the
“Transferor”). The Transferor has requested an exchange or transfer of its
beneficial interest for an interest in the Temporary Regulation S Global Note
(CUSIP (CINS) No. ___) to be held with [Euroclear] [Clearstream] (ISIN Code
_____ (Common Code )) through DTC.


In connection with such request and in respect of such Note, the Transferor does
hereby certify that such exchange or transfer has been effected in accordance
with the transfer restrictions set forth in the Notes and pursuant to and in
accordance with Rule 903 or 904 of Regulation S under the Securities Act, and
accordingly the Transferor does hereby certify that:


(1)the offer of the Notes was not made to a person in the United States;
(2)
(A)    at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States, or

(B)
the transaction was executed in, on or through (x) a physical trading floor of
an established foreign securities exchange that is located outside the United
States or (y) the facilities of a designated offshore securities market and
neither the Transferor nor any person acting on its behalf


B-1-1



--------------------------------------------------------------------------------




knows that the transaction was prearranged with a buyer in the United States;


(3)no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or 904(b) of Regulation S, as applicable;
(4)the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act; and
(5)upon completion of the transaction, the beneficial interest being transferred
as described above was held with DTC through Euroclear or Clearstream or both
(Common Code ____ (ISIN Code ____)).
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.


[INSERT NAME OF TRANSFEROR]




By:    
Name:
Title:
Date:___________, 20__





B-1-2



--------------------------------------------------------------------------------




EXHIBIT B-2


FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM RULE 144A GLOBAL NOTE TO PERMANENT REGULATION S GLOBAL NOTE

Well Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services—Springleaf 2015-A

Re:     Springleaf Funding Trust 2015-A


Reference is hereby made to the Indenture, dated as of February 26, 2015 (the
“Indenture”), among Springleaf Funding Trust 2015-A (the “Issuer”), Springleaf
Finance Corporation, as Servicer, and Wells Fargo Bank, National Association, as
Indenture Trustee (the “Indenture Trustee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.


This letter relates to $__________ principal amount of Class [A][B] Notes
represented by, a beneficial interest in the Rule 144A Global Note (CUSIP No.
held with DTC by or on behalf of [transferor] as beneficial owner (the
“Transferor”). The Transferor has requested an exchange or transfer of its
beneficial interest for an interest in the Permanent Regulation S Global Note
(CUSIP (CINS) No. ____).


In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such exchange or transfer has been effected in
accordance with the transfer restrictions set forth in the Notes and that, with
respect to transfers made in reliance on Rule 903 or 904 of Regulation S under
the Securities Act:


(1)the offer of the Notes was not made to a person in the United States;
(2)
(A)    at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that transferee was outside the United States, or

(B)
the transaction was executed in, on or through (x) a physical trading floor of
an established foreign securities exchange that is located outside the United
States or (y) the facilities of a designated offshore securities market and
neither the Transferor nor any person acting on its behalf knows that the
transaction was prearranged with a buyer in the United States;




B-2-1



--------------------------------------------------------------------------------




(3)no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or 904(b) of Regulation S, as applicable; and
(4)the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.


[INSERT NAME OF TRANSFEROR]






By:    
Name:
Title:




Date:___________, 20__





B-2-2



--------------------------------------------------------------------------------




EXHIBIT B-3


FORM OF TRANSFER CERTIFICATE FOR TRANSFER OR EXCHANGE FROM
[TEMPORARY][PERMANENT] REGULATION S
GLOBAL NOTE TO RULE 144A GLOBAL NOTE


Wells Fargo Bank, National Association
Corporate Trust Services
Sixth and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Marianna Stershic


Re:     Springleaf Funding Trust 2015-A


Reference is hereby made to the Indenture, dated as of February 26, 2015 (the
“Indenture”), among Springleaf Funding Trust 2015-A (the “Issuer”), Springleaf
Finance Corporation, as Servicer, and Wells Fargo Bank, National Association, as
Indenture Trustee (the “Indenture Trustee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.


This letter relates to _______________ principal amount of Class [A][B] Notes
which are held in the form of the [Temporary][Permanent] Global Regulation S
Global Note (CUSIP (CINS) No. with Euroclear/Clearstream5 (ISIN Code _____)
(Common Code ____) through DTC by or on behalf of [transferor] as beneficial
owner (the “Transferor”). The Transferor has requested an exchange or transfer
of its beneficial interest in the Notes for an interest in the Rule 144A Global
Note (CUSIP No. _____).


In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with
Rule 144A under the United States Securities Act of 1933, as amended (the
“Securities Act”), to a transferee that the Transferor reasonably believes is
purchasing the Notes for its own account or an account with respect to which the
transferee exercises sole investment discretion and the transferee and any such
account is a “qualified institutional buyer” within the meaning of Rule 144A, in
each case in a transaction meeting the requirements of Rule 144A and in
accordance with any applicable securities laws of any state of the United States
or any other jurisdiction.














                                               
5 Select appropriate depositary.

B-3-1



--------------------------------------------------------------------------------




This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.


[INSERT NAME OF TRANSFEROR]




By:    
Name:
Title:
Date:___________, 20__





B-3-2



--------------------------------------------------------------------------------




EXHIBIT B-4

FORM OF CLEARING SYSTEM CERTIFICATE
Springleaf Funding Trust 2015-A
c/o Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Department


Wells Fargo Bank, National Association
Corporate Trust Services
Sixth and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Marianna Stershic


Re:     Springleaf Funding Trust 2015-A


Reference is hereby made to the Indenture, dated as of February 26, 2015 (the
“Indenture”), among Springleaf Funding Trust 2015-A (the “Issuer”), Springleaf
Finance Corporation, as Servicer, and Wells Fargo Bank, National Association, as
Indenture Trustee (the “Indenture Trustee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.


This is to certify that, based solely on certificates we have received in
writing, by tested telex or by electronic transmissions from noteholders (our
“Noteholders”) appearing in our records as persons being entitled to a portion
of the original principal amount of the Class [A][B] Notes (the “Notes”)
substantially to the effect set forth in Exhibit B-5 to the Indenture, U.S.
$____________ principal balance of Notes held by us or on our behalf are
beneficially owned by non-U.S. persons. As used in this paragraph the term “U.S.
person” has the meaning given to it by Regulation S under the Act.


We further certify (i) that we are not making available herewith for exchange
any portion of the Temporary Regulation S Global Note excepted in such
certificates and (ii) that as of the date hereof we have not received any
notification from any of our Noteholders to the effect that the statements made
by such Noteholder with respect to any portion of the part submitted herewith
for exchange are no longer true and cannot be relied upon as at the date hereof.
We understand that this certification is required in connection with certain
securities laws of the United States.

B-4-1



--------------------------------------------------------------------------------






In connection therewith, if administrative or legal proceedings are commenced or
threatened in connection with which this certificate is or would be relevant, we
irrevocably authorize you to produce this certification to any interested party
in such proceedings.


Dated: ____________, 20__6 


Yours faithfully,


[MORGAN GUARANTY TRUST
COMPANY OF NEW YORK, Brussels office, as operator of the Euroclear System]


[OR]


[CLEARSTREAM LUXEMBOURG]






By:    
Name:
Title:










































                                               
6 To be dated no earlier than the first day following the completion of the
Distribution Compliance Period.

B-4-2



--------------------------------------------------------------------------------




EXHIBIT B-5


FORM OF CERTIFICATE OF BENEFICIAL OWNERSHIP




Wells Fargo Bank, National Association
Corporate Trust Services
Sixth and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Marianna Stershic
Re:    Springleaf Funding Trust 2015-A

Reference is hereby made to the Indenture, dated as of February 26, 2015 (the
“Indenture”), among Springleaf Funding Trust 2015-A (the “Issuer”), Springleaf
Finance Corporation, as Servicer, and Wells Fargo Bank, National Association, as
Indenture Trustee (the “Indenture Trustee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.


The Securities are of the category contemplated in Section 230.903(c)(3) of
Regulation S under the Securities Act of 1933, as amended (the “Act”), and
therefore this is to certify that, except as set forth below, the Springleaf
Funding Trust 2015-A Notes (the “Securities”) described herein are beneficially
owned by non-U.S. persons. As used in this paragraph the terms “U.S. person” has
the meaning given to it by Regulation S under the Act.


We undertake to advise you promptly by tested telex on or prior to the date on
which you intend to submit your certification relating to the Securities held by
you for our account in accordance with your operating procedures if any
applicable statement herein is not correct on such date, and in the absence of
any such notification it may be assumed that this certification, applies as of
such date.


This certification excepts and does not relate to U.S. $_____________ of such
interest in the above Securities in respect of which we are not able to certify
and as to which we understand exchange and delivery of definitive Securities
(or, if relevant, exercise of any rights or collection of any interest) cannot
be made until we do so certify.


We understand that this certification is required in connection with certain
securities laws of the United States. In connection therewith, if administrative
or legal proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification to any interested party in such proceedings.



B-5-1



--------------------------------------------------------------------------------




Date:_________, 20__7 


By:    
as, or as agent for, the beneficial owner(s)
of the Securities to which this certificate relates












































































                                               
7 Not earlier than 15 days prior to the certification event to which the
certification relates.

B-5-2



--------------------------------------------------------------------------------




EXHIBIT B-6


FORM OF TRANSFEREE CERTIFICATION FOR TRANSFER OF CLASS C NOTES REQUIRED UNDER
SECTION 2.05 OF THE INDENTURE




Wells Fargo Bank, National Association
Corporate Trust Services
Sixth and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Marianna Stershic


Re:    Springleaf Funding Trust 2015-A
Reference is hereby made to the Indenture, dated as of February 26, 2015 (the
“Indenture”), among Springleaf Funding Trust 2015-A (the “Issuer”), Springleaf
Finance Corporation, as Servicer, and Wells Fargo Bank, National Association, as
Indenture Trustee (the “Indenture Trustee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.


The undersigned (the “Transferee”) intends to purchase a beneficial interest in
a Class C Note representing $_____ principal balance of a Class C Note from
[transferor]. In connection with the transfer of such beneficial interest in a
Class C Note (the “Transfer”), the Transferee does hereby certify that:


(i) Either (a) it is not and will not become for U.S. federal income tax
purposes a partnership, Subchapter S corporation or grantor trust (or a
disregarded entity the single owner of which is any of the foregoing) (each such
entity a “flow-through entity”) or (b) if it is or becomes a flow-through
entity, then (I) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have more than 50% of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Notes, other interest (direct or
indirect) in the Issuer, or any interest created under the Indenture and (II) it
is not and will not be a principal purpose of the arrangement involving the
flow-through entity’s beneficial interest in any Class C Note to permit any
partnership to satisfy the 100-partner limitation of Section 1.7704-1(h)(1)(ii)
of the Treasury Regulations necessary for such partnership not to be classified
as a publicly traded partnership under the Internal Revenue Code.
(ii) It is not acquiring any Class C Note or beneficial interest therein, it
will not sell, transfer, assign, participate, or otherwise dispose of any Class
C Note or beneficial interest therein, and it will not cause any Class C Note or
beneficial interest therein to be marketed, in each case on or through an
“established securities market” within the meaning of Section 7704(b) of the
Internal Revenue Code, including, without limitation, an interdealer quotation
system that regularly disseminates firm buy or sell quotations.

B-6-1



--------------------------------------------------------------------------------




(iii) Its beneficial interest in the Class C Notes is not and will not be in an
amount that is less than the minimum denomination for the Class C Notes set
forth in the Indenture, and it does not and will not hold any interest in a
Class C Note on behalf of any Person whose beneficial interest in a Class C Note
is in an amount that is less than the minimum denomination for the Class C Notes
set forth in the Indenture.
(iv) It will not sell, transfer, assign, participate, or otherwise dispose of
any Class C Note or any beneficial interest therein, or enter into any financial
instrument or contract the value of which is determined by reference in whole or
in part to any Class C Note or any beneficial interest therein, in each case if
the effect of doing so would be that the beneficial interest of any Person in a
Class C Note would be in an amount that is less than the minimum denomination
for the Class C Notes set forth in the Indenture.
(v) It will not use any Class C Note as collateral for the issuance of any
securities that could cause the Issuer to be treated as an association or
publicly traded partnership taxable as a corporation for U.S. federal income tax
purposes.
(vi) It will not transfer any Class C Note or any beneficial interest therein
(directly, through a participation thereof, or otherwise) unless, prior to the
transfer, the transferee shall have executed and delivered to the Indenture
Trustee and the Note Registrar, and any of their respective successors or
assigns, a Transferee Certification substantially in the form of Exhibit B-6 of
the Indenture.
(vii) This Transferee Certification has been duly executed and delivered to the
Indenture Trustee and Note Registrar and constitutes the legal, valid and
binding obligation of the Transferee, enforceable against the Transferee in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles affecting the enforcement of creditors’ rights generally and general
principles of equity, and indemnification sought in respect of securities laws
violations may be limited by public policy.
(viii) It acknowledges that the Depositor, the Issuer, Indenture Trustee and
Note Registrar will rely on the truth and accuracy of the foregoing
representations and warranties, and agrees that if it becomes aware that any of
the foregoing made by it or deemed to have been made by it are no longer
accurate, it shall promptly notify the Issuer.
Pursuant to Section 2.05 of the Indenture, no representation or warranty set
forth in this Transferee Certificate shall prohibit the Transferee from (i)
engaging in any repurchase transaction (repo) the subject matter of which is a
Class C Note or beneficial interest therein, provided the terms of such
repurchase transaction are generally consistent with prevailing market practice,
or (ii) pledging a Class C Note or beneficial interest therein, provided doing
so will not result in any Person (other than the Transferee) being treated for
U.S. federal income tax purposes as the owner of all or any portion of a Class C
Note or beneficial interest therein.



B-6-2



--------------------------------------------------------------------------------




THE UNDERSIGNED HEREBY ACKNOWLEDGES THAT ANY TRANSFER TO OR BY THE UNDERSIGNED
IN VIOLATION OF ANY OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO OR BY THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE INDENTURE
TRUSTEE OR ANY OTHER PERSON.


[TRANSFEREE]


By: _______________________
Name:_____________________
Title:______________________





B-6-3



--------------------------------------------------------------------------------




EXHIBIT B-7


FORM OF TRANSFEREE CERTIFICATION FOR TRANSFER OF CLASS D NOTES REQUIRED UNDER
SECTION 2.05 OF THE INDENTURE




Wells Fargo Bank, National Association
Corporate Trust Services
Sixth and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Marianna Stershic


Re:    Springleaf Funding Trust 2015-A
Reference is hereby made to the Indenture, dated as of February 26, 2015 (the
“Indenture”), among Springleaf Funding Trust 2015-A (the “Issuer”), Springleaf
Finance Corporation, as Servicer, and Wells Fargo Bank, National Association, as
Indenture Trustee (the “Indenture Trustee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.


The undersigned (the “Transferee”) intends to purchase $___ principal balance of
Class D Note from [transferor]. In connection with the transfer of such
beneficial interest in a Class D Note (the “Transfer”), the Transferee does
hereby certify that:
(i) Either (a) it is not and will not become for U.S. federal income tax
purposes a partnership, Subchapter S corporation or grantor trust (or a
disregarded entity the single owner of which is any of the foregoing) (each such
entity a “flow-through entity”) or (b) if it is or becomes a flow-through
entity, then (I) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have more than 50% of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Notes, other interest (direct or
indirect) in the Issuer, or any interest created under the Indenture and (II) it
is not and will not be a principal purpose of the arrangement involving the
flow-through entity’s beneficial interest in any Class D Note to permit any
partnership to satisfy the 100-partner limitation of Section 1.7704-1(h)(1)(ii)
of the Treasury Regulations necessary for such partnership not to be classified
as a publicly traded partnership under the Internal Revenue Code.
(ii) It is not acquiring any Class D Note or beneficial interest therein, it
will not sell, transfer, assign, participate, or otherwise dispose of any Class
D Note or beneficial interest therein, and it will not cause any Class D Note or
beneficial interest therein to be marketed, in each case on or through an
“established securities market” within the meaning of Section 7704(b) of the
Internal Revenue Code, including, without limitation, an interdealer quotation
system that regularly disseminates firm buy or sell quotations.

B-7-1



--------------------------------------------------------------------------------




(iii) Its beneficial interest in the Class D Notes is not and will not be in an
amount that is less than the minimum denomination for the Class D Notes set
forth in the Indenture, and it does not and will not hold any interest in a
Class D Note on behalf of any Person whose beneficial interest in a Class D Note
is in an amount that is less than the minimum denomination for the Class D Notes
set forth in the Indenture.
(iv) It will not sell, transfer, assign, participate, or otherwise dispose of
any Class D Note or any beneficial interest therein, or enter into any financial
instrument or contract the value of which is determined by reference in whole or
in part to any Class D Note or any beneficial interest therein, in each case if
the effect of doing so would be that the beneficial interest of any Person in a
Class D Note would be in an amount that is less than the minimum denomination
for the Class D Notes set forth in the Indenture.
(v) It will not use any Class D Note as collateral for the issuance of any
securities that could cause the Issuer to be treated as an association or
publicly traded partnership taxable as a corporation for U.S. federal income tax
purposes.
(vi) It will not transfer any Class D Note or any beneficial interest therein
(directly, through a participation thereof, or otherwise) unless, prior to the
transfer, the transferee shall have executed and delivered to the Indenture
Trustee and the Note Registrar, and any of their respective successors or
assigns, a Transferee Certification substantially in the form of Exhibit B-7 of
the Indenture.
(vii) This Transferee Certification has been duly executed and delivered to the
Indenture Trustee and Note Registrar and constitutes the legal, valid and
binding obligation of the Transferee, enforceable against the Transferee in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles affecting the enforcement of creditors’ rights generally and general
principles of equity, and indemnification sought in respect of securities laws
violations may be limited by public policy.
(viii) It acknowledges that the Depositor, the Issuer, Indenture Trustee and
Note Registrar will rely on the truth and accuracy of the foregoing
representations and warranties, and agrees that if it becomes aware that any of
the foregoing made by it or deemed to have been made by it are no longer
accurate, it shall promptly notify the Issuer.
Pursuant to Section 2.05 of the Indenture, no representation or warranty set
forth in this Transferee Certificate shall prohibit the Transferee from (i)
engaging in any repurchase transaction (repo) the subject matter of which is a
Class D Note or beneficial interest therein, provided the terms of such
repurchase transaction are generally consistent with prevailing market practice,
or (ii) pledging a Class D Note or beneficial interest therein, provided doing
so will not result in any Person (other than the Transferee) being treated for
U.S. federal income tax purposes as the owner of all or any portion of a Class D
Note or beneficial interest therein.

B-7-2



--------------------------------------------------------------------------------




THE UNDERSIGNED HEREBY ACKNOWLEDGES THAT ANY TRANSFER TO OR BY THE UNDERSIGNED
IN VIOLATION OF ANY OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO OR BY THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE INDENTURE
TRUSTEE OR ANY OTHER PERSON.


[TRANSFEREE]


By: _______________________
Name:_____________________
Title:______________________





B-7-3



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF MONTHLY SERVICER REPORT


See attached.





C-1



--------------------------------------------------------------------------------




EXHIBIT D


RULE 15Ga-1 INFORMATION


Reporting Period:                 
o Check here if nothing to report.
Asset Class
Shelf
Series Name
CIK
Originator
Loan No.
Servicer Loan No.
Outstand-
ing
Principal
Balance
Repurchase
Type
Indicate Repurchase Activity During the Reporting Period by Checkmark or by Date
Reference (as applicable)
 
 
 
 
 
 
 
 
 
Subject to Demand
Repurchased or Replaced
Repurchase Pending
Demand in Dispute
Demand Withdrawn
Demand Rejected
 
 
 
 
 
 



Terms and Definitions:
NOTE: Any date included on this report is subject to the descriptions below.
Dates referenced on this report for this Transaction where the Servicer is not
the Repurchase Enforcer (as defined below), availability of such information may
be dependent upon information received from other parties.
References to “Repurchaser” shall mean the party obligated under the Transaction
Documents to repurchase a Loan. References to “Repurchase Enforcer” shall mean
the party obligated under the Transaction Documents to enforce the obligations
of any Repurchaser.
Outstanding Principal Balance: For purposes of this report, the Outstanding
Principal Balance of a Loan in this Transaction equals the remaining outstanding
principal balance of the Loan reflected on the distribution or payment reports
at the end of the related reporting period, or if the Loan has been liquidated
prior to the end of the related reporting period, the final outstanding
principal balance of the Loan reflected on the distribution or payment reports
prior to liquidation.

D-1



--------------------------------------------------------------------------------




Subject to Demand: The date when a demand for repurchase is identified and coded
by the Servicer or Indenture Trustee as a repurchase related request.
Repurchased or Replaced: The date when a Loan is repurchased or replaced. To the
extent such date is unavailable, the date upon which the Servicer or Indenture
Trustee obtained actual knowledge a Loan has been repurchased or replaced.
Repurchase Pending: A Loan is identified as “Repurchase Pending” when a demand
notice is sent by the Indenture Trustee, as Repurchase Enforcer, to the
Repurchaser. A Loan remains in this category until (i) a Loan has been
Repurchased, (ii) a request is determined to be a “Demand in Dispute,” (iii) a
request is determined to be a “Demand Withdrawn,” or (iv) a request is
determined to be a “Demand Rejected.”
With respect to the Servicer only, a Loan is identified as “Repurchase Pending”
on the date (y) the Servicer sends notice of any request for repurchase to the
related Repurchase Enforcer, or (z) the Servicer receives notice of a repurchase
request but determines it is not required to take further action regarding such
request pursuant to its obligations under the applicable Transaction Documents.
The Loan will remain in this category until the Servicer receives actual
knowledge from the related Repurchase Enforcer, Repurchaser, or other party,
that the repurchase request should be changed to “Demand in Dispute” , “Demand
Withdrawn”, “Demand Rejected”, or “Repurchased.”
Demand in Dispute: Occurs (i) when a response is received from the Repurchaser
which refutes a repurchase request, or (ii) upon the expiration of any
applicable cure period.
Demand Withdrawn: The date when a previously submitted repurchase request is
withdrawn by the original requesting party. To the extent such date is not
available, the date when the Servicer or the Indenture Trustee receives actual
knowledge of any such withdrawal.
Demand Rejected: The date when the Indenture Trustee, as Repurchase Enforcer,
has determined that it will no longer pursue enforcement of a previously
submitted repurchase request. To the extent such date is not otherwise
available, the date when the Servicer receives actual knowledge from the
Indenture Trustee, as Repurchase Enforcer that it has determined not to pursue a
repurchase request.



D-2

--------------------------------------------------------------------------------




SCHEDULE I
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
In addition to the representations, warranties and covenants contained in the
Indenture, the Issuer hereby represents, warrants, and covenants to the
Indenture Trustee as follows on the Closing Date:
General
1.
This Indenture creates a valid and continuing security interest (as defined in
the applicable UCC) in the Loans in favor of the Indenture Trustee, which
security interest is prior to all other Liens, and is enforceable as such as
against creditors of and purchasers from the Issuer.

2.
The Loans constitute “tangible chattel paper”, “accounts,” “instruments” or
“general intangibles” within the meaning of the UCC.

3.
Each Note Account constitutes either a “deposit account” or a “securities
account” within the meaning of the UCC.

Creation
4.
Immediately prior to the sale, transfer, assignment and conveyance of the Loans
by the Depositor to the Issuer, the Depositor owned and had good and marketable
title to such Loans free and clear of any Lien and immediately after the sale,
transfer, assignment and conveyance of such Loans to the Issuer, the Issuer will
have good and marketable title to such Loans free and clear of any Lien.

Perfection
5.
The Issuer has caused or will have caused, within ten days after the effective
date of this Indenture, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in the Loans granted to the Indenture
Trustee hereunder, and all financing statements referred to in this paragraph
contain a statement that: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party/Purchaser”.

6.
With respect to the Note Accounts that constitute deposit accounts, either:

(i)    the Issuer has delivered to the Indenture Trustee a fully executed
agreement pursuant to which the bank maintaining the deposit accounts has agreed
to comply with all instructions originated by the Indenture Trustee directing
disposition of the funds in such Note Accounts without further consent by the
Issuer; or
(ii)    the Issuer has taken all steps necessary to cause the Indenture Trustee
to become the account holder of such Note Accounts.



Schedule I - 1



--------------------------------------------------------------------------------




7.
With respect to the Note Accounts that constitute securities accounts or
securities entitlements, either:

(i)    the Issuer has delivered to the Indenture Trustee a fully executed
agreement pursuant to which the securities intermediary has agreed to comply
with all instructions originated by the Indenture Trustee relating to such Note
Accounts without further consent by the Issuer; or
(ii)    the Issuer has taken all steps necessary to cause the securities
intermediary to identify in its records the Indenture Trustee as the person
having a security entitlement against the securities intermediary in each of
such Note Accounts.
Priority
8.
The Issuer has not authorized the filing of, or is not aware of, any financing
statements against the Issuer that include a description of collateral covering
the Loans other than any financing statement (i) relating to the conveyance of
the Loans by the applicable Seller to the Depositor under the Loan Purchase
Agreement, (ii) relating to the conveyance of the Loans by the Depositor to the
Issuer under the Sale and Servicing Agreement, (iii) relating to the security
interest granted to the Indenture Trustee hereunder or (iv) that has been
terminated.

9.
The Issuer is not aware of any material judgment, ERISA or tax lien filings
against the Issuer.

10.
None of the instruments, tangible chattel paper or electronic chattel paper that
constitute or evidence the Loans has any marks or notations indicating that they
have been pledged, assigned or otherwise conveyed to any Person other than the
Depositor, the Issuer or the Indenture Trustee.

11.
No Note Account that constitutes a securities account or securities entitlement
is in the name of any person other than the Indenture Trustee. The Issuer has
not consented to the securities intermediary of any such Note Account to comply
with entitlement orders of any person other than the Indenture Trustee.

12.
No Note Account that constitutes a deposit account is in the name of any person
other than the Indenture Trustee. The Issuer has not consented to the bank
maintaining such Note Account to comply with instructions of any person other
than the Indenture Trustee.

Survival of Perfection Representations
13.
Notwithstanding any other provision of this Indenture or any other Transaction
Document, the perfection representations, warranties and covenants contained in
this Schedule I shall be continuing, and remain in full force and effect until
such time as all obligations under this Indenture have been finally and fully
paid and performed.








Schedule I - 2

--------------------------------------------------------------------------------




No Waiver
14.
The parties to the Indenture shall provide each Rating Agency with prompt
written notice of any material breach of the perfection representations,
warranties and covenants contained in this Schedule I, and shall not, without
satisfying the Rating Agency Notice Requirement, waive a breach of any of such
perfection representations, warranties or covenants.

Issuer to Maintain Perfection and Priority
15.
The Issuer covenants that, in order to evidence the interests of the Indenture
Trustee under this Indenture, the Issuer shall take such action, or execute and
deliver such instruments as may be necessary or advisable (including, without
limitation, such actions as are requested by the Indenture Trustee) to maintain
and perfect, as a first priority interest, the Indenture Trustee’s security
interest in the Loans. The Issuer shall, from time to time and within the time
limits established by law, prepare and file, all financing statements,
amendments, continuations, initial financing statements in lieu of a
continuation statement, terminations, partial terminations, releases or partial
releases, or any other filings necessary or advisable to continue, maintain and
perfect the Indenture Trustee’s security interest in the Loans as a
first-priority interest.




Schedule I - 3